Exhibit 10.3

 

 

HIGHLY CONFIDENTIAL & TRADE SECRET

BLACKSTONE COMMERCIAL REAL ESTATE DEBT ASSOCIATES L.L.C.

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

DATED AS OF NOVEMBER 12, 2010

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I DEFINITIONS    1.1.     

Definitions

     1    1.2.     

Terms Generally

     17    ARTICLE II GENERAL PROVISIONS    2.1.     

Managing, Regular and Special Members

     17    2.2.     

Formation; Name; Foreign Jurisdictions

     18    2.3.     

Term

     18    2.4.     

Purposes; Powers

     18    2.5.     

Place of Business

     21    ARTICLE III MANAGEMENT    3.1.     

Managing Member

     21    3.2.     

Member Voting, etc

     22    3.3.     

Management

     22    3.4.     

Responsibilities of Members

     24    3.5.     

Exculpation and Indemnification

     24    3.6.     

Representations of Members

     26    3.7.     

Tax Information

     27    ARTICLE IV CAPITAL OF THE COMPANY    4.1.     

Capital Contributions by Members

     28    4.2.     

Interest

     36    4.3.     

Withdrawals of Capital

     36    ARTICLE V PARTICIPATION IN PROFITS AND LOSSES    5.1.     

General Accounting Matters

     36    5.2.     

GP-Related Capital Accounts

     38    5.3.     

GP-Related Profit Sharing Percentages

     38    5.4.     

Allocations of GP-Related Net Income (Loss)

     39    5.5.     

Liability of Members

     40    5.6.     

[Intentionally omitted.]

     41    5.7.     

Repurchase Rights, etc

     41    5.8.     

Distributions

     41    5.9.     

Business Expenses

     48    5.10.   

Tax Capital Accounts; Tax Allocations

     48   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

          Page  

ARTICLE VI ADDITIONAL MEMBERS; WITHDRAWAL OF MEMBERS; SATISFACTION AND DISCHARGE
OF COMPANY INTERESTS; TERMINATION

   6.1.   

Additional Members

     48    6.2.   

Withdrawal of Members

     49    6.3.   

GP-Related Member Interests Not Transferable

     50    6.4.   

Consequences upon Withdrawal of a Member

     51    6.5.   

Satisfaction and Discharge of a Withdrawn Member’s GP-Related Member Interest

     51    6.6.   

Dissolution of the Company

     57    6.7.   

Certain Tax Matters

     57    6.8.   

Special Basis Adjustments

     58   

ARTICLE VII CAPITAL COMMITMENT INTERESTS; CAPITAL CONTRIBUTIONS; ALLOCATIONS;
DISTRIBUTIONS

   7.1.   

Capital Commitment Interests, etc

     58    7.2.   

Capital Commitment Capital Accounts

     60    7.3.   

Allocations

     60    7.4.   

Distributions

     61    7.5.   

Valuations

     65    7.6.   

Disposition Election

     65    7.7.   

Capital Commitment Special Distribution Election

     66    ARTICLE VIII WITHDRAWAL, ADMISSION OF NEW MEMBERS    8.1.   

Member Withdrawal; Repurchase of Capital Commitment Interests

     66    8.2.   

Transfer of Member’s Capital Commitment Interest

     72    8.3.   

Compliance with Law.

     72    ARTICLE IX DISSOLUTION    9.1.   

Dissolution

     72    9.2.   

Final Distribution

     73    9.3.   

Amounts Reserved Related to Capital Commitment Member Interests

     73    ARTICLE X MISCELLANEOUS    10.1.   

Submission to Jurisdiction; Waiver of Jury Trial

     74    10.2.   

Ownership and Use of the Blackstone Name

     75    10.3.   

Written Consent

     75    10.4.   

Letter Agreements; Schedules

     76    10.5.   

Governing Law; Separability of Provisions

     76    10.6.   

Successors and Assigns; Third Party Beneficiaries

     76    10.7.   

Confidentiality

     77    10.8.   

Notices

     77   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   10.9.     

Counterparts

     77    10.10.   

Power of Attorney

     77    10.11.   

Member’s Will

     78    10.12.   

Cumulative Remedies

     78    10.13.   

Legal Fees

     78    10.14.   

Entire Agreement

     79   



--------------------------------------------------------------------------------

BLACKSTONE COMMERCIAL REAL ESTATE DEBT ASSOCIATES L.L.C.

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of Blackstone
Commercial Real Estate Debt Associates L.L.C., a Delaware limited liability
company (the “Company”), dated as of November 12, 2010, by and among Blackstone
Holdings III L.P., a Québec société en commandite (the “Managing Member” or
“Holdings”), the other members of the Company as set forth in the books and
records of the Company, and such other persons that are admitted to the Company
as members after the date hereof in accordance herewith.

W I T N E S S E T H

WHEREAS, the Company was formed under the LLC Act (defined below) pursuant to a
certificate of formation filed in the office of the Secretary of State of the
State of Delaware on August 9, 2010;

WHEREAS, the original limited liability company agreement of the Company was
executed as of August 9, 2010 (the “Original Operating Agreement”); and

WHEREAS, the parties hereto now wish to amend and restate the Original Operating
Agreement in its entirety as of the date hereof and as more fully set forth
below.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1. Definitions. Unless the context otherwise requires, the following terms
shall have the following meanings for purposes of this Agreement:

“Advancing Party” has the meaning set forth in Section 7.1(b).

“Affiliate” when used with reference to another person means any person (other
than the Company), directly or indirectly, through one or more intermediaries,
controlling, controlled by, or under common control with, such other person.

“Agreement” means this Amended and Restated Limited Liability Company Agreement,
as it may be further amended, supplemented, restated or otherwise modified from
time to time.

“Alternative Vehicle” has the meaning set forth in paragraph 2.7.1 of the BCRED
Partnership Agreement and includes any other “Alternative Vehicle” (as defined
in any other BCRED Agreements).

“Applicable Collateral Percentage,” with respect to any Firm Collateral or
Special Firm Collateral, has the meaning set forth in the books and records of
the Company with respect thereto.

 

1



--------------------------------------------------------------------------------

“Bankruptcy” means, with respect to any person, the occurrence of any of the
following events: (i) the filing of an application by such person for, or a
consent to, the appointment of a trustee or custodian of his assets; (ii) the
filing by such person of a voluntary petition in Bankruptcy or the seeking of
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or the filing of a pleading in any court of record admitting in writing
his inability to pay his debts as they become due; (iii) the failure of such
person to pay his debts as such debts become due; (iv) the making by such person
of a general assignment for the benefit of creditors; (v) the filing by such
person of an answer admitting the material allegations of, or his consenting to,
or defaulting in answering, a Bankruptcy petition filed against him in any
Bankruptcy proceeding or petition seeking relief under Title 11 of the United
States Code, as now constituted or as hereafter amended; or (vi) the entry of an
order, judgment or decree by any court of competent jurisdiction adjudicating
such person a bankrupt or insolvent or for relief in respect of such person or
appointing a trustee or custodian of his assets and the continuance of such
order, judgment or decree unstayed and in effect for a period of 60 consecutive
days.

“BCE Agreement” means the limited partnership agreement, limited liability
company agreement or other governing document of any limited partnership,
limited liability company or other entity named or referred to in the definition
of any of “BFREP,” “BFIP,” “BFMEZP,” “BFCOMP” or “Other Blackstone Collateral
Entity,” as such limited partnership agreement, limited liability company
agreement or other governing document may be amended, supplemented, restated or
otherwise modified to date, and as such limited partnership agreement, limited
liability company agreement or other governing document may be further amended,
supplemented, restated or otherwise modified from time to time, and any other
Blackstone Collateral Entity limited partnership agreement, limited liability
company agreement or other governing document.

“BCE Investment” means any direct or indirect investment by any Blackstone
Collateral Entity.

“BCOM” is the collective reference to (i) Blackstone Communications Partners I
L.P., a Delaware limited partnership, and (ii) any other investment vehicle
established pursuant to Article 2 of the partnership agreement for the
partnership referred to in clause (i) above.

“BCP VI” is the collective reference to (i) Blackstone Capital Partners VI L.P.,
a Delaware limited partnership, and (ii) any alternative investment vehicle
relating thereto and any parallel fund.

“BCRED” means (i) Blackstone Commercial Real Estate Debt Fund L.P., a Delaware
limited partnership, (ii) Blackstone Commercial Real Estate Debt Fund (Cayman)
L.P. and Blackstone Commercial Real Estate Debt Fund Holdings (Cayman) L.P.,
each a Cayman Islands exempted limited partnership, (iii) any Alternative
Vehicle (iv) any Parallel Fund or other Supplemental Capital Vehicles (each as
defined in the BCRED Agreements), or (v) any other investment vehicle
established pursuant to Article 2 of the BCRED Agreements.

 

2



--------------------------------------------------------------------------------

“BCRED Agreements” means (i) the BCRED Partnership Agreement and (ii) any other
BCRED partnership agreements, as each may be amended, supplemented, restated or
otherwise modified from time to time.

“BCRED Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership, dated as of the date set forth therein, of Blackstone
Commercial Real Estate Debt Fund L.P., as it may be amended, supplemented,
restated or otherwise modified from time to time.

“BCTP” means (i) Blackstone Clean Technology Partners L.P., a Delaware limited
partnership, and (ii) any alternative vehicle relating thereto and any parallel
fund.

“BFCOMP” means Blackstone Family Communications Partnership I L.P., Blackstone
Family Communications Partnership I-SMD L.P. and any other entity that is an
Affiliate thereof and has terms substantially similar to those of the foregoing
partnerships and is formed in connection with the participation by one or more
partners thereof directly or indirectly in investments in securities also
purchased by BCOM or any other funds with substantially similar investment
objectives to BCOM and that are sponsored or managed by an Affiliate of the
Company (which includes serving as general partner of such funds).

“BFIP” means Blackstone Capital Associates II L.P., Blackstone Capital
Associates III L.P., Blackstone Family Investment Partnership II L.P.,
Blackstone Family Investment Partnership III L.P., Blackstone Family Investment
Partnership IV-A L.P., Blackstone Family Investment Partnership IV-A -SMD L.P.,
Blackstone Family Investment Partnership V L.P., Blackstone Family Investment
Partnership V- SMD L.P., Blackstone Family Investment Partnership VI L.P.,
Blackstone Family Investment Partnership VI-SMD L.P., Blackstone Family
Cleantech Investment Partnership L.P., Blackstone Family Cleantech Investment
Partnership—SMD L.P., and any other entity that is an Affiliate thereof and has
terms similar to those of the foregoing partnerships and is formed in connection
with the participation by one or more of the partners thereof in investments in
securities also purchased by BCP VI, BCTP or any other fund with substantially
similar investment objectives to BCP VI or BCTP and that are sponsored or
managed by an Affiliate of the Company (which includes serving as general
partner of such funds).

“BFMEZP” means Blackstone Family Mezzanine Partnership-SMD L.P., Blackstone
Family Mezzanine Partnership II-SMD L.P., Blackstone Mezzanine Holdings L.P.,
Blackstone Mezzanine Holdings II L.P., any entity formed to invest side-by-side
with any GSO Fund and any other entity that is an Affiliate thereof and that has
terms substantially similar to those of the foregoing partnerships or other
entities and is formed in connection with the participation by one or more
partners or other equity owners thereof directly or indirectly in investments in
securities also purchased by BMEZP I, BMEZP II, any GSO Fund or any other funds
with substantially similar investment objectives to BMEZP I, BMEZP II or any GSO
Fund and that are sponsored or managed by an Affiliate of the Company (which
includes serving as general partner of such funds).

 

3



--------------------------------------------------------------------------------

“BFREP” means Blackstone Real Estate Capital Associates L.P., Blackstone Real
Estate Capital Associates II L.P., Blackstone Real Estate Capital Associates III
L.P., Blackstone Family Real Estate Partnership L.P., Blackstone Family Real
Estate Partnership II L.P., Blackstone Family Real Estate Partnership III L.P.,
Blackstone Family Real Estate Partnership International-A-SMD L.P., Blackstone
Family Real Estate Partnership IV-SMD L.P., Blackstone Family Real Estate
Partnership International II-SMD L.P., Blackstone Family Real Estate Partnership
V-SMD L.P., Blackstone Family Real Estate Partnership VI-SMD L.P., Blackstone
Family Real Estate Partnership Europe III-SMD L.P., Blackstone Family Real
Estate Special Situations Partnership—SMD L.P., Blackstone Family Real Estate
Special Situations Partnership Europe—SMD L.P., Blackstone Real Estate Holdings
L.P., Blackstone Real Estate Holdings II L.P., Blackstone Real Estate Holdings
III L.P., Blackstone Real Estate Holdings International—A L.P., Blackstone Real
Estate Holdings IV L.P., Blackstone Real Estate Holdings International II L.P.,
Blackstone Real Estate Holdings V L.P., Blackstone Real Estate Holdings VI L.P.,
Blackstone Real Estate Holdings Europe III L.P., Blackstone Real Estate Special
Situations Holdings II L.P., Blackstone Real Estate Special Situations Holdings
Europe L.P., and any other entity that is an Affiliate thereof and that has
terms substantially similar to those of the foregoing partnerships and is formed
in connection with the participation by one or more partners thereof in real
estate and real estate-related investments also purchased by BREP VI, BSSF II or
BSSF Europe and any other funds with substantially similar investment objectives
to BREP VI, BSSF II or BSSF Europe and that are sponsored or managed by an
Affiliate of the Company (which includes serving as general partner of such
funds).

“Blackstone Capital Commitment” has the meaning set forth in the BCRED
Partnership Agreement.

“Blackstone Collateral Entity” means any limited partnership, limited liability
company or other entity named or referred to in the definition of any of
“BFREP,” “BFIP,” “BFMEZP,” “BFCOMP” or “Other Blackstone Collateral Entity.”

“Blackstone Entity” means any partnership, limited liability company or other
entity (excluding any natural persons and any portfolio companies of any
Blackstone – sponsored fund) that is an Affiliate of The Blackstone Group L.P.

“BMEZP I” means (i) Blackstone Mezzanine Partners L.P., a Delaware limited
partnership, and (ii) any other investment vehicle established pursuant to
Article 2 of the partnership agreement for the partnership referred to in clause
(i) above.

“BMEZP II” means (i) Blackstone Mezzanine Partners II L.P., a Delaware limited
partnership, and (ii) any other investment vehicle established pursuant to
Article 2 of the partnership agreement for the partnership referred to in clause
(i) above.

“BREP VI” means (i) Blackstone Real Estate Partners VI L.P., Blackstone Real
Estate Partners VI.TE.1 L.P., Blackstone Real Estate Partners VI.TE.2 L.P. and

 

4



--------------------------------------------------------------------------------

Blackstone Real Estate Partners VI.F L.P., each a Delaware limited partnership,
(ii) any other Parallel Funds or other Supplemental Capital Vehicles (each as
defined in the respective partnership agreements for the partnerships referred
to in clause (i) above), or (iii) any other investment vehicle established
pursuant to Article 2 of the respective partnership agreements for any of the
partnerships referred to in clause (i) above.

“BSSF Europe” means (i) Blackstone Real Estate Special Situations Europe L.P.,
Blackstone Real Estate Special Situations Europe.1 L.P. and Blackstone Real
Estate Special Situations Europe.2 L.P., each a limited partnership formed or to
be formed under the laws of the United Kingdom pursuant to the Limited
Partnerships Act 1907 of the United Kingdom, (ii) any alternative vehicle,
parallel fund or other investment vehicle established pursuant to Article 2 of
the partnership agreements for the partnerships referred to in clause (i) above,
and (iii) any investment vehicle formed to co-invest with any of the
partnerships referred to in clause (i) above using third party capital and that
potentially pays Carried Interest Distributions (as such term is used in such
partnership agreements).

“BSSF II” means (i) Blackstone Real Estate Special Situations Fund II L.P., a
Delaware limited partnership, (ii) Blackstone Real Estate Special Situations
Fund II.1 L.P., a Delaware limited partnership, and (iii) Blackstone Real Estate
Special Situations Fund II.2 L.P., a Delaware limited partnership, and any
alternative vehicles thereof or parallel funds formed in connection therewith.

“Capital Commitment BCRED Commitment” means the Capital Commitment (as defined
in the BCRED Partnership Agreement), if any, of the Company to BCRED that
relates solely to the Capital Commitment BCRED Interest, if any.

“Capital Commitment BCRED Interest” means the Interest (as defined in the BCRED
Partnership Agreement), if any, of the Company as a capital partner of BCRED.

“Capital Commitment BCRED Investment” means the Company’s interest in a specific
investment of BCRED held by the Company through the Capital Commitment BCRED
Interest.

“Capital Commitment Capital Account” means, with respect to each Capital
Commitment Investment for each Member, the account maintained for such Member to
which are credited such Member’s contributions to the Company with respect to
such Capital Commitment Investment and any net income allocated to such Member
pursuant to Section 7.3 with respect to such Capital Commitment Investment and
from which are debited any distributions with respect to such Capital Commitment
Investment to such Member and any net losses allocated to such Member with
respect to such Capital Commitment Investment pursuant to Section 7.3. In the
case of any such distribution in kind, the Capital Commitment Capital Accounts
for the related Capital Commitment Investment shall be adjusted as if the asset
distributed had been sold in a taxable transaction and the proceeds distributed
in cash, and any resulting gain or loss on such sale shall be allocated to the
Members participating in such Capital Commitment Investment pursuant to
Section 7.3.

 

5



--------------------------------------------------------------------------------

“Capital Commitment Class A Interest” has the meaning set forth in
Section 7.4(f).

“Capital Commitment Class B Interest” has the meaning set forth in
Section 7.4(f).

“Capital Commitment Defaulting Party” has the meaning specified in
Section 7.4(g).

“Capital Commitment Deficiency Contribution” has the meaning specified in
Section 7.4(g).

“Capital Commitment Disposable Investment” has the meaning set forth in
Section 7.4(f).

“Capital Commitment Distributions” means, with respect to each Capital
Commitment Investment, all amounts of distributions received by the Company with
respect to such Capital Commitment Investment solely in respect of the Capital
Commitment BCRED Interest, if any, less any costs, fees and expenses of the
Company with respect thereto and less reasonable reserves for payment of costs,
fees and expenses of the Company that are anticipated with respect thereto, in
each case which the Managing Member may allocate to all or any portion of such
Capital Commitment Investment as it may determine in good faith is appropriate.

“Capital Commitment Giveback Amount” has the meaning set forth in
Section 7.4(g).

“Capital Commitment Interest” means the interest of a Member in a specific
Capital Commitment Investment as provided herein.

“Capital Commitment Investment” means any Capital Commitment BCRED Investment,
but shall exclude any GP-Related Investment.

“Capital Commitment Liquidating Share” with respect to each Capital Commitment
Investment means, in the case of dissolution of the Company, the related Capital
Commitment Capital Account of a Member (less amounts reserved in accordance with
Section 9.3) as of the close of business on the effective date of dissolution.

“Capital Commitment Member Carried Interest” means, with respect to any Member,
the aggregate amount of distributions or payments received by such Member (in
any capacity) from Affiliates of the Company in respect of or relating to
“carried interest.” “Capital Commitment Member Carried Interest” includes any
amount initially received by an Affiliate of the Company from any fund
(including BCRED, any similar funds formed after the date hereof, and any other
private equity merchant banking, real estate or mezzanine funds, whether or not
in existence as of the date hereof) to which such Affiliate serves as general
partner (or in another similar capacity) that exceeds such Affiliate’s pro rata
share of distributions from such fund based upon capital contributions thereto
(or the capital contributions to make the investment of such fund giving rise to
such “carried interest”).

 

6



--------------------------------------------------------------------------------

“Capital Commitment Member Interest” means a Member’s interest in the Company
which relates to the Capital Commitment BCRED Interest, if any.

“Capital Commitment Net Income (Loss)” with respect to each Capital Commitment
Investment means all amounts of income received by the Company with respect to
such Capital Commitment Investment, including without limitation gain or loss in
respect of the disposition, in whole or in part, of such Capital Commitment
Investment, less any costs, fees and expenses of the Company allocated thereto
and less reasonable reserves for payment of costs, fees and expenses of the
Company anticipated to be allocated thereto.

“Capital Commitment Profit Sharing Percentage” with respect to each Capital
Commitment Investment means the percentage interest of a Member in Capital
Commitment Net Income (Loss) from such Capital Commitment Investment set forth
in the books and records of the Company.

“Capital Commitment Recontribution Amount” has the meaning set forth in
Section 7.4(g).

“Capital Commitment-Related Capital Contributions” has the meaning set forth in
Section 7.1(a).

“Capital Commitment-Related Commitment,” with respect to any Member, means such
Member’s commitment to the Company relating to such Member’s Capital Commitment
Member Interest, as set forth in the books and records of the Company,
including, without limitation, any such commitment that may be set forth in such
Member’s Commitment Agreement or SMD Agreement, if any.

“Capital Commitment Special Distribution” has the meaning set forth in
Section 7.7(a).

“Capital Commitment Value” has the meaning set forth in Section 7.5.

“Carried Interest” means (i) “Carried Interest Distributions,” as defined in the
BCRED Partnership Agreement, and (ii) any other carried interest distribution to
a Fund GP pursuant to any BCRED Agreement. In the case of each of (i) and
(ii) above, except as determined by the Managing Member, the amount shall not be
less any costs, fees and expenses of the Company with respect thereto and less
reasonable reserves for payment of costs, fees and expenses of the Company that
are anticipated with respect thereto (in each case which the Managing Member may
allocate among all or any portion of the GP-Related Investments as it determines
in good faith is appropriate).

“Carried Interest Give Back Percentage” means, for any Member or Withdrawn
Member, subject to Section 5.8(e), the percentage determined by dividing (A) the
aggregate amount of distributions received by such Member or Withdrawn Member
from

 

7



--------------------------------------------------------------------------------

the Company or any Other Fund GPs in respect of Carried Interest by (B) the
aggregate amount of distributions made to all Members, Withdrawn Members or any
other person by the Company or any Other Fund GP in respect of Carried Interest.
For purposes of determining any “Carried Interest Give Back Percentage”
hereunder, all Trust Amounts contributed to the Trust by the Company or any
Other Fund GPs on behalf of a Member or Withdrawn Member (but not the Trust
Income thereon) shall be deemed to have been initially distributed or paid to
the Members and Withdrawn Members as members, partners or other equity owners of
the Company or any of the Other Fund GPs.

“Carried Interest Sharing Percentage” means, with respect to each GP-Related
Investment, the percentage interest of a Member in Carried Interest from such
GP-Related Investment set forth in the books and records of the Company.

“Cause” means the occurrence or existence of any of the following with respect
to any Member, as determined fairly, reasonably, on an informed basis and in
good faith by the Managing Member: (i) (w) any breach by any Member of any
provision of any non-competition agreement, (x) any material breach of this
Agreement or any rules or regulations applicable to such Member that are
established by the Managing Member, (y) such Member’s deliberate failure to
perform his or her duties to the Company or any of its Affiliates, or (z) such
Member’s committing to or engaging in any conduct or behavior that is or may be
harmful to the Company or any of its Affiliates in a material way as determined
by the Managing Member; provided, that in the case of any of the foregoing
clauses (w), (x), (y) and (z), the Managing Member has given such Member written
notice (a “Notice of Breach”) within fifteen days after the Managing Member
becomes aware of such action and such Member fails to cure such breach, failure
to perform or conduct or behavior within fifteen days after receipt of such
Notice of Breach from the Managing Member (or such longer period, not to exceed
an additional fifteen days, as shall be reasonably required for such cure,
provided that such Member is diligently pursuing such cure); (ii) any act of
fraud, misappropriation, dishonesty, embezzlement or similar conduct against the
Company or any of its Affiliates; or (iii) conviction (on the basis of a trial
or by an accepted plea of guilty or nolo contendere) of a felony or crime
(including any misdemeanor charge involving moral turpitude, false statements or
misleading omissions, forgery, wrongful taking, embezzlement, extortion or
bribery), or a determination by a court of competent jurisdiction, by a
regulatory body or by a self-regulatory body having authority with respect to
securities laws, rules or regulations of the applicable securities industry,
that such Member individually has violated any applicable securities laws or any
rules or regulations thereunder, or any rules of any such self-regulatory body
(including, without limitation, any licensing requirement), if such conviction
or determination has a material adverse effect on (A) such Member’s ability to
function as a Member of the Company, taking into account the services required
of such Member and the nature of the business of the Company and its Affiliates
or (B) the business of the Company and its Affiliates.

“Clawback Adjustment Amount” has the meaning set forth in Section 5.8(e).

 

8



--------------------------------------------------------------------------------

“Clawback Amount” means the “Clawback Amount” and the “Interim Clawback Amount,”
each as defined in the BCRED Partnership Agreement and any other clawback amount
payable pursuant to any BCRED Agreement, as applicable.

“Clawback Provisions” means paragraphs 4.2.9 and 9.2.8 of the BCRED Partnership
Agreement and any other similar provisions in any other BCRED Agreement existing
heretofore or hereafter entered into.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute. Any reference herein to a particular provision of the
Code means, where appropriate, the corresponding provision in any successor
statute.

“Commitment Agreements” means the agreements between the Company or an Affiliate
thereof and Members, pursuant to which each Member undertakes certain
obligations, including the obligation to make capital contributions pursuant to
Sections 4.1 and/or 7.1. Each Commitment Agreement is hereby incorporated by
reference as between the Company and the relevant Member.

“Company” has the meaning set forth in the preamble hereto.

“Contingent” means subject to repurchase rights and/or other requirements.

The term “control” when used with reference to any person means the power to
direct the management and policies of such person, directly or indirectly, by or
through stock or other equity ownership, agency or otherwise, or pursuant to or
in connection with an agreement, arrangement or understanding (written or oral)
with one or more other persons by or through stock or other equity ownership,
agency or otherwise; and the terms “controlling” and “controlled” shall have
meanings correlative to the foregoing.

“Controlled Entity” when used with reference to another person means any person
controlled by such other person.

“Deceased Member” means any Member or Withdrawn Member who has died or who
suffers from Incompetence. For purposes hereof, references to a Deceased Member
shall refer collectively to the Deceased Member and the estate and heirs or
legal representative of such Deceased Member, as the case may be, that have
received such Deceased Member’s interest in the Company.

“Default Interest Rate” means the lower of (i) the sum of (a) the rate of
interest per annum publicly announced from time to time by JPMorgan Chase Bank,
N.A., as its prime rate and (b) 5%, or (ii) the highest rate of interest
permitted under applicable law.

“Estate Planning Vehicle” has the meaning set forth in Section 6.3.

“Excess Holdback” has the meaning set forth in Section 4.1(d).

“Excess Holdback Percentage” has the meaning set forth in Section 4.1(d).

 

9



--------------------------------------------------------------------------------

“Excess Tax-Related Amount” has the meaning set forth in Section 5.8(e).

“Existing Member” means any Member who is neither a Retaining Withdrawn Member
nor a Deceased Member.

“Final Event” means the death, Total Disability, Incompetence, Bankruptcy,
liquidation, dissolution or Withdrawal from the Company of any person who is a
Member.

“Firm Advances” has the meaning set forth in Section 7.1.

“Firm Collateral” means a Member’s or Withdrawn Member’s interest in one or more
partnerships or limited liability companies, in either case affiliated with the
Company, and certain other assets of such Member or Withdrawn Member, in each
case that has been pledged or made available to the Trustee(s) to satisfy all or
any portion of the Excess Holdback of such Member or Withdrawn Member as more
fully described in the Company’s books and records; provided, that for all
purposes hereof (and any other agreement (e.g., the Trust Agreement) that
incorporates the meaning of the term “Firm Collateral” by reference), references
to “Firm Collateral” shall include “Special Firm Collateral”, excluding
references to “Firm Collateral” in Section 4.1(d)(v) and Section 4.1(d)(viii).

“Firm Collateral Realization” has the meaning set forth in Section 4.1(d).

“Fiscal Year” means a calendar year, or any other period chosen by the Managing
Member.

“Fund GP” means the Company (only with respect to the GP-Related BCRED Interest)
and the Other Fund GPs.

“GAAP” has the meaning specified in Section 5.1(b).

“Giveback Amount” means the “Investment—Specific Giveback Amount,” as such term
is defined in the BCRED Partnership Agreement.

“Giveback Provisions” means paragraph 3.4.3 of the BCRED Partnership Agreement
and any other similar provisions in any other BCRED Agreement existing
heretofore or hereafter entered into.

“GP-Related BCRED Interest” means the interest held by the Company in BCRED in
the Company’s capacity as general partner of BCRED, excluding any Capital
Commitment BCRED Interest.

“GP-Related BCRED Investment” means the Company’s interest in an Investment (for
purposes of this definition, as defined in the BCRED Partnership Agreement), in
the Company’s capacity as the general partner of BCRED, but does not include any
Capital Commitment Investment.

 

10



--------------------------------------------------------------------------------

“GP-Related Capital Account” has the meaning set forth in Section 5.2.

“GP-Related Capital Contribution” has the meaning set forth in Section 4.1(a).

“GP-Related Class A Interest” has the meaning set forth in Section 5.8(a).

“GP-Related Class B Interest” has the meaning set forth in Section 5.8(a).

“GP-Related Commitment” with respect to any Member means such Member’s
commitment to the Company relating to such Member’s GP-Related Member Interest,
as set forth in the books and records of the Company, including, without
limitation, any such commitment that may be set forth in such Member’s
Commitment Agreement or SMD Agreement, if any.

“GP-Related Defaulting Party” has the meaning set forth in Section 5.8(d).

“GP-Related Deficiency Contribution” has the meaning set forth in
Section 5.8(d).

“GP-Related Disposable Investment” has the meaning set forth in Section 5.8(a).

“GP-Related Giveback Amount” has the meaning set forth in Section 5.8(d).

“GP-Related Investment” means any investment (direct or indirect) of the Company
in respect of the GP-Related BCRED Interest (including, without limitation, any
GP-Related BCRED Investment, but excluding any Capital Commitment Investment).

“GP-Related Member Interest” of a Member means all interests of such Member in
the Company (other than such Member’s Capital Commitment Member Interest),
including, without limitation, such Member’s interest in the Company with
respect to the GP-Related BCRED Interest and with respect to all GP-Related
Investments.

“GP-Related Net Income (Loss)” has the meaning set forth in Section 5.1(b).

“GP-Related Profit Sharing Percentage” means the “Carried Interest Sharing
Percentage” and “Non-Carried Interest Sharing Percentage” of each Member;
provided that any references in this Agreement to GP-Related Profit Sharing
Percentages made (i) in connection with voting or voting rights or
(ii) GP-Related Capital Contributions with respect to GP-Related Investments
(including Section 5.3(b)) means the “Non-Carried Interest Sharing Percentage”
of each Member; provided further that, the term “GP-Related Profit Sharing
Percentage” shall not include any Capital Commitment Profit Sharing Percentage.

“GP-Related Recontribution Amount” has the meaning set forth in Section 5.8(d).

“GP-Related Required Amounts” has the meaning set forth in Section 4.1(a).

 

11



--------------------------------------------------------------------------------

“GP-Related Unallocated Percentage” has the meaning set forth in Section 5.3(b).

“GP-Related Unrealized Net Income (Loss)” attributable to any GP-Related BCRED
Investment as of any date means the GP-Related Net Income (Loss) that would be
realized by the Company with respect to such GP-Related BCRED Investment if
BCRED’s entire portfolio of investments were sold on such date for cash in an
amount equal to their aggregate value on such date (determined in accordance
with Section 5.1(e)) and all distributions payable by BCRED to the Company
(indirectly through the general partner of BCRED) pursuant to the BCRED
Partnership Agreement with respect to such GP-Related BCRED Investment were made
on such date. “GP-Related Unrealized Net Income (Loss)” attributable to any
other GP-Related Investment (other than any Capital Commitment Investment) as of
any date means the GP-Related Net Income (Loss) that would be realized by the
Company with respect to such GP-Related Investment if such GP-Related Investment
were sold on such date for cash in an amount equal to its value on such date
(determined in accordance with Section 5.1(e)).

“GSO Fund” means (i) any of GSO Capital Opportunities Fund LP, GSO Capital
Opportunities Overseas Fund L.P., GSO Capital Opportunities Overseas Master Fund
L.P., GSO Liquidity Partners LP, GSO Liquidity Overseas Partners LP, Blackstone
/ GSO Capital Solutions Fund LP, Blackstone / GSO Capital Solutions Overseas
Fund L.P., Blackstone / GSO Capital Solutions Overseas Master Fund L.P., GSO
Targeted Opportunity Partners LP, GSO Targeted Opportunity Overseas Partners
L.P., GSO Targeted Opportunity Overseas Intermediate Partners L.P. or GSO
Targeted Opportunity Master Partners L.P., or (ii) any alternative vehicle or
parallel fund relating to any of the partnerships referred to in clause
(i) above.

“Holdback” has the meaning set forth in Section 4.1(d).

“Holdback Percentage” has the meaning set forth in Section 4.1(d).

“Holdback Vote” has the meaning set forth in Section 4.1(d).

“Holdings” has the meaning set forth in the preamble hereto.

“Incompetence” means, with respect to any Member, the determination by the
Managing Member in its sole discretion, after consultation with a qualified
medical doctor, that such Member is incompetent to manage his or her person or
his or her property.

“Initial Holdback Percentages” has the meaning set forth in Section 4.1(d).

“Interest” means a limited liability company interest (as defined in § 18-101(8)
of the LLC Act) in the Company, including those that are held by a Retaining
Withdrawn Member and including any Member’s GP-Related Member Interest and
Capital Commitment Member Interest.

“Investment” means any investment (direct or indirect) of the Company designated
by the Managing Member from time to time as an investment in which the

 

12



--------------------------------------------------------------------------------

Members’ respective interests shall be established and accounted for on a basis
separate from the Company’s other businesses, activities and investments,
including (a) GP-Related Investments, and (b) Capital Commitment Investments.

“Investor Note” means a promissory note of a Member evidencing indebtedness
incurred by such Member to purchase a Capital Commitment Interest, the terms of
which were or are approved by the Managing Member and which is secured by such
Capital Commitment Interest, all other Capital Commitment Interests of such
Member and all other interests of such Member in Blackstone Collateral Entities;
provided, that such promissory note may also evidence indebtedness relating to
other interests of such Member in Blackstone Collateral Entities, and such
indebtedness shall be prepayable with Capital Commitment Net Income (whether or
not such indebtedness relates to Capital Commitment Investments) as set forth in
this Agreement, the Investor Note, the other BCE Agreements and any
documentation relating to Other Sources; provided further, that references to
“Investor Notes” herein refer to multiple loans made pursuant to such note,
whether made with respect to Capital Commitment Investments or other BCE
Investments, and references to an “Investor Note” refer to one such loan as the
context requires. In no way shall any indebtedness incurred to acquire Capital
Commitment Interests or other interests in Blackstone Collateral Entities be
considered part of the Investor Notes for purposes hereof if the Lender or
Guarantor is not the lender or guarantor with respect thereto.

“Investor Special Member” means any Special Member so designated at the time of
its admission by the Managing Member as a Member of the Company.

“Issuer” means the issuer of any Security comprising part of an Investment.

“L/C” has the meaning set forth in Section 4.1(d).

“L/C Member” has the meaning set forth in Section 4.1(d).

“LLC Act” means the Delaware Limited Liability Company Act, 6 Del.C. § 18-101,
et seq., as it may be amended from time to time, and any successor to such Act.

“Lender or Guarantor” means Blackstone Holdings I L.P., in its capacity as
lender or guarantor under the Investor Notes, or any other Affiliate of the
Company that makes or guarantees loans to enable a Member to acquire Capital
Commitment Interests or other interests in Blackstone Collateral Entities.

“Loss Amount” has the meaning set forth in Section 5.8(e).

“Loss Investment” has the meaning set forth in Section 5.8(e).

“Majority in Interest of the Members” on any date (a “vote date”) means one or
more persons who are Members (including the Managing Member but excluding
Nonvoting Special Members) on the vote date and who, as of the last day of the
most recent accounting period ending on or prior to the vote date (or as of such
later date on or prior to the vote date selected by the Managing Member as of
which the Members’

 

13



--------------------------------------------------------------------------------

capital account balances can be determined), have aggregate capital account
balances representing at least a majority in amount of the total capital account
balances of all the persons who are Members (including the Managing Member but
excluding Nonvoting Special Members) on the vote date.

“Managing Member” has the meaning specified in the preamble hereto.

“Member” means any person who is a member of the Company, including the Regular
Members, the Managing Member and the Special Members. Except as otherwise
specifically provided herein, no group of Members, including the Special Members
and any group of Members in the same Member Category, shall have any right to
vote as a class on any matter relating to the Company, including, but not
limited to, any merger, reorganization, dissolution or liquidation.

“Member Category” means the Managing Member, Existing Members, Retaining
Withdrawn Members or Deceased Members, each referred to as a group for purposes
hereof.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Net Carried Interest Distribution” has the meaning set forth in Section 5.8(e).

“Net Carried Interest Distribution Recontribution Amount” has the meaning set
forth in Section 5.8(e).

“Net GP-Related Recontribution Amount” has the meaning set forth in
Section 5.8(d).

“Non-Carried Interest” means, with respect to each GP-Related Investment, all
amounts of distributions, other than Carried Interest and other than Capital
Commitment Distributions, received by the Company with respect to such
GP-Related Investment, less any costs, fees and expenses of the Company with
respect thereto and less reasonable reserves for payment of costs, fees and
expenses of the Company that are anticipated with respect thereto, in each case
which the Managing Member may allocate to all or any portion of the GP-Related
Investments as it may determine in good faith is appropriate.

“Non-Carried Interest Sharing Percentage” means, with respect to each GP-Related
Investment, the percentage interest of a Member in Non-Carried Interest from
such GP-Related Investment set forth in the books and records of the Company.

“Non-Contingent” means generally not subject to repurchase rights or other
requirements.

“Nonvoting Special Member” has the meaning set forth in Section 6.1(a).

“Other Blackstone Collateral Entity” means any Blackstone Entity (other than any
limited partnership, limited liability company or other entity named or referred
to in the definition of any of “BFREP,” “BFIP,” “BFMEZP” or “BFCOMP”) in which
any limited partner interest, limited liability company interest, unit or other
interest is pledged to secure any Investor Note.

 

14



--------------------------------------------------------------------------------

“Other Fund GPs” means any entity (other than the Company) through which any
Member or Withdrawn Member directly receives any amounts of Carried Interest and
any successor thereto; provided, that this includes any other entity which has
in its organizational documents a provision which indicates that it is a “Fund
GP” or an “Other Fund GP”; provided further, that notwithstanding any of the
foregoing, neither Holdings nor any estate planning vehicle established for the
benefit of family members of any Member or of any member or partner of any Other
Fund GP shall be considered an “Other Fund GP” for purposes hereof.

“Other Sources” means (i) distributions or payments of Capital Commitment Member
Carried Interest (which shall include amounts of Capital Commitment Member
Carried Interest which are not distributed or paid to a Member but are instead
contributed to a trust (or similar arrangement) to satisfy any “holdback”
obligation with respect thereto), and (ii) distributions from Blackstone
Collateral Entities (other than the Company) to such Member.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate.

“Qualifying Fund” means any fund designated by the Managing Member as a
“Qualifying Fund”.

“Regular Member” means any Member, excluding the Managing Member and any Special
Members.

“Repurchase Period” has the meaning set forth in Section 5.8(b).

“Required Rating” has the meaning set forth in Section 4.1(d).

“Retained Portion” has the meaning set forth in Section 7.6.

“Retaining Withdrawn Member” means a Withdrawn Member who has retained a
GP-Related Member Interest, pursuant to Section 6.5(f) or otherwise. A Retaining
Withdrawn Member shall be considered a Nonvoting Special Member for all purposes
hereof.

“Securities” means any debt or equity securities of an Issuer and its
subsidiaries and other Controlled Entities constituting part of an Investment,
including without limitation common and preferred stock, interests in limited
partnerships and interests in limited liability companies (including warrants,
rights, put and call options and other options relating thereto or any
combination thereof), notes, bonds, debentures, trust receipts and other
obligations, instruments or evidences of indebtedness, choses in action, other
property or interests commonly regarded as securities, interests in real
property, whether improved or unimproved, interests in oil and gas properties
and mineral properties, short-term investments commonly regarded as money-market
investments, bank deposits and interests in personal property of all kinds,
whether tangible or intangible.

 

15



--------------------------------------------------------------------------------

“Settlement Date” has the meaning set forth in Section 6.5(a).

“SMD Agreements” means the agreements between the Company and/or one or more of
its Affiliates and certain of the Members, pursuant to which each such Member
undertakes certain obligations with respect to the Company and/or its
Affiliates. The SMD Agreements are hereby incorporated by reference as between
the Company and the relevant Member.

“Special Firm Collateral” means interests in a Qualifying Fund or other assets
that have been pledged to the Trustee(s) to satisfy all or any portion of a
Member’s or Withdrawn Member’s Holdback obligation (excluding any Excess
Holdback) as more fully described in the Company’s books and records.

“Special Firm Collateral Realization” has the meaning set forth in
Section 4.1(d).

“Special Member” means any person shown on the books and records of the Company
as a Special Member of the Company, including any Nonvoting Special Member and
any Investor Special Member.

“S&P” means Standard & Poor’s Ratings Group, and any successor thereto.

“Subject Investment” has the meaning set forth in Section 5.8(e).

“Subject Member” has the meaning set forth in Section 4.1(d).

“Successor in Interest” means any (i) shareholder of; (ii) trustee, custodian,
receiver or other person acting in any Bankruptcy or reorganization proceeding
with respect to; (iii) assignee for the benefit of the creditors of;
(iv) officer, director or partner of; (v) trustee or receiver, or former
officer, director or partner, or other fiduciary acting for or with respect to
the dissolution, liquidation or termination of; or (vi) other executor,
administrator, committee, legal representative or other successor or assign of,
any Partner, whether by operation of law or otherwise.

“Total Disability” means the inability of a Member substantially to perform the
services required of a Regular Member for a period of six consecutive months by
reason of physical or mental illness or incapacity and whether arising out of
sickness, accident or otherwise.

“Trust Account” has the meaning set forth in the Trust Agreement.

“Trust Agreement” means the Trust Agreement, dated as of the date set forth
therein, as amended, supplemented, restated or otherwise modified from time to
time, among the Members, the Trustee(s) and certain other persons that may
receive distributions in respect of or relating to Carried Interest from time to
time.

 

16



--------------------------------------------------------------------------------

“Trust Amount” has the meaning set forth in the Trust Agreement.

“Trust Income” has the meaning set forth in the Trust Agreement.

“Trustee(s)” has the meaning set forth in the Trust Agreement.

“Unadjusted Carried Interest Distribution” has the meaning set forth in
Section 5.8(e).

“Unallocated Capital Commitment Interests” has the meaning set forth in
Section 8.1(f).

“Withdraw” or “Withdrawal” with respect to a Member means a Member ceasing to be
a member of the Company (except as a Retaining Withdrawn Member) for any reason
(including death, disability, removal, resignation or retirement, whether such
is voluntary or involuntary), unless the context shall limit the type of
withdrawal to a specific reason, and “Withdrawn” with respect to a Member means,
as aforesaid, a Member who has ceased to be a member of the Company.

“Withdrawal Date” means the date of the Withdrawal from the Company of a
Withdrawn Member.

“Withdrawn Member” means a Member whose GP-Related Member Interest or Capital
Commitment Member Interest in the Company has been terminated for any reason,
including the occurrence of an event specified in Section 6.2, and shall
include, unless the context requires otherwise, the estate or legal
representatives of any such Member.

1.2. Terms Generally. The definitions in Section 1.1 shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The term “person” includes individuals, partnerships (including
limited liability partnerships), companies (including limited liability
companies), joint ventures, corporations, trusts, governments (or agencies or
political subdivisions thereof) and other associations and entities. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.

ARTICLE II

GENERAL PROVISIONS

2.1. Managing, Regular and Special Members.

The Members may be Managing Members, Regular Members or Special Members
(including Investor Special Members). The Managing Member as of the date hereof
is Holdings, the Regular Members as of the date hereof are those persons shown
as Regular Members in the books and records of the Company, and the Special
Members as of the date hereof are persons shown as Special Members in the books
and records of the Company. The

 

17



--------------------------------------------------------------------------------

books and records of the Company contain the GP-Related Profit Sharing
Percentage and GP-Related Commitment of each such Member with respect to the
GP-Related Investments of the Company as of the date hereof. The books and
records of the Company contain the Capital Commitment Profit Sharing Percentage
and Capital Commitment-Related Commitment of each such Member with respect to
the Capital Commitment Investments of the Company as of the date hereof. The
books and records of the Company shall be amended by the Managing Member from
time to time to reflect additional GP-Related Investments, additional Capital
Commitment Investments, dispositions by the Company of GP-Related Investments,
dispositions by the Company of Capital Commitment Investments, the GP-Related
Profit Sharing Percentages of the Members, as modified from time to time, the
Capital Commitment Profit Sharing Percentages of the Members, as modified from
time to time, the admission and withdrawal of Members and the transfer or
assignment of interests in the Company pursuant to the terms of this Agreement.
At the time of admission of each additional Member, the Managing Member shall
determine in its sole discretion the GP-Related Investments and Capital
Commitment Investments in which such Member shall participate and such Member’s
GP-Related Commitment, Capital Commitment-Related Commitment, GP-Related Profit
Sharing Percentage with respect to each such GP-Related Investment and Capital
Commitment Profit Sharing Percentage with respect to each such Capital
Commitment Investment. Each Member may have a GP-Related Member Interest and/or
a Capital Commitment Member Interest.

2.2. Formation; Name; Foreign Jurisdictions.

(a) The Company is hereby continued as a limited liability company pursuant to
the LLC Act and shall conduct its activities on and after the date hereof under
the name of Blackstone Commercial Real Estate Debt Associates L.L.C. The
certificate of formation of the Company may be amended and/or restated from time
to time by the Managing Member, as an “authorized person” (within the meaning of
the LLC Act). The Managing Member is further authorized to execute and deliver
and file any other certificates (and any amendments and/or restatements thereof)
necessary for the Company to qualify to do business in a jurisdiction in which
the Company may wish to conduct business.

2.3. Term.

The term of the Company shall continue until December 31, 2060, unless earlier
dissolved and its affairs wound up in accordance with this Agreement.

2.4. Purposes; Powers.

(a) The purposes of the Company shall be, directly or indirectly through
subsidiaries or Affiliates:

(i) to serve as a general partner of BCRED (including any Alternative Vehicle or
other partnership included in the definition of “BCRED”) and perform the
functions of a general partner of BCRED (including any Alternative Vehicle or
other partnership included in the definition of “BCRED”) specified in the BCRED
Agreements,

(ii) to serve as a capital partner and/or limited partner of BCRED (including
any Alternative Vehicle or other partnership included in the definition of
“BCRED”) and perform the

 

18



--------------------------------------------------------------------------------

functions of a capital partner and/or limited partner of BCRED (including any
Alternative Vehicle or other partnership included in the definition of “BCRED”)
specified in the BCRED Agreements,

(iii) to make the Blackstone Capital Commitment or a portion thereof, either
directly or indirectly through another entity,

(iv) to serve as a general partner or limited partner of other partnerships and
perform the functions of a general partner or limited partner specified in the
respective partnership agreements, as amended, supplemented, restated or
otherwise modified from time to time, of any such partnership,

(v) to serve as a member of limited liability companies and perform the
functions of a member specified in the respective limited liability company
agreements, as amended, supplemented, restated or otherwise modified from time
to time, of any such limited liability company,

(vi) to hold the Capital Commitment BCRED Interest and the GP-Related BCRED
Interest and invest in Capital Commitment Investments and/or GP-Related
Investments and acquire and invest in Securities or other property (directly or
indirectly through BCRED (including any Alternative Vehicle or other partnership
included in the definition of “BCRED”), including, without limitation, in
connection with any action referred to in any of clauses (i) through (v) above,

(vii) to carry on such other businesses, perform such other services and make
such other investments as are deemed desirable by the Managing Member and as are
permitted under the LLC Act, the BCRED Agreements and the respective partnership
agreement of any partnership referred to in clause (iv) above and the respective
limited liability company agreement of any limited liability company referred to
in clause (v) above, in the case of each of the foregoing, as amended,
supplemented, restated or otherwise modified from time to time,

(viii) any other lawful purpose, and

(ix) to do all things necessary, desirable, convenient or incidental thereto.

(b) In furtherance of its purposes, the Company shall have all powers necessary,
suitable or convenient for the accomplishment of its purposes, alone or with
others, as principal or agent, including the following:

(i) to be and become a general or limited partner of partnerships, a member of
limited liability companies, a holder of common and preferred stock of
corporations and/or an investor in the foregoing entities or other entities, in
connection with the making of Investments or the acquisition, holding or
disposition of Securities or other property or as otherwise deemed appropriate
by the Managing Member in the conduct of the Company’s business, and to take any
action in connection therewith;

(ii) to acquire and invest in general or limited partner interests, in limited
liability company interests, in common and preferred stock of corporations
and/or

 

19



--------------------------------------------------------------------------------

in other interests in or obligations of the foregoing entities or other entities
and in Investments and Securities or other property or direct or indirect
interests therein, whether such Investments and Securities or other property are
readily marketable or not, and to receive, hold, sell, dispose of or otherwise
transfer any such partner interests, limited liability company interests, stock,
interests, obligations, Investments or Securities or other property and any
dividends and distributions thereon and to purchase and sell, on margin, and be
long or short, futures contracts and to purchase and sell, and be long or short,
options on futures contracts;

(iii) to buy, sell and otherwise acquire investments, whether such investments
are readily marketable or not;

(iv) to invest and reinvest the cash assets of the Company in money-market or
other short-term investments;

(v) to hold, receive, mortgage, pledge, lease, transfer, exchange or otherwise
dispose of, grant options with respect to, and otherwise deal in and exercise
all rights, powers, privileges and other incidents of ownership or possession
with respect to, all property held or owned by the Company;

(vi) to borrow or raise money from time to time and to issue promissory notes,
drafts, bills of exchange, warrants, bonds, debentures and other negotiable and
non-negotiable instruments and evidences of indebtedness, to secure payment of
the principal of any such indebtedness and the interest thereon by mortgage,
pledge, conveyance or assignment in trust of, or the granting of a security
interest in, the whole or any part of the property of the Company, whether at
the time owned or thereafter acquired, to guarantee the obligations of others
and to buy, sell, pledge or otherwise dispose of any such instrument or evidence
of indebtedness;

(vii) to lend any of its property or funds, either with or without security, at
any legal rate of interest or without interest;

(viii) to have and maintain one or more offices within or without the State of
Delaware, and in connection therewith, to rent or acquire office space, engage
personnel and compensate them and do such other acts and things as may be
advisable or necessary in connection with the maintenance of such office or
offices;

(ix) to open, maintain and close accounts, including margin accounts, with
brokers;

(x) to open, maintain and close bank accounts and draw checks and other orders
for the payment of moneys;

(xi) to engage accountants, auditors, custodians, investment advisers, attorneys
and any and all other agents and assistants, both professional and
nonprofessional, and to compensate any of them as may be necessary or advisable;

 

20



--------------------------------------------------------------------------------

(xii) to form or cause to be formed and to own the stock of one or more
corporations, whether foreign or domestic, to form or cause to be formed and to
participate in partnerships and joint ventures, whether foreign or domestic and
to form or cause to be formed and be a member or manager or both of one or more
limited liability companies;

(xiii) to enter into, make and perform all contracts, agreements and other
undertakings as may be necessary, convenient, advisable or incident to carrying
out its purposes;

(xiv) to sue and be sued, to prosecute, settle or compromise all claims against
third parties, to compromise, settle or accept judgment to claims against the
Company, and to execute all documents and make all representations, admissions
and waivers in connection therewith;

(xv) to distribute, subject to the terms of this Agreement, at any time and from
time to time to the Members cash or investments or other property of the
Company, or any combination thereof; and

(xvi) to take such other actions necessary, desirable, convenient or incidental
thereto and to engage in such other businesses as may be permitted under
Delaware law.

2.5. Place of Business.

The Company shall maintain a registered office at The Corporation Trust Company,
1209 Orange Street, Wilmington, New Castle County, Delaware 19801. The Company
shall maintain an office and principal place of business at such place or places
as the Managing Member specifies from time to time and as set forth in the books
and records of the Company. The name and address of the Company’s registered
agent is The Corporation Trust Company, 1209 Orange Street, Wilmington, New
Castle County, Delaware 19801. The Managing Member may from time to time change
the registered agent or office by an amendment to the certificate of formation
of the Company.

ARTICLE III

MANAGEMENT

3.1. Managing Member.

(a) Holdings shall be an original managing member (the “Managing Member”). The
Managing Member shall cease to be the Managing Member only if (i) it Withdraws
from the Company for any reason, (ii) it consents in its sole discretion to
resign as the Managing Member, or (iii) a Final Event with respect to it occurs.
The Managing Member may not be removed without its consent. There may be one or
more Managing Members. In the event that one or more other Managing Members is
admitted to the Company as such, all references herein to the “Managing Member”
in the singular form shall be deemed to also refer to such other Managing
Members as may be appropriate. The relative rights and responsibilities of such
Managing Members will be as agreed upon from time to time between them.

 

21



--------------------------------------------------------------------------------

(b) Upon the Withdrawal from the Company or voluntary resignation of the last
remaining Managing Member, all of the powers formerly vested therein pursuant to
this Agreement and the LLC Act shall be exercised by a Majority in Interest of
the Members.

3.2. Member Voting, etc.

(a) Except as otherwise expressly provided herein and except as may be expressly
required by the LLC Act, Members (including Special Members) as such shall have
no right to, and shall not, take part in the management or control of the
Company’s business or act for or bind the Company, and shall have only the
rights and powers granted to Members of the applicable class herein.

(b) To the extent a Member is entitled to vote with respect to any matter
relating to the Company, such Member shall not be obligated to abstain from
voting on any matter (or vote in any particular manner) because of any interest
(or conflict of interest) of such Member (or any Affiliate thereof) in such
matter.

(c) Meetings of the Members may be called only by the Managing Member.

3.3. Management.

(a) The management, control and operation of the Company and the formulation and
execution of business and investment policy shall be vested in the Managing
Member. The Managing Member shall, in its discretion, exercise all powers
necessary and convenient for the purposes of the Company, including those
enumerated in Section 2.4, on behalf and in the name of the Company. All
decisions and determinations (howsoever described herein) to be made by the
Managing Member pursuant to this Agreement shall be made in its sole discretion,
subject only to the express terms and conditions of this Agreement.

(b) Notwithstanding any provision in this Agreement to the contrary, the Company
is hereby authorized, without the need for any further act, vote or consent of
any person (directly or indirectly through one or more other entities, in the
name and on behalf of the Company, on its own behalf or in its capacity as a
general partner, capital partner and/or limited partner of BCRED, or in the
Company’s capacity as a general or limited partner, member or other equity owner
of any Company Affiliate (as hereinafter defined), (i) to execute and deliver,
and to perform the Company’s obligations under, the BCRED Agreements, including,
without limitation, serving as a general partner of BCRED, (ii) to execute and
deliver, and to perform the Company’s obligations under, the governing
agreement, as amended, supplemented, restated or otherwise modified (each a
“Company Affiliate Governing Agreement”), of any other partnership, limited
liability company or other entity (each a “Company Affiliate”) of which the
Company is to become a general or limited partner, member or other equity owner,
including, without limitation, serving as a general or limited partner, member
or other equity owner of each Company Affiliate, and (iii) to take any action,
in the applicable capacity, contemplated by or arising out of this Agreement,
the BCRED Agreements or any Company Affiliate Governing Agreement (and any
amendment, supplement, restatement and/or other modification of any of the
foregoing).

 

22



--------------------------------------------------------------------------------

(c) The Managing Member and any other person designated by the Managing Member,
each acting individually, is hereby authorized and empowered, as an authorized
person of the Company within the meaning of the LLC Act or otherwise, or as an
authorized representative of the Managing Member (the Managing Member hereby
authorizing and ratifying any of the following actions):

(i) to execute and deliver and/or file (including any such action, directly or
indirectly through one or more other entities, in the name and on behalf of the
Company, on its own behalf or in its capacity as a general partner, capital
partner and/or limited partner of BCRED, or in the Company’s capacity as a
general or limited partner, member or other equity owner of any Company
Affiliate, any of the following:

 

  (A) any agreement, certificate, instrument or other document of the Company,
BCRED or any Company Affiliate (and any amendments, supplements, restatements
and/or other modifications thereof), including, without limitation, the
following: (I) the BCRED Agreements and each Company Affiliate Governing
Agreement, (II) Subscription Agreements on behalf of BCRED and/or the Company,
(III) side letters issued in connection with investments in BCRED, and (IV) such
other agreements, certificates, instruments and other documents as may be
necessary or desirable in furtherance of the purposes of the Company, BCRED or
any Company Affiliate (and any amendments, supplements, restatements and/or
other modifications of any of the foregoing referred to in (I) through (IV)
hereof);

 

  (B) the certificates of formation, certificates of limited partnership and/or
other organizational documents of the Company, BCRED or any Company Affiliate
(and any amendments, supplements, restatements and/or other modifications
thereof); and

 

  (C) any other certificates, notices, applications or other documents (and any
amendments, supplements, restatements and/or other modifications thereof) to be
filed with any government or governmental or regulatory body, including, without
limitation, any such document that may be necessary for the Company, BCRED or
any Company Affiliate to qualify to do business in a jurisdiction in which the
Company, BCRED or such Company Affiliate desires to do business;

(ii) to prepare or cause to be prepared, and to sign, execute and deliver and/or
file (including any such action, directly or indirectly through one or more
other entities, in the name and on behalf of the Company, on its own behalf or
in its capacity as a general partner, capital partner and/or limited partner of
BCRED or in the Company’s capacity as a general or limited partner, member or
other equity owner of any Company Affiliate): (A) any certificates, forms,
notices, applications or other documents to be filed

 

23



--------------------------------------------------------------------------------

with any government or governmental or regulatory body on behalf of the Company,
BCRED or any Company Affiliate, (B) any certificates, forms, notices,
applications or other documents that may be necessary or advisable in connection
with any bank account of the Company, BCRED or any Company Affiliate or any
banking facilities or services that may be utilized by the Company, BCRED or any
Company Affiliate, and all checks, notes, drafts and other documents of the
Company, BCRED or any Company Affiliate that may be required in connection with
any such bank account, banking facilities or services, (C) resolutions with
respect to any of the foregoing matters (which resolutions, when executed by any
person authorized as provided in this Section 3.3(c), each acting individually,
shall be deemed to have been adopted by the Managing Member, the Company, BCRED
or any Company Affiliate, as applicable, for all purposes).

The authority granted to any person (other than the Managing Member) in this
Section 3.3(c) may be revoked at any time by the Managing Member by an
instrument in writing signed by the Managing Member.

3.4. Responsibilities of Members.

(a) Unless otherwise determined by the Managing Member in a particular case,
each Regular Member shall devote substantially all his time and attention to the
businesses of the Company and its Affiliates, and each Special Member shall not
be required to devote any time or attention to the businesses of the Company or
its Affiliates.

(b) All outside business or investment activities of the Members (including
outside directorships or trusteeships) shall be subject to such rules and
regulations as are established by the Managing Member from time to time.

(c) The Managing Member may from time to time establish such other rules and
regulations applicable to Members or other employees as the Managing Member
deems appropriate, including rules governing the authority of Members or other
employees to bind the Company to financial commitments or other obligations.

3.5. Exculpation and Indemnification.

(a) Liability to Members.

Notwithstanding any other provision of this Agreement, whether express or
implied, to the fullest extent permitted by law, no Member nor any of such
Member’s representatives, agents or advisors nor any partner, member, officer,
employee, representative, agent or advisor of the Company or any of its
Affiliates (individually, a “Covered Person” and collectively, the “Covered
Persons”) shall be liable to the Company or any other Member for any act or
omission (in relation to the Company, this Agreement, any related document or
any transaction or investment contemplated hereby or thereby) taken or omitted
by a Covered Person (other than any act or omission constituting Cause), unless
there is a final and non-appealable judicial determination and/or determination
of an arbitrator that such Covered Person did not act in good faith and in what
such Covered Person reasonably believed to be in, or not opposed to, the best
interests of the Company and within the authority granted to such Covered Person
by this Agreement, and, with respect to any criminal act or proceeding, had
reasonable cause to

 

24



--------------------------------------------------------------------------------

believe that such Covered Person’s conduct was unlawful. Each Covered Person
shall be entitled to rely in good faith on the advice of legal counsel to the
Company, accountants and other experts or professional advisors, and no action
taken by any Covered Person in reliance on such advice shall in any event
subject such person to any liability to any Member or the Company. To the extent
that, at law or in equity, a Member has duties (including fiduciary duties) and
liabilities relating thereto to the Company or to another Member, to the fullest
extent permitted by law, such Member acting under this Agreement shall not be
liable to the Company or to any such other Member for its good faith reliance on
the provisions of this Agreement. The provisions of this Agreement, to the
extent that they expand or restrict the duties and liabilities of a Member
otherwise existing at law or in equity, are agreed by the Members, to the
fullest extent permitted by law, to modify to that extent such other duties and
liabilities of such Member.

(b) Indemnification. (i) To the fullest extent permitted by law, the Company
shall indemnify and hold harmless (but only to the extent of the Company’s
assets (including, without limitation, the remaining capital commitments of the
Members) each Covered Person from and against any and all claims, damages,
losses, costs, expenses and liabilities (including, without limitation, amounts
paid in satisfaction of judgments, in compromises and settlements, as fines and
penalties and legal or other costs and reasonable expenses of investigating or
defending against any claim or alleged claim), joint and several, of any nature
whatsoever, known or unknown, liquidated or unliquidated (collectively, for
purposes of this Section 3.5, “Losses”), arising from any and all claims,
demands, actions, suits or proceedings, civil, criminal, administrative or
investigative, in which the Covered Person may be involved, or threatened to be
involved, as a party or otherwise, by reason of such Covered Person’s management
of the affairs of the Company or which relate to or arise out of or in
connection with the Company, its property, its business or affairs (other than
claims, demands, actions, suits or proceedings, civil, criminal, administrative
or investigative, arising out of any act or omission of such Covered Person
constituting Cause); provided, that a Covered Person shall not be entitled to
indemnification under this Section with respect to any claim, issue or matter if
there is a final and non-appealable judicial determination and/or determination
of an arbitrator that such Covered Person did not act in good faith and in what
such Covered Person reasonably believed to be in, or not opposed to, the best
interest of the Company and within the authority granted to such Covered Person
by this Agreement, and, with respect to any criminal act or proceeding, had
reasonable cause to believe that such Covered Person’s conduct was unlawful;
provided further, that if such Covered Person is a Member or a Withdrawn Member,
such Covered Person shall bear its share of such Losses in accordance with such
Covered Person’s GP-Related Profit Sharing Percentage in the Company as of the
time of the actions or omissions that gave rise to such Losses. To the fullest
extent permitted by law, expenses (including legal fees) incurred by a Covered
Person (including, without limitation, the Managing Member) in defending any
claim, demand, action, suit or proceeding may, with the approval of the Managing
Member, from time to time, be advanced by the Company prior to the final
disposition of such claim, demand, action, suit or proceeding upon receipt by
the Company of a written undertaking by or on behalf of the Covered Person to
repay such amount to the extent that it shall be subsequently determined that
the Covered Person is not entitled to be indemnified as authorized in this
Section, and the Company and its Affiliates shall have a continuing right of
offset against such Covered Person’s interests/investments in the Company and
such Affiliates and shall have the right to withhold amounts otherwise
distributable to such Covered Person to satisfy such repayment obligation. If a
Member institutes litigation against a Covered Person which gives

 

25



--------------------------------------------------------------------------------

rise to an indemnity obligation hereunder, such Member shall be responsible, up
to the amount of such Member’s Interests and remaining capital commitment, for
such Member’s pro rata share of the Company’s expenses related to such indemnity
obligation, as determined by the Managing Member. The Company may purchase
insurance, to the extent available at reasonable cost, to cover losses, claims,
damages or liabilities covered by the foregoing indemnification provisions.
Members will not be personally obligated with respect to indemnification
pursuant to this Section.

(ii) (A) Notwithstanding anything to the contrary herein, for greater certainty,
it is understood and/or agreed that the Company’s obligations hereunder are not
intended to render the Company as a primary indemnitor for purposes of the
indemnification, advancement of expenses and related provisions under applicable
law governing BCRED and/or a particular portfolio entity through which an
investment is indirectly held. It is further understood and/or agreed that a
Covered Person shall first seek to be so indemnified and have such expenses
advanced in the following order of priority: first out of proceeds available in
respect of applicable insurance policies maintained by the applicable portfolio
entity and/or BCRED, second by the applicable portfolio entity through which
such investment is indirectly held, and third by BCRED (only to the extent the
foregoing sources are exhausted).

(B) The Company’s obligation, if any, to indemnify or advance expenses to any
Covered Person shall be reduced by any amount that such Covered Person may
collect as indemnification or advancement from BCRED and/or the applicable
portfolio entity (including by virtue of any applicable insurance policies
maintained thereby), and to the extent the Company (or any Affiliate thereof)
pays or causes to be paid any amounts that should have been paid by BCRED and/or
the applicable portfolio entity (including by virtue of any applicable insurance
policies maintained thereby), it is agreed among the Members that the Company
shall have a subrogation claim against BCRED and/or such portfolio entity in
respect of such advancement or payments. The Managing Member and the Company
shall be specifically empowered to structure any such advancement or payment as
a loan or other arrangement (except for a loan to an executive officer of The
Blackstone Group L.P. or any of its Affiliates, which shall not be permitted) as
the Managing Member may determine necessary or advisable to give effect to or
otherwise implement the foregoing.

3.6. Representations of Members.

(a) Each Regular or Special Member by execution of this Agreement (or by
otherwise becoming bound by the terms and conditions hereof as provided herein
or in the LLC Act) represents and warrants to every other Member and to the
Company, except as may be waived by the Managing Member, that such Member is
acquiring each of such Member’s Interests for such Member’s own account for
investment and not with a view to resell or distribute the same or any part
hereof, and that no other person has any interest in any such Interest or in the
rights of such Member hereunder; provided, that a Member may choose to make
transfers for estate and charitable planning purposes (in accordance with the
terms hereof). Each Regular or Special Member represents and warrants that such
Member understands that the Interests have not been registered under the
Securities Act of 1933 and therefore such Interests may not be resold without
registration under such Act or exemption from such registration, and that
accordingly such Member must bear the economic risk of an

 

26



--------------------------------------------------------------------------------

investment in the Company for an indefinite period of time. Each Regular or
Special Member represents that such Member has such knowledge and experience in
financial and business matters, that such Member is capable of evaluating the
merits and risks of an investment in the Company, and that such Member is able
to bear the economic risk of such investment. Each Regular or Special Member
represents that such Member’s overall commitment to the Company and other
investments which are not readily marketable is not disproportionate to the
Member’s net worth and the Member has no need for liquidity in the Member’s
investment in Interests. Each Regular or Special Member represents that to the
full satisfaction of the Member, the Member has been furnished any materials
that such Member has requested relating to the Company, any Investment and the
offering of Interests and has been afforded the opportunity to ask questions of
representatives of the Company concerning the terms and conditions of the
offering of Interests and any matters pertaining to each Investment and to
obtain any other additional information relating thereto. Each Regular or
Special Member represents that the Member has consulted to the extent deemed
appropriate by the Member with the Member’s own advisers as to the financial,
tax, legal and related matters concerning an investment in Interests and on that
basis believes that an investment in the Interests is suitable and appropriate
for the Member.

(b) Each Regular or Special Member agrees that the representations and
warranties contained in paragraph (a) above shall be true and correct as of any
date that such Member (1) makes a capital contribution to the Company (whether
as a result of Firm Advances made to such Member or otherwise) with respect to
any Investment, and such Member hereby agrees that such capital contribution
shall serve as confirmation thereof and/or (2) repays any portion of the
principal amount of a Firm Advance, and such Member hereby agrees that such
repayment shall serve as confirmation thereof.

3.7. Tax Information. Each Regular or Special Member certifies that (A) if the
Member is a United States person (as defined in the Code) (x) (i) the Member’s
name, social security number (or, if applicable, employer identification number)
and address provided to the Company and its Affiliates pursuant to an IRS Form
W-9, Payer’s Request for Taxpayer Identification Number Certification (“W-9”) or
otherwise are correct and (ii) the Member will complete and return a W-9, and
(y) (i) the Member is a United States person (as defined in the Code) and
(ii) the Member will notify the Company within 60 days of a change to foreign
(non-United States) status or (B) if the Member is not a United States person
(as defined in the Code) (x) (i) the information on the completed IRS Form
W-8BEN, Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding (“W-8BEN”) or other applicable form, including but not limited to
IRS Form W-8IMY, Certificate of Foreign Intermediary, Foreign Partnership, or
Certain U.S. Branches for United States Tax Withholding (“W-8IMY”), or otherwise
is correct and (ii) the Member will complete and return the applicable IRS form,
including but not limited to a W-8BEN or W-8IMY, and (y) (i) the Member is not a
United States person (as defined in the Code) and (ii) the Member will notify
the Company within 60 days of any change of such status. The Member agrees to
properly execute and provide to the Company in a timely manner any tax
documentation that may be reasonably required by the Company or the Managing
Member.

 

27



--------------------------------------------------------------------------------

ARTICLE IV

CAPITAL OF THE COMPANY

4.1. Capital Contributions by Members.

(a) Each Regular Member shall be required to make capital contributions to the
Company (“GP-Related Capital Contributions”) at such times and in such amounts
(the “GP-Related Required Amounts”) as are required to satisfy the Company’s
obligation to make capital contributions to BCRED in respect of the GP-Related
BCRED Interest with respect to any GP-Related BCRED Investment and as are
otherwise determined by the Managing Member from time to time or as may be set
forth in such Regular Member’s Commitment Agreement or SMD Agreement, if any;
provided, that additional GP-Related Capital Contributions in excess of the
GP-Related Required Amounts may be made pro rata among the Regular Members based
upon each Regular Member’s Carried Interest Sharing Percentage. GP-Related
Capital Contributions in excess of the GP-Related Required Amounts which are to
be used for ongoing business operations (as distinct from financing, legal or
other specific liabilities of the Company (including those specifically set
forth in Sections 4.1(d) and 5.8(d)) shall be determined by the Managing Member.
Special Members shall not be required to make additional GP-Related Capital
Contributions to the Company in excess of the GP-Related Required Amounts,
except (i) as a condition of an increase in such Special Member’s GP-Related
Profit Sharing Percentage or (ii) as specifically set forth in this Agreement;
provided, that the Managing Member and any Special Member may agree from time to
time that such Special Member shall make an additional GP-Related Capital
Contribution to the Company; provided further, that each Investor Special Member
shall maintain its GP-Related Capital Accounts at an aggregate level equal to
the product of (i) its GP-Related Profit Sharing Percentage from time to time
and (ii) the total capital of the Company related to the GP-Related BCRED
Interest.

(b) Each GP-Related Capital Contribution by a Member shall be credited to the
appropriate GP-Related Capital Account of such Member in accordance with
Section 5.2, subject to Section 5.10.

(c) The Managing Member may elect on a case by case basis to (i) cause the
Company to loan any Member (including any additional Member admitted to the
Company pursuant to Section 6.1 but excluding any Members who are also executive
officers of The Blackstone Group L.P. or any Affiliate thereof) the amount of
any GP-Related Capital Contribution required to be made by such Member or
(ii) permit any Member (including any additional Member admitted to the Company
pursuant to Section 6.1 but excluding any Members who are also executive
officers of The Blackstone Group L.P. or any Affiliate thereof) to make a
required GP-Related Capital Contribution to the Company in installments, in each
case on terms determined by the Managing Member.

(d) (i) The Members and the Withdrawn Members have entered into the Trust
Agreement, pursuant to which certain amounts of Carried Interest will be paid to
the Trustee(s) for deposit in the Trust Account (such amounts to be paid to the
Trustee(s) for deposit in the Trust Account constituting a “Holdback”). The
Managing Member shall determine, as set forth below, the percentage of each
distribution of Carried Interest that shall be withheld for any

 

28



--------------------------------------------------------------------------------

Managing Member (including, without limitation, Holdings) and each Member
Category (such withheld percentage constituting the Managing Member’s and such
Member Category’s “Holdback Percentage”). The applicable Holdback Percentages
initially shall be 0% for any Managing Member, 15% for Existing Members (other
than the Managing Member), 21% for Retaining Withdrawn Members (other than the
Managing Member) and 24% for Deceased Members (the “Initial Holdback
Percentages”). Any provision of this Agreement to the contrary notwithstanding,
the Holdback Percentage for any Managing Member (including, without limitation,
Holdings) shall not be subject to change pursuant to clause (ii), (iii) or
(iv) of this Section 4.1(d).

(ii) The Holdback Percentage may not be reduced for any individual Member as
compared to the other Members in his Member Category (except as provided in
clause (iv) below). The Managing Member may only reduce the Holdback Percentages
among the Member Categories on a proportionate basis. For example, if the
Holdback Percentage for Existing Members is decreased to 12.5%, the Holdback
Percentage for Retaining Withdrawn Members and Deceased Members shall be reduced
to 17.5% and 20%, respectively. Any reduction in the Holdback Percentage for any
Member shall apply only to distributions relating to Carried Interest made after
the date of such reduction.

(iii) The Holdback Percentage may not be increased for any individual Member as
compared to the other Members in his Member Category (except as provided in
clause (iv) below). The Managing Member may not increase the Retaining Withdrawn
Members’ Holdback Percentage beyond 21% unless the Managing Member concurrently
increases the Existing Members’ Holdback Percentage to 21%. The Managing Member
may not increase the Deceased Members’ Holdback Percentage beyond 24% unless the
Managing Member increases the Holdback Percentage for both Existing Members and
Retaining Withdrawn Members to 24%. The Managing Member may not increase the
Holdback Percentage of any Member Category beyond 24% unless such increase
applies equally to all Member Categories. Any increase in the Holdback
Percentage for any Member shall apply only to distributions relating to Carried
Interest made after the date of such increase. The foregoing shall in no way
prevent the Managing Member from proportionately increasing the Holdback
Percentage of any Member Category (following a reduction of the Holdback
Percentages below the Initial Holdback Percentages), if the resulting Holdback
Percentages are consistent with the above. For example, if the Managing Member
reduces the Holdback Percentages for Existing Members, Retaining Withdrawn
Members and Deceased Members to 12.5%, 17.5% and 20%, respectively, the Managing
Member shall have the right to subsequently increase the Holdback Percentages to
the Initial Holdback Percentages.

(iv) (A) Notwithstanding anything contained herein to the contrary, the Company
may increase or decrease the Holdback Percentage for any Member in any Member
Category (in such capacity, the “Subject Member”) pursuant to a majority vote of
the Regular Members (a “Holdback Vote”); provided, that, notwithstanding
anything to the contrary contained herein, the Holdback Percentage applicable to
any Managing Member shall not be increased or decreased without its prior
written consent; provided further, that a Subject

 

29



--------------------------------------------------------------------------------

Member’s Holdback Percentage shall not be (I) increased prior to such time as
such Subject Member (x) is notified by the Company of the decision to increase
such Subject Member’s Holdback Percentage and (y) has, if requested by such
Subject Member, been given 30 days to gather and provide information to the
Company for consideration before a second Holdback Vote (requested by the
Subject Member) or (II) decreased unless such decrease occurs subsequent to an
increase in a Subject Member’s Holdback Percentage pursuant to a Holdback Vote
under this clause (iv); provided further, that such decrease shall not exceed an
amount such that such Subject Member’s Holdback Percentage is less than the
prevailing Holdback Percentage for the Member Category of such Subject Member;
provided further, that a Member shall not vote to increase a Subject Member’s
Holdback Percentage unless such voting Member determines, in such Member’s good
faith judgment, that the facts and circumstances indicate that it is reasonably
likely that such Subject Member, or any of such Subject Member’s successors or
assigns (including such Subject Member’s estate or heirs) who at the time of
such vote holds the GP-Related Member Interest or otherwise has the right to
receive distributions relating thereto, will not be capable of satisfying any
GP-Related Recontribution Amounts that may become due.

 

  (B) A Holdback Vote shall take place at a Company meeting. Each Regular Member
shall be entitled to cast one vote with respect to the Holdback Vote regardless
of such Regular Member’s interest in the Company. Such vote may be cast by any
Regular Member in person or by proxy.

 

  (C) If the result of the second Holdback Vote is an increase in a Subject
Member’s Holdback Percentage, such Subject Member may submit the decision to an
arbitrator, the identity of which is mutually agreed upon by both the Subject
Member and the Company; provided, that if the Company and the Subject Member
cannot agree upon a mutually satisfactory arbitrator within 10 days of the
second Holdback Vote, each of the Company and the Subject Member shall request
their candidate for arbitrator to select a third arbitrator satisfactory to such
candidates; provided further, that if such candidates fail to agree upon a
mutually satisfactory arbitrator within 30 days of such request, the then
sitting President of the American Arbitration Association shall unilaterally
select the arbitrator. Each Subject Member that submits the decision of the
Company pursuant to the second Holdback Vote to arbitration and the Company
shall estimate their reasonably projected out-of-pocket expenses relating
thereto, and each such party shall, to the satisfaction of the arbitrator and
prior to any determination being made by the arbitrator, pay the total of such
estimated expenses (i.e., both the Subject Member’s and the Company’s expenses)
into an escrow account to be controlled by Simpson Thacher & Bartlett LLP, as
escrow agent (or such other comparable law firm as the Company and the Subject
Member shall agree). The arbitrator shall direct the escrow agent to pay out of
such escrow account all expenses associated with such arbitration (including

 

30



--------------------------------------------------------------------------------

  costs leading thereto) and to return to the “victorious” party the entire
amount of funds such party paid into such escrow account. If the amount
contributed to the escrow account by the losing party is insufficient to cover
the expenses of such arbitration, such “losing” party shall then provide any
additional funds necessary to cover such costs to such “victorious” party. For
purposes hereof, the “victorious” party shall be the Company if the Holdback
Percentage ultimately determined by the arbitrator is closer to the percentage
determined in the second Holdback Vote than it is to the prevailing Holdback
Percentage for the Subject Member’s Member Category; otherwise, the Subject
Member shall be the “victorious” party. The party that is not the “victorious”
party shall be the “losing” party.

 

  (D) In the event of a decrease in a Subject Member’s Holdback Percentage
(1) pursuant to a Holdback Vote under this clause (iv) or (2) pursuant to a
decision of an arbitrator under paragraph (C) of this clause (iv), the Company
shall release and distribute to such Subject Member any Trust Amounts (and the
Trust Income thereon (except as expressly provided herein with respect to using
Trust Income as Firm Collateral)) which exceed the required Holdback of such
Subject Member (in accordance with such Subject Member’s reduced Holdback
Percentage) as though such reduced Holdback Percentage had applied since the
increase of the Subject Member’s Holdback Percentage pursuant to a previous
Holdback Vote under this clause (iv).

(v) (A) If a Member’s Holdback Percentage exceeds 15% (such percentage in excess
of 15% constituting the “Excess Holdback Percentage”), such Member may satisfy
the portion of his Holdback obligation in respect of his Excess Holdback
Percentage (such portion constituting such Member’s “Excess Holdback”), and such
Member (or a Withdrawn Member with respect to amounts contributed to the Trust
Account while he was a Member), to the extent his Excess Holdback obligation has
previously been satisfied in cash, may obtain the release of the Trust Amounts
(but not the Trust Income thereon which shall remain in the Trust Account and
allocated to such Member or Withdrawn Member) satisfying such Member’s or
Withdrawn Member’s Excess Holdback obligation, by pledging or otherwise making
available to the Company, on a first priority basis (except as provided below),
all or any portion of his Firm Collateral in satisfaction of his Excess Holdback
obligation. Any Member seeking to satisfy all or any portion of the Excess
Holdback utilizing Firm Collateral shall sign such documents and otherwise take
such other action as is necessary or appropriate (in the good faith judgment of
the Managing Member) to perfect a first priority security interest in, and
otherwise assure the ability of the Company to realize on (if required), such
Firm Collateral; provided, that, in the case of entities listed in the Company’s
books and records in which Members are permitted to pledge their interests
therein to finance all or a portion of their capital contributions thereto
(“Pledgable Blackstone Interests”), to the extent a first priority security
interest is unavailable because of an existing lien on such Firm Collateral, the
Member or Withdrawn Member seeking to utilize such Firm Collateral shall grant
the Company a second priority security interest therein in the

 

31



--------------------------------------------------------------------------------

manner provided above; provided further, that (x) in the case of Pledgable
Blackstone Interests, to the extent that neither a first priority nor a second
priority security interest is available, or (y) if the Managing Member otherwise
determines in its good faith judgment that a security interest in Firm
Collateral (and the corresponding documents and actions) are not necessary or
appropriate, the Member or Withdrawn Member shall (in the case of either clause
(x) or (y) above) irrevocably instruct in writing the relevant partnership,
limited liability company or other entity listed in the Company’s books and
records to remit any and all net proceeds resulting from a Firm Collateral
Realization on such Firm Collateral to the Trustee(s) as more fully provided in
clause (B) below. The Company shall, at the request of any Member or Withdrawn
Member, assist such Member or Withdrawn Member in taking such action as is
necessary to enable such Member or Withdrawn Member to use Firm Collateral as
provided hereunder.

 

  (B) If upon a sale or other realization of all or any portion of any Firm
Collateral (a “Firm Collateral Realization”), the remaining Firm Collateral is
insufficient to cover any Member’s or Withdrawn Member’s Excess Holdback
requirement, then up to 100% of the net proceeds otherwise distributable to such
Member or Withdrawn Member from such Firm Collateral Realization (including
distributions subject to the repayment of financing sources as in the case of
Pledgable Blackstone Interests) shall be paid into the Trust Account to fully
satisfy such Excess Holdback requirement (allocated to such Member or Withdrawn
Member) and shall be deemed to be Trust Amounts for purposes hereunder. Any net
proceeds from such Firm Collateral Realization in excess of the amount necessary
to satisfy such Excess Holdback requirement shall be distributed to such Member
or Withdrawn Member.

 

  (C) Upon any valuation or revaluation of Firm Collateral that results in a
decreased valuation of such Firm Collateral so that such Firm Collateral is
insufficient to cover any Member’s or Withdrawn Member’s Excess Holdback
requirement (including upon a Firm Collateral Realization, if net proceeds
therefrom and the remaining Firm Collateral are insufficient to cover any
Member’s or Withdrawn Member’s Excess Holdback requirement), the Company shall
provide notice of the foregoing to such Member or Withdrawn Member and such
Member or Withdrawn Member shall, within 30 days of receiving such notice,
contribute cash (or additional Firm Collateral) to the Trust Account in an
amount necessary to satisfy his Excess Holdback requirement. If any such Member
or Withdrawn Member defaults upon his obligations under this clause (C), then
Section 5.8(d)(ii) shall apply thereto; provided, that the first sentence of
clause (A) of Section 5.8(d)(ii) shall be deemed inapplicable to a default under
this clause (C); provided further, that for purposes of applying
Section 5.8(d)(ii) to a default under this clause (C): (I) the term “GP-Related
Defaulting Party” where such term appears in such Section 5.8(d)(ii) shall be
construed as “defaulting party” for purposes hereof and (II) the terms “Net
GP-Related Recontribution Amount” and “GP-Related Recontribution Amount” where
such terms appear in such Section 5.8(d)(ii) shall be construed as the amount
due pursuant to this clause (C).

 

32



--------------------------------------------------------------------------------

(vi) Any Member or Withdrawn Member may (A) obtain the release of any Trust
Amounts (but not the Trust Income thereon which shall remain in the Trust
Account and allocated to such Member or Withdrawn Member) or Firm Collateral, in
each case, held in the Trust Account for the benefit of such Member or Withdrawn
Member or (B) require the Company to distribute all or any portion of amounts
otherwise required to be placed in the Trust Account (whether cash or Firm
Collateral), by obtaining a letter of credit (an “L/C”) for the benefit of the
Trustee(s) in such amounts. Any Member or Withdrawn Member choosing to furnish
an L/C to the Trustee(s) (in such capacity, an “L/C Member”) shall deliver to
the Trustee(s) an unconditional and irrevocable L/C from a commercial bank whose
(x) short-term deposits are rated at least A-1 by S&P and P-1 by Moody’s (if the
L/C is for a term of 1 year or less), or (y) long-term deposits are rated at
least A+ by S&P or A1 by Moody’s (if the L/C is for a term of 1 year or more)
(each a “Required Rating”). If the relevant rating of the commercial bank
issuing such L/C drops below the relevant Required Rating, the L/C Member shall
supply to the Trustee(s), within 30 days of such occurrence, a new L/C from a
commercial bank whose relevant rating is at least equal to the relevant Required
Rating, in lieu of the insufficient L/C. In addition, if the L/C has a term
expiring on a date earlier than the latest possible termination date of BCRED,
the Trustee(s) shall be permitted to drawdown on such L/C if the L/C Member
fails to provide a new L/C from a commercial bank whose relevant rating is at
least equal to the relevant Required Rating, at least 30 days prior to the
stated expiration date of such existing L/C. The Trustee(s) shall notify an L/C
Member 10 days prior to drawing on any L/C. The Trustee(s) may (as directed by
the Company in the case of clause (I) below) draw down on an L/C only if
(I) such a drawdown is necessary to satisfy an L/C Member’s obligation relating
to the Company’s obligations under the Clawback Provisions or (II) an L/C Member
has not provided a new L/C from a commercial bank whose relevant rating is at
least equal to the relevant Required Rating (or the requisite amount of cash
and/or Firm Collateral (to the extent permitted hereunder)), at least 30 days
prior to the stated expiration of an existing L/C in accordance with this clause
(vi). The Trustee(s), as directed by the Company, shall return to any L/C Member
his L/C upon (1) the termination of the Trust Account and satisfaction of the
Company’s obligations, if any, in respect of the Clawback Provisions, (2) an L/C
Member satisfying his entire Holdback obligation in cash and Firm Collateral (to
the extent permitted hereunder), or (3) the release, by the Trustee(s), as
directed by the Company, of all amounts in the Trust Account to the Members or
Withdrawn Members. If an L/C Member satisfies a portion of his Holdback
obligation in cash and/or Firm Collateral (to the extent permitted hereunder) or
if the Trustee(s), as directed by the Company, release a portion of the amounts
in the Trust Account to the Members or Withdrawn Members in the Member Category
of such L/C Member, the L/C of an L/C Member may be reduced by an amount
corresponding to such portion satisfied in cash and/or Firm Collateral (to the
extent permitted hereunder) or such portion released by the Trustee(s), as
directed by the Company; provided, that in no way shall the general release of
any Trust Income cause an L/C Member to be permitted to reduce the amount of an
L/C by any amount.

 

33



--------------------------------------------------------------------------------

(vii) (A) Any in-kind distributions by the Company relating to Carried Interest
shall be made in accordance herewith as though such distributions consisted of
cash. The Company may direct the Trustee(s) to dispose of any in-kind
distributions held in the Trust Account at any time. The net proceeds therefrom
shall be treated as though initially contributed to the Trust Account.

 

  (B) In lieu of the foregoing, any Existing Member may pledge with respect to
any in-kind distribution the Special Firm Collateral referred to in the
applicable category in the Company’s books and records; provided, that the
initial contribution of such Special Firm Collateral shall initially equal 130%
of the required Holdback Amount for a period of 90 days, and thereafter shall
equal at least 115% of the required Holdback Amount. Paragraphs 4.1(d)(viii)(C)
and (D) shall apply to such Special Firm Collateral. To the extent such Special
Firm Collateral exceeds the applicable minimum percentage of the required
Holdback Amount specified in the first sentence of this clause (vii)(B), the
related Member may obtain a release of such excess amount from the Trust
Account.

(viii) (A) Any Regular Member or Withdrawn Member may satisfy all or any portion
of his Holdback (excluding any Excess Holdback), and such Member or a Withdrawn
Member may, to the extent his Holdback (excluding any Excess Holdback) has been
previously been satisfied in cash or by the use of an L/C as provided herein,
obtain a release of Trust Amounts (but not the Trust Income thereon which shall
remain in the Trust Account and allocated to such Member or Withdrawn Member)
that satisfy such Member’s or Withdrawn Member’s Holdback (excluding any Excess
Holdback) by pledging to the Trustee(s) on a first priority basis all of his
Special Firm Collateral in a particular Qualifying Fund, which at all times must
equal or exceed the amount of the Holdback distributed to the Member or
Withdrawn Member (as more fully set forth below). Any Member seeking to satisfy
such Member’s Holdback utilizing Special Firm Collateral shall sign such
documents and otherwise take such other action as is necessary or appropriate
(in the good faith judgment of the Managing Member) to perfect a first priority
security interest in, and otherwise assure the ability of the Trustee(s) to
realize on (if required), such Special Firm Collateral.

 

  (B) If upon a distribution, withdrawal, sale, liquidation or other realization
of all or any portion of any Special Firm Collateral (a “Special Firm Collateral
Realization”), the remaining Special Firm Collateral (which shall not include
the amount of Firm Collateral that consists of a Qualifying Fund and is being
used in connection with an Excess Holdback) is insufficient to cover any
Member’s or Withdrawn Member’s Holdback (when taken together with other means of
satisfying the Holdback as provided herein (i.e., cash contributed to the Trust
Account or an L/C in the Trust Account)), then up to 100% of the net proceeds
otherwise distributable to such Member or Withdrawn Member from such Special
Firm Collateral Realization (which shall not include the amount of Firm
Collateral that consists of a Qualifying Fund or other asset and is being used
in connection with an Excess Holdback) shall be paid into the

 

34



--------------------------------------------------------------------------------

  Trust (and allocated to such Member or Withdrawn Member) to fully satisfy such
Holdback and shall be deemed thereafter to be Trust Amounts for purposes
hereunder. Any net proceeds from such Special Firm Collateral Realization in
excess of the amount necessary to satisfy such Holdback (excluding any Excess
Holdback) shall be distributed to such Member or Withdrawn Member. To the extent
a Qualifying Fund distributes Securities to a Member or Withdrawn Member in
connection with a Special Firm Collateral Realization, such Member or Withdrawn
Member shall be required to promptly fund such Member’s or Withdrawn Member’s
deficiency with respect to his Holdback in cash or an L/C.

 

  (C) Upon any valuation or revaluation of the Special Firm Collateral and/or
any adjustment in the Applicable Collateral Percentage applicable to a
Qualifying Fund (as provided in the Company’s books and records), if such
Member’s or Withdrawn Member’s Special Firm Collateral is valued at less than
such Member’s Holdback (excluding any Excess Holdback) as provided in the
Company’s books and records, taking into account other permitted means of
satisfying the Holdback hereunder, the Company shall provide notice of the
foregoing to such Member or Withdrawn Member and, within 10 business days of
receiving such notice, such Member or Withdrawn Member shall contribute cash or
additional Special Firm Collateral to the Trust Account in an amount necessary
to make up such deficiency. If any such Member or Withdrawn Member defaults upon
his obligations under this clause (C), then Section 5.8(d)(ii) shall apply
thereto; provided, that the first sentence of clause (A) of Section 5.8(d)(ii)
shall be deemed inapplicable to such default; provided further, that for
purposes of applying Section 5.8(d)(ii) to a default under this clause (C):
(I) the term “GP-Related Defaulting Party” where such term appears in such
Section 5.8(d)(ii) shall be construed as “defaulting party” for purposes hereof
and (II) the terms “Net GP-Related Recontribution Amount” and “GP-Related
Recontribution Amount” where such terms appear in such Section 5.8(d)(ii) shall
be construed as the amount due pursuant to this clause (C).

 

  (D) Upon a Member becoming a Withdrawn Member, at any time thereafter the
Managing Member may revoke the ability of such Withdrawn Member to use Special
Firm Collateral as set forth in this Section 4.1(d)(viii), notwithstanding
anything else in this Section 4.1(d)(viii). In that case the provisions of
clause (C) above shall apply to the Withdrawn Member’s obligation to satisfy the
Holdback (except that 30 days’ notice of such revocation shall be given), given
that the Special Firm Collateral is no longer available to satisfy any portion
of the Holdback (excluding any Excess Holdback).

 

  (E) Nothing in this Section 4.1(d)(viii) shall prevent any Member or Withdrawn
Member from using any amount of such Member’s interest in a Qualifying Fund as
Firm Collateral; provided that at all times Section 4.1(d)(v) and this
Section 4.1(d)(viii) are each satisfied.

 

35



--------------------------------------------------------------------------------

4.2. Interest.

Interest on the balances of the Members’ capital related to the Members’
GP-Related Member Interests (excluding capital invested in GP-Related
Investments and, if deemed appropriate by the Managing Member, capital invested
in any other investment of the Company) shall be credited to the Members’
GP-Related Capital Accounts at the end of each accounting period pursuant to
Section 5.2, or at any other time as determined by the Managing Member, at rates
determined by the Managing Member from time to time, and shall be charged as an
expense of the Company.

4.3. Withdrawals of Capital.

No Member may withdraw capital related to such Member’s GP-Related Member
Interest from the Company except (i) for distributions of cash or other property
pursuant to Section 5.8, (ii) as otherwise expressly provided in this Agreement
or (iii) as determined by the Managing Member.

ARTICLE V

PARTICIPATION IN PROFITS AND LOSSES

5.1. General Accounting Matters.

(a) GP-Related Net Income (Loss) shall be determined by the Managing Member at
the end of each accounting period and shall be allocated as described in
Section 5.4.

(b) “GP-Related Net Income (Loss)” from any activity of the Company related to
the GP-Related BCRED Interest for any accounting period means (i) the gross
income realized by the Company from such activity during such accounting period
less (ii) all expenses of the Company, and all other items that are deductible
from gross income, for such accounting period that are allocable to such
activity (determined as provided below).

“GP-Related Net Income (Loss)” from any GP-Related Investment for any accounting
period in which such GP-Related Investment has not been sold or otherwise
disposed of means (i) the gross amount of dividends, interest or other income
received by the Company from such GP-Related Investment during such accounting
period less (ii) all expenses of the Company for such accounting period that are
allocable to such GP-Related Investment (determined as provided below).

“GP-Related Net Income (Loss)” from any GP-Related Investment for the accounting
period in which such GP-Related Investment is sold or otherwise disposed of
means (i) the sum of the gross proceeds from the sale or other disposition of
such GP-Related Investment and the gross amount of dividends, interest or other
income received by the Company from such GP-Related Investment during such
accounting period less (ii) the sum of the cost or other basis to the Company of
such GP-Related Investment and all expenses of the Company for such accounting
period that are allocable to such GP-Related Investment.

 

36



--------------------------------------------------------------------------------

GP-Related Net Income (Loss) shall be determined in accordance with the
accounting method used by the Company for U.S. federal income tax purposes with
the following adjustments: (i) any income of the Company that is exempt from
U.S. federal income taxation and not otherwise taken into account in computing
GP-Related Net Income (Loss) shall be added to such taxable income or loss;
(ii) if any asset has a value on the books of the Company that differs from its
adjusted tax basis for U.S. federal income tax purposes, any depreciation,
amortization or gain resulting from a disposition of such asset shall be
calculated with reference to such value; (iii) upon an adjustment to the value
of any asset on the books of the Company pursuant to Regulation
Section 1.704-1(b)(2), the amount of the adjustment shall be included as gain or
loss in computing such taxable income or loss; (iv) any expenditures of the
Company not deductible in computing taxable income or loss, not properly
capitalizable and not otherwise taken into account in computing GP-Related Net
Income (Loss) pursuant to this definition shall be treated as deductible items;
(v) any income from a GP-Related Investment that is payable to Company employees
in respect of “phantom interests” in such GP-Related Investment awarded by the
Managing Member to employees shall be included as an expense in the calculation
of GP-Related Net Income (Loss) from such GP-Related Investment, and (vi) items
of income and expense (including interest income and overhead and other indirect
expenses) of the Company, Holdings and other Affiliates of the Company shall be
allocated among the Company, Holdings and such Affiliates, among various Company
activities and GP-Related Investments and between accounting periods, in each
case as determined by the Managing Member. Any adjustments to GP-Related Net
Income (Loss) by the Managing Member, including adjustments for items of income
accrued but not yet received, unrealized gains, items of expense accrued but not
yet paid, unrealized losses, reserves (including reserves for taxes, bad debts,
actual or threatened litigation, or any other expenses, contingencies or
obligations) and other appropriate items shall be made in accordance with U.S.
generally accepted accounting principles (“GAAP”); provided, that the Managing
Member shall not be required to make any such adjustment.

(c) An accounting period shall be a Fiscal Year, except that, at the option of
the Managing Member, an accounting period will terminate and a new accounting
period will begin on the admission date of an additional Member or the
Settlement Date of a Withdrawn Member, if any such date is not the first day of
a Fiscal Year. If any event referred to in the preceding sentence occurs and the
Managing Member does not elect to terminate an accounting period and begin a new
accounting period, then the Managing Member may make such adjustments as it
deems appropriate to the Members’ GP-Related Profit Sharing Percentages for the
accounting period in which such event occurs (prior to any allocations of
GP-Related Unallocated Percentages or adjustments to GP-Related Profit Sharing
Percentages pursuant to Section 5.3) to reflect the Members’ average GP-Related
Profit Sharing Percentages during such accounting period; provided, that the
GP-Related Profit Sharing Percentages of Members in GP-Related Net Income (Loss)
from GP-Related Investments acquired during such accounting period will be based
on GP-Related Profit Sharing Percentages in effect when each such GP-Related
Investment was acquired.

 

37



--------------------------------------------------------------------------------

(d) In establishing GP-Related Profit Sharing Percentages and allocating
GP-Related Unallocated Percentages pursuant to Section 5.3, the Managing Member
may consider such factors as it deems appropriate.

(e) All determinations, valuations and other matters of judgment required to be
made for accounting purposes under this Agreement shall be made by the Managing
Member and approved by the Company’s independent accountants. Such approved
determinations, valuations and other accounting matters shall be conclusive and
binding on all Members, all Withdrawn Members, their successors, heirs, estates
or legal representatives and any other person, and to the fullest extent
permitted by law no such person shall have the right to an accounting or an
appraisal of the assets of the Company or any successor thereto.

5.2. GP-Related Capital Accounts.

(a) There shall be established for each Member on the books of the Company, to
the extent and at such times as may be appropriate, one or more capital accounts
as the Managing Member may deem to be appropriate for purposes of accounting for
such Member’s interests in the capital of the Company related to the GP-Related
BCRED Interest and the GP-Related Net Income (Loss) of the Company (each a
“GP-Related Capital Account”).

(b) As of the end of each accounting period or, in the case of a contribution to
the Company by one or more of the Members with respect to such Member or
Members’ GP-Related Member Interests or a distribution by the Company to one or
more of the Members with respect to such Member or Members’ GP-Related Member
Interests, at the time of such contribution or distribution, (i) the appropriate
GP-Related Capital Accounts of each Member shall be credited with the following
amounts: (A) the amount of cash and the value of any property contributed by
such Member to the capital of the Company related to such Member’s GP-Related
Member Interest during such accounting period, (B) the GP-Related Net Income
allocated to such Member for such accounting period and (C) the interest
credited on the balance of such Member’s capital related to such Member’s
GP-Related Member Interest for such accounting period pursuant to Section 4.2;
and (ii) the appropriate GP-Related Capital Accounts of each Member shall be
debited with the following amounts: (x) the amount of cash, the principal amount
of any subordinated promissory note of the Company referred to in Section 6.5
(as such amount is paid) and the value of any property distributed to such
Member during such accounting period with respect to such Member’s GP-Related
Member Interest and (y) the GP-Related Net Loss allocated to such Member for
such accounting period.

5.3. GP-Related Profit Sharing Percentages.

(a) Prior to the beginning of each annual accounting period, the Managing Member
shall establish the profit sharing percentage (the “GP-Related Profit Sharing
Percentage”) of each Member in each category of GP-Related Net Income (Loss) for
such annual accounting period pursuant to Section 5.1(a) taking into account
such factors as the Managing Member deems appropriate; provided, that (i) the
Managing Member may elect to establish GP-Related Profit Sharing Percentages in
GP-Related Net Income (Loss) from any GP-Related Investment acquired by the
Company during such accounting period at the time such GP-Related Investment is
acquired in accordance with paragraph (d) below and (ii) GP-Related Net Income

 

38



--------------------------------------------------------------------------------

(Loss) for such accounting period from any GP-Related Investment shall be
allocated in accordance with the GP-Related Profit Sharing Percentages in such
GP-Related Investment established in accordance with paragraph (d) below. The
Managing Member may establish different GP-Related Profit Sharing Percentages
for any Member in different categories of GP-Related Net Income (Loss). In the
case of the Withdrawal of a Member, such former Member’s GP-Related Profit
Sharing Percentages shall be allocated by the Managing Member to one or more of
the remaining Members as the Managing Member shall determine. In the case of the
admission of any Member to the Company as an additional Member, the GP-Related
Profit Sharing Percentages of the other Members shall be reduced by an amount
equal to the GP-Related Profit Sharing Percentage allocated to such new Member
pursuant to Section 6.1(b); such reduction of each other Member’s GP-Related
Profit Sharing Percentage shall be pro rata based upon such Member’s GP-Related
Profit Sharing Percentage as in effect immediately prior to the admission of the
new Member. Notwithstanding the foregoing, the Managing Member may also adjust
the GP-Related Profit Sharing Percentage of any Member for any annual accounting
period at the end of such annual accounting period in its sole discretion.

(b) The Managing Member may elect to allocate to the Members less than 100% of
the GP-Related Profit Sharing Percentages of any category for any annual
accounting period at the time specified in Section 5.3(a) for the annual fixing
of GP-Related Profit Sharing Percentages (any remainder of such GP-Related
Profit Sharing Percentages being called an “GP-Related Unallocated Percentage”);
provided, that any GP-Related Unallocated Percentage in any category of
GP-Related Net Income (Loss) for any annual accounting period that is not
allocated by the Managing Member within 90 days after the end of such accounting
period shall be deemed to be allocated among all Members (including the Managing
Member) in the manner determined by the Managing Member in its sole discretion.

(c) Unless otherwise determined by the Managing Member in a particular case,
(i) GP-Related Profit Sharing Percentages in GP-Related Net Income (Loss) from
any GP-Related Investment shall be allocated in proportion to the Members’
respective GP-Related Capital Contributions in respect of such GP-Related
Investment and (ii) GP-Related Profit Sharing Percentages in GP-Related Net
Income (Loss) from each GP-Related Investment shall be fixed at the time such
GP-Related Investment is acquired and shall not thereafter change, subject to
any repurchase rights established by the Managing Member pursuant to
Section 5.7.

5.4. Allocations of GP-Related Net Income (Loss).

(a) Except as provided in Section 5.4(d), GP-Related Net Income of the Company
for each GP-Related Investment shall be allocated to the GP-Related Capital
Accounts related to such GP-Related Investment of all the Members participating
in such GP-Related Investment (including the Managing Member): first, in
proportion to and to the extent of the amount of Non-Carried Interest (other
than amounts representing a return of GP-Related Capital Contributions) or
Carried Interest distributed to the Members; second, to Members that received
Non-Carried Interest (other than amounts representing a return of GP-Related
Capital Contributions) or Carried Interest in years prior to the years such
GP-Related Net Income is being allocated to the extent such Non-Carried Interest
(other than amounts representing a return of GP-Related Capital Contributions)
or Carried Interest exceeded GP-Related Net Income allocated to such Members in
such earlier years; and third, to the Members in the same manner

 

39



--------------------------------------------------------------------------------

that such Non-Carried Interest (other than amounts representing a return of
GP-Related Capital Contributions) or Carried Interest would have been
distributed if cash were available to distribute with respect thereto.

(b) GP-Related Net Loss of the Company shall be allocated as follows:
(i)GP-Related Net Loss relating to realized losses suffered by BCRED and
allocated to the Company with respect to its pro rata share thereof (based on
capital contributions made by the Company to BCRED with respect to the
GP-Related BCRED Interest) shall be allocated to the Members in accordance with
each Member’s Non-Carried Interest Sharing Percentage with respect to the
GP-Related Investment giving rise to such loss suffered by BCRED and
(ii) GP-Related Net Loss relating to realized losses suffered by BCRED and
allocated to the Company with respect to the Carried Interest shall be allocated
in accordance with a Member’s (including a Withdrawn Member’s) Carried Interest
Give Back Percentage (as of the date of such loss) (subject to adjustment
pursuant to Section 5.8(e)).

(c) Notwithstanding Section 5.4(a) above, GP-Related Net Income relating to
Carried Interest allocated after the allocation of a GP-Related Net Loss
pursuant to clause (ii) of Section 5.4(b) shall be allocated in accordance with
such Carried Interest Give Back Percentages until such time as the Members have
been allocated GP-Related Net Income relating to Carried Interest equal to the
aggregate amount of GP-Related Net Loss previously allocated in accordance with
clause (ii) of Section 5.4(b). Withdrawn Members shall remain Members for
purposes of allocating such GP-Related Net Loss with respect to Carried
Interest.

(d) To the extent the Company has any GP-Related Net Income (Loss) for any
accounting period unrelated to BCRED, such GP-Related Net Income (Loss) will be
allocated in accordance with GP-Related Profit Sharing Percentages prevailing at
the beginning of such accounting period.

(e) The Managing Member may authorize from time to time advances to Members
(including any additional Member admitted to the Company pursuant to Section 6.1
but excluding any Members who are also executive officers of The Blackstone
Group L.P. or any Affiliate thereof) against their allocable shares of
GP-Related Net Income (Loss).

(f) Notwithstanding the foregoing, the Managing Member may make such allocations
as it deems reasonably necessary to give economic effect to the provisions of
this Agreement, taking into account facts and circumstances as the Managing
Member deems reasonably necessary for this purpose.

5.5. Liability of Members.

Except as otherwise provided in the LLC Act or as expressly provided in this
Agreement, no Member shall be personally obligated for any debt, obligation or
liability of the Company or of any other Member solely by reason of being a
Member. In no event shall any Member or Withdrawn Member (i) be obligated to
make any capital contribution or payment to or on behalf of the Company or
(ii) have any liability to return distributions received by such Member from the
Company, in each case except as specifically provided in Sections 4.1(d) or 5.8
or otherwise in this Agreement, as such Member shall otherwise expressly agree
in writing or as may be required by applicable law.

 

40



--------------------------------------------------------------------------------

5.6. [Intentionally omitted.]

5.7. Repurchase Rights, etc..

The Managing Member may from time to time establish such repurchase rights
and/or other requirements with respect to the Members’ GP-Related Member
Interests relating to GP-Related BCRED Investments as the Managing Member may
determine. The Managing Member shall have authority to (a) withhold any
distribution otherwise payable to any Member until any such repurchase rights
have lapsed or any such requirements have been satisfied, (b) pay any
distribution to any Member that is Contingent as of the distribution date and
require the refund of any portion of such distribution that is Contingent as of
the Withdrawal Date of such Member, (c) amend any previously established
repurchase rights or other requirements from time to time and (d) make such
exceptions thereto as it may determine on a case by case basis.

5.8. Distributions.

(a) The Company shall make distributions of available cash (subject to reserves
and other adjustments as provided herein) or other property to Members with
respect to such Members’ GP-Related Member Interests at such times and in such
amounts as are determined by the Managing Member. The Managing Member shall, if
it deems it appropriate, determine the availability for distribution of, and
distribute, cash or other property separately for each category of GP-Related
Net Income (Loss) established pursuant to Section 5.1(a). Distributions of cash
or other property with respect to Non-Carried Interest shall be made among the
Members in accordance with their respective Non-Carried Interest Sharing
Percentages, and, subject to Sections 4.1(d) and 5.8(e), distributions of cash
or other property with respect to Carried Interest shall be made among Members
in accordance with their respective Carried Interest Sharing Percentages. At any
time that a sale, exchange, transfer or other disposition by BCRED of a portion
of a GP-Related Investment is being considered by the Company (a “GP-Related
Disposable Investment”), at the election of the Managing Member each Member’s
GP-Related Member Interest with respect to such GP-Related Investment shall be
vertically divided into two separate GP-Related Member Interests, a GP-Related
Member Interest attributable to the GP-Related Disposable Investment (a Member’s
“GP-Related Class B Interest”), and a GP-Related Member Interest attributable to
such GP-Related Investment excluding the GP-Related Disposable Investment (a
Member’s “GP-Related Class A Interest”). Distributions (including those
resulting from a sale, transfer, exchange or other disposition by BCRED)
relating to a GP-Related Disposable Investment (with respect to both Carried
Interest and Non-Carried Interest) shall be made only to holders of GP-Related
Class B Interests with respect to such GP-Related Investment in accordance with
their GP-Related Profit Sharing Percentages relating to such GP-Related Class B
Interests, and distributions (including those resulting from the sale, transfer,
exchange or other disposition by BCRED) relating to a GP-Related Investment
excluding such GP-Related Disposable Investment (with respect to both Carried
Interest and Non-Carried Interest) shall be made only to holders of GP-Related
Class A Interests with respect to such GP-Related Investment in accordance with
their respective GP-Related Profit Sharing Percentages relating to such
GP-Related Class A Interests. Except as provided above, distributions of cash or

 

41



--------------------------------------------------------------------------------

other property with respect to each category of GP-Related Net Income (Loss)
shall be allocated among the Members in the same proportions as the allocations
of GP-Related Net Income (Loss) of each such category.

(b) Subject to the Company’s having sufficient available cash in the reasonable
judgment of the Managing Member, the Company shall make cash distributions to
each Member with respect to each Fiscal Year of the Company in an aggregate
amount at least equal to the total Federal, New York State and New York City
income and other taxes that would be payable by such Member with respect to all
categories of GP-Related Net Income (Loss) allocated to such Member for such
Fiscal Year, the amount of which shall be calculated (i) on the assumption that
each Member is an individual subject to the then prevailing maximum Federal, New
York State and New York City and other income tax rates, (ii) taking into
account the deductibility of State and local income and other taxes for Federal
income tax purposes and (iii) taking into account any differential in applicable
rates due to the type and character of GP-Related Net Income (Loss) allocated to
such Member. Notwithstanding the provisions of the foregoing sentence, the
Managing Member may refrain from making any distribution if, in the reasonable
judgment of the Managing Member, such distribution is prohibited by § 18-607 of
the LLC Act.

(c) The Managing Member may provide that the GP-Related Member Interest of any
Member or employee (including such Member’s or employee’s right to distributions
and investments of the Company related thereto) may be subject to repurchase by
the Company during such period as the Managing Member shall determine (a
“Repurchase Period”). Any Contingent distributions from GP-Related Investments
subject to repurchase rights will be withheld by the Company and will be
distributed to the recipient thereof (together with interest thereon at rates
determined by the Managing Member from time to time) as the recipient’s rights
to such distributions become Non-Contingent (by virtue of the expiration of the
applicable Repurchase Period or otherwise). The Managing Member may elect in an
individual case to have the Company distribute any Contingent distribution to
the applicable recipient thereof irrespective of whether the applicable
Repurchase Period has lapsed. If a Member Withdraws from the Company for any
reason other than his death, Total Disability or Incompetence, the undistributed
share of any GP-Related Investment that remains Contingent as of the applicable
Withdrawal Date shall be repurchased by the Company at a purchase price
determined at such time by the Managing Member. Unless determined otherwise by
the Managing Member, the repurchased portion thereof will be allocated among the
remaining Members with interests in such GP-Related Investment in proportion to
their respective percentage interests in such GP-Related Investment, or if no
other Member has a percentage interest in such specific GP-Related Investment,
to the Managing Member; provided, that the Managing Member may allocate the
Withdrawn Member’s share of unrealized investment income from a repurchased
GP-Related Investment attributable to the period after the Withdrawn Member’s
Withdrawal Date on any basis it may determine, including to existing or new
Members who did not previously have interests in such GP-Related Investment,
except that, in any event, each Investor Special Member shall be allocated a
share of such unrealized investment income equal to its respective GP-Related
Profit Sharing Percentage of such unrealized investment income.

 

42



--------------------------------------------------------------------------------

(d) (i)(A)If the Company is obligated under the Clawback Provisions or Giveback
Provisions to contribute to BCRED, directly or indirectly (or to the limited
partners of BCRED) a Clawback Amount or a Giveback Amount (other than a Capital
Commitment Giveback Amount) (the amount of any such obligation of the Company
with respect to such a Giveback Amount being herein called a “GP-Related
Giveback Amount”), the Company shall call for such amounts as are necessary to
satisfy such obligations of the Company as determined by the Managing Member, in
which case each Member and Withdrawn Member shall contribute to the Company, in
cash, when and as called by the Company, such an amount of prior distributions
by the Company (and the Other Fund GPs) with respect to Carried Interest (and/or
Non-Carried Interest in the case of a GP-Related Giveback Amount) (the
“GP-Related Recontribution Amount”) which equals (I) the product of (a) a
Member’s or Withdrawn Member’s Carried Interest Give Back Percentage and (b) the
aggregate Clawback Amount payable by the Company in the case of Clawback Amounts
and (II)with respect to a GP-Related Giveback Amount, such Member’s pro rata
share of prior distributions of Carried Interest and/or Non-Carried Interest in
connection with (a) the GP-Related BCRED Investment giving rise to the
GP-Related Giveback Amount, and (b) if the amounts contributed pursuant to
clause (II)(a) above are insufficient to satisfy such GP-Related Giveback
Amount, GP-Related BCRED Investments other than the one giving rise to such
obligation, but only those amounts received by the Members with an interest in
the GP-Related BCRED Investment referred to in clause (II)(a) above. Each Member
and Withdrawn Member shall promptly contribute to the Company, along with
satisfying his comparable obligations to the Other Fund GPs, if any, upon such
call such Member’s or Withdrawn Member’s GP-Related Recontribution Amount, less
the amount paid out of the Trust Account on behalf of such Member or Withdrawn
Member by the Trustee(s) pursuant to written instructions from the Company, or
if applicable, any of the Other Fund GPs with respect to Carried Interest
(and/or Non-Carried Interest in the case of GP-Related Giveback Amounts) (the
“Net GP-Related Recontribution Amount”), irrespective of the fact that the
amounts in the Trust Account may be sufficient on an aggregate basis to satisfy
the Company’s and the Other Fund GPs’ obligation under the Clawback Provisions
and/or Giveback Provisions; provided, that to the extent a Member’s or Withdrawn
Member’s share of the amount paid with respect to the Clawback Amount or the
GP-Related Giveback Amount exceeds his GP-Related Recontribution Amount, such
excess shall be repaid to such Member or Withdrawn Member as promptly as
reasonably practicable, subject to clause (ii) below; provided further, that
such written instructions from the Company shall specify each Member’s and
Withdrawn Member’s GP-Related Recontribution Amount. Prior to such time, the
Company may, in its discretion (but shall be under no obligation to), provide
notice that in the Company’s judgment, the potential obligations in respect of
the Clawback Provisions or the Giveback Provisions will probably materialize
(and an estimate of the aggregate amount of such obligations); provided further,
that any amount from a Member’s Trust Account used to pay any GP-Related
Giveback Amount (or such lesser amount as may be required by the Managing
Member) shall be contributed by such Member to such Member’s Trust Account no
later than 30 days after the Net GP-Related Recontribution Amount is paid with
respect to such GP-Related Giveback Amount.

 

  (B)

To the extent any Member or Withdrawn Member has satisfied any Holdback
obligation with Firm Collateral, such Member or Withdrawn Member shall, within
10 days of the Company’s call for GP-Related Recontribution Amounts, make a cash
payment into the Trust Account in an amount equal to the amount of the Holdback
obligation satisfied with such Firm

 

43



--------------------------------------------------------------------------------

  Collateral, or such lesser amount such that the amount in the Trust Account
allocable to such Member or Withdrawn Member equals the sum of (I) such Member’s
or Withdrawn Member’s GP-Related Recontribution Amount and (II) any similar
amounts payable to any of the Other Fund GPs. Immediately upon receipt of such
cash, the Trustee(s) shall take such steps as are necessary to release such Firm
Collateral of such Member or Withdrawn Member equal to the amount of such cash
payment. If the amount of such cash payment is less than the amount of Firm
Collateral of such Member or Withdrawn Member, the balance of such Firm
Collateral if any, shall be retained to secure the payment of GP-Related
Deficiency Contributions, if any, and shall be fully released upon the
satisfaction of the Company’s and the Other Fund GPs’ obligation to pay the
Clawback Amount. The failure of any Member or Withdrawn Member to make a cash
payment in accordance with this clause (B) (to the extent applicable) shall
constitute a default under Section 5.8(d)(ii) as if such cash payment hereunder
constitutes a Net GP-Related Recontribution Amount under Section 5.8(d)(ii).

(ii) (A) In the event any Member or Withdrawn Member (a “GP-Related Defaulting
Party”) fails to recontribute all or any portion of such GP-Related Defaulting
Party’s Net GP-Related Recontribution Amount for any reason, the Company shall
require all other Members and Withdrawn Members to contribute, on a pro rata
basis (based on each of their respective Carried Interest Give Back Percentages
in the case of Clawback Amounts, and GP-Related Profit Sharing Percentages in
the case of GP-Related Giveback Amounts (as more fully described in clause (II)
of Section 5.8(d)(i)(A) above)), such amounts as are necessary to fulfill the
GP-Related Defaulting Party’s obligation to pay such GP-Related Defaulting
Party’s Net GP-Related Recontribution Amount (a “GP-Related Deficiency
Contribution”) if the Managing Member determines in its good faith judgment that
the Company (or an Other Fund GP) will be unable to collect such amount in cash
from such GP-Related Defaulting Party for payment of the Clawback Amount or
GP-Related Giveback Amount, as the case may be, at least 20 Business Days prior
to the latest date that the Company, and the Other Fund GPs, if applicable, are
permitted to pay the Clawback Amount or GP-Related Giveback Amount, as the case
may be; provided, that, subject to Section 5.8(e), no Member or Withdrawn Member
shall as a result of such GP-Related Deficiency Contribution be required to
contribute an amount in excess of 150% of the amount of the Net GP-Related
Recontribution Amount initially requested from such Member or Withdrawn Member
in respect of such default. Thereafter, the Managing Member shall determine in
its good faith judgment that the Company should either (1) not attempt to
collect such amount in light of the costs associated therewith, the likelihood
of recovery and any other factors considered relevant in the good faith judgment
of the Managing Member or (2) pursue any and all remedies (at law or equity)
available to the Company against the GP-Related Defaulting Party, the cost of
which shall be a Company expense to the extent not ultimately reimbursed by the
GP-Related Defaulting Party. It is agreed that the Company shall have the right
(effective upon such GP-Related Defaulting Party becoming a GP-Related
Defaulting Party) to set-off as appropriate and apply against such GP-Related
Defaulting Party’s Net GP-Related Recontribution Amount any amounts otherwise
payable to the GP-Related Defaulting Party by the Company or any Affiliate
thereof (including amounts unrelated to Carried Interest, such as returns of
capital and profit thereon). Each Member and Withdrawn Member hereby grants to
the Company a security interest, effective upon such Member or Withdrawn Member
becoming a GP-Related Defaulting Party, in all accounts receivable and other
rights to receive payment from any Affiliate of the Company and agrees that,
upon the effectiveness of such security interest, the Company may sell, collect
or otherwise realize upon

 

44



--------------------------------------------------------------------------------

such collateral. In furtherance of the foregoing, each Member and Withdrawn
Member hereby appoints the Company as its true and lawful attorney-in-fact with
full irrevocable power and authority, in the name of such Member or Withdrawn
Member or in the name of the Company, to take any actions which may be necessary
to accomplish the intent of the immediately preceding sentence. The Company
shall be entitled to collect interest on the Net GP-Related Recontribution
Amount of a GP-Related Defaulting Party from the date such GP-Related
Recontribution Amount was required to be contributed to the Company at a rate
equal to the Default Interest Rate.

 

  (B) Any Member’s or Withdrawn Member’s failure to make a GP-Related Deficiency
Contribution shall cause such Member or Withdrawn Member to be a GP-Related
Defaulting Party with respect to such amount. The Company shall first seek any
remaining Trust Amounts (and Trust Income thereon) allocated to such Member or
Withdrawn Member to satisfy such Member’s or Withdrawn Member’s obligation to
make a GP-Related Deficiency Contribution before seeking cash contributions from
such Member or Withdrawn Member in satisfaction of such Member’s or Withdrawn
Member’s obligation to make a GP-Related Deficiency Contribution.

(iii) A Member’s or Withdrawn Member’s obligation to make contributions to the
Company under this Section 5.8(d) shall survive the termination of the Company.

(e) The Members acknowledge that the Managing Member will (and is hereby
authorized to) take such steps as it deems appropriate, in its good faith
judgment, to further the objective of providing for the fair and equitable
treatment of all Members, including by allocating writedowns and losses on
GP-Related BCRED Investments that have been the subject of a writedown and/or
losses (each, a “Loss Investment”) to those Members who participated in such
Loss Investments based on their Carried Interest Sharing Percentage therein to
the extent that such Members receive or have received Carried Interest
distributions from other GP-Related BCRED Investments. Consequently and
notwithstanding anything herein to the contrary, adjustments to Carried Interest
distributions shall be made as set forth in this Section 5.8(e).

(i) At the time the Company is making Carried Interest distributions in
connection with a GP-Related BCRED Investment (the “Subject Investment”) that
have been reduced under any BCRED Agreement as a result of one or more Loss
Investments, the Managing Member shall calculate amounts distributable to or due
from each such Member as follows:

 

  (A) determine each Member’s share of each such Loss Investment based on his
Carried Interest Sharing Percentage in each such Loss Investment (which may be
zero) to the extent such Loss Investment has reduced the Carried Interest
distributions otherwise available for distribution to all Members (indirectly
through the Company from BCRED) from the Subject Investment (such reduction, the
“Loss Amount”);

 

45



--------------------------------------------------------------------------------

  (B) determine the amount of Carried Interest distributions otherwise
distributable to such Member with respect to the Subject Investment (indirectly
through the Company from BCRED) before any reduction in respect of the amount
determined in clause (A) above (the “Unadjusted Carried Interest
Distributions”); and

 

  (C) subtract (I) the Loss Amounts relating to all Loss Investments from (II)
the Unadjusted Carried Interest Distributions for such Member, to determine the
amount of Carried Interest distributions to actually be paid to such Member
(“Net Carried Interest Distribution”).

To the extent that the Net Carried Interest Distribution for a Member as
calculated in this clause (i) is a negative number, the Managing Member shall
(I) notify such Member, at or prior to the time such Carried Interest
distributions are actually made to the Members, of his obligation to
recontribute to the Company prior Carried Interest distributions (a “Net Carried
Interest Distribution Recontribution Amount”), up to the amount of such negative
Net Carried Interest Distribution, and (II) to the extent amounts recontributed
pursuant to clause (I) are insufficient to satisfy such negative Net Carried
Interest Distribution amount, reduce future Carried Interest distributions
otherwise due such Member, up to the amount of such remaining negative Net
Carried Interest Distribution. If a Member’s (x) Net Carried Interest
Distribution Recontribution Amount exceeds (y) the aggregate amount of prior
Carried Interest distributions less the amount of tax thereon, calculated based
on the Assumed Tax Rate (as defined in the BCRED Agreements) in effect in the
Fiscal Years of such distributions (the “Excess Tax-Related Amount”), then such
Member may, in lieu of paying such Member’s Excess Tax-Related Amount, defer
such amounts as set forth below. Such deferred amount shall accrue interest at
the Prime Rate. Such deferred amounts shall be reduced and repaid by the amount
of Carried Interest otherwise distributable to such Member in connection with
future Carried Interest distributions until such balance is reduced to zero. Any
deferred amounts shall be payable in full upon the earlier of (i) such time as
the Clawback Amount is determined (as provided herein) and (ii) such time as the
Member becomes a Withdrawn Member.

To the extent there is an amount of negative Net Carried Interest Distribution
with respect to a Member remaining after the application of this clause (i),
notwithstanding clause (II) of the preceding paragraph, such remaining amount of
negative Net Carried Interest Distribution shall be allocated to the other
Members pro rata based on each of their Carried Interest Sharing Percentages in
the Subject Investment.

A Member who fails to pay a Net Carried Interest Distribution Recontribution
Amount promptly upon notice from the Managing Member (as provided above) shall
be deemed a GP-Related Defaulting Party for all purposes hereof.

A Member may satisfy in part any Net Carried Interest Distribution
Recontribution Amount from cash that is then subject to a Holdback, to the
extent that the amounts that remain subject to a Holdback satisfy the Holdback
requirements hereof as they relate to the reduced amount of aggregate Carried
Interest distributions received by such Member (taking into account any Net
Carried Interest Distribution Recontribution Amount contributed to the Company
by such Member).

 

46



--------------------------------------------------------------------------------

Any Net Carried Interest Distribution Recontribution Amount contributed by a
Member, including amounts of cash subject to a Holdback as provided above, shall
increase the amount available for distribution to the other Members as Carried
Interest distributions with respect to the Subject Investment; provided, that
any such amounts then subject to a Holdback may be so distributed to the other
Members to the extent a Member receiving such distribution has satisfied the
Holdback requirements with respect to such distribution (taken together with the
other Carried Interest distributions received by such Member to date).

(ii) In the case of Clawback Amounts which are required to be contributed to the
Company as otherwise provided herein, the obligation of the Members with respect
to any Clawback Amount shall be adjusted by the Managing Member as follows:

 

  (A) determine each Member’s share of any losses in any GP-Related BCRED
Investments which gave rise to the Clawback Amount (i.e., the losses that
followed the last GP-Related BCRED Investment with respect to which Carried
Interest distributions were made), based on such Member’s Carried Interest
Sharing Percentage in such GP-Related BCRED Investments;

 

  (B) determine each Member’s obligation with respect to the Clawback Amount
based on such Member’s Carried Interest Give Back Percentage as otherwise
provided herein; and

 

  (C) subtract the amount determined in clause (B) above from the amount
determined in clause (A) above with respect to each Member to determine the
amount of adjustment to each Member’s share of the Clawback Amount (a Member’s
“Clawback Adjustment Amount”).

A Member’s share of the Clawback Amount shall for all purposes hereof be
decreased by such Member’s Clawback Adjustment Amount, to the extent it is a
negative number (except to the extent expressly provided below). A Member’s
share of the Clawback Amount shall for all purposes hereof be increased by such
Member’s Clawback Adjustment Amount (to the extent it is a positive number);
provided, that in no way shall a Member’s aggregate obligation to satisfy a
Clawback Amount as a result of this clause (ii) exceed the aggregate Carried
Interest distributions received by such Member. To the extent a positive
Clawback Adjustment Amount remains after the application of this clause
(ii) with respect to a Member, such remaining Clawback Adjustment Amount shall
be allocated to the Members (including any Member whose Clawback Amount was
increased pursuant to this clause (ii)) pro rata based on their Carried Interest
Give Back Percentages (determined without regard to this clause (ii)).

Any distribution or contribution adjustments pursuant to this Section 5.8(e) by
the Managing Member shall be based on its good faith judgment, and no Member
shall have any

 

47



--------------------------------------------------------------------------------

claim against the Company, the Managing Member or any other Members as a result
of any adjustment made as set forth above. This Section 5.8(e) applies to all
Members, including Withdrawn Members.

It is agreed and acknowledged that this Section 5.8(e) is an agreement among the
Members and in no way modifies the obligations of each Member regarding the
Clawback Amount as provided in the BCRED Agreements.

5.9. Business Expenses.

The Company shall reimburse the Members for reasonable travel, entertainment and
miscellaneous expenses incurred by them in the conduct of the Company’s business
in accordance with rules and regulations established by the Managing Member from
time to time.

5.10. Tax Capital Accounts; Tax Allocations.

(a) For Federal income tax purposes, there shall be established for each Member
a single capital account combining such Member’s Capital Commitment Capital
Account and GP-Related Capital Account, with such adjustments as the Managing
Member determines is appropriate so that such single capital account is
maintained in compliance with the principles and requirements of Section 704(b)
of the Code and the Regulations thereunder.

(b) For Federal, State and local income tax purposes only, Company income, gain,
loss, deduction or expense (or any item thereof) for each fiscal year shall be
allocated to and among the Members in a manner corresponding to the manner in
which corresponding items are allocated among the Members pursuant to clause
(a) above, provided the Managing Member may in its sole discretion make such
allocations for tax purposes as it determines is appropriate so that allocations
have substantial economic effect or are in accordance with the interests of the
Members, within the meaning of the Code and the Regulations thereunder.

ARTICLE VI

ADDITIONAL MEMBERS; WITHDRAWAL OF MEMBERS;

SATISFACTION AND DISCHARGE OF

COMPANY INTERESTS; TERMINATION

6.1. Additional Members.

(a) Effective on the first day of any month (or on such other date as shall be
determined by the Managing Member in its sole discretion), the Managing Member
shall have the right to admit one or more additional or substitute persons into
the Company as Regular Members or Special Members. Each such person shall make
the representations and certifications with respect to itself set forth in
Sections 3.6 and 3.7. The Managing Member shall determine and negotiate with the
additional Member (which term shall include, without limitation, any substitute
Member) all terms of such additional Member’s participation in the Company,
including the additional Member’s initial GP-Related Capital Contribution,
Capital Commitment-Related Capital Contribution, GP-Related Profit Sharing
Percentage and Capital Commitment Profit Sharing Percentage. Each additional
Member shall have such voting rights

 

48



--------------------------------------------------------------------------------

as may be determined by the Managing Member from time to time unless, upon the
admission to the Company of any Special Member, the Managing Member shall
designate that such Special Member shall not have such voting rights (any such
Special Member being called a “Nonvoting Special Member”). Any additional Member
shall, as a condition to becoming a Member, agree to become a party to, and be
bound by the terms and conditions of, the Trust Agreement.

(b) The GP-Related Profit Sharing Percentages, if any, to be allocated to an
additional Member as of the date such Member is admitted to the Company,
together with the pro rata reduction in all other Members’ GP-Related Profit
Sharing Percentages as of such date, shall be established by the Managing Member
pursuant to Section 5.3. The Capital Commitment Profit Sharing Percentages, if
any, to be allocated to an additional Member as of the date such Member is
admitted to the Company, together with the pro rata reduction in all other
Members’ Capital Commitment Profit Sharing Percentages as of such date, shall be
established by the Managing Member.

(c) An additional Member shall be required to contribute to the Company his pro
rata share of the Company’s total capital, excluding capital in respect of
GP-Related Investments and Capital Commitment Investments in which such Member
does not acquire any interests, at such times and in such amounts as shall be
determined by the Managing Member in accordance with Sections 4.1 and 7.1.

(d) The admission of an additional Member will be evidenced by (i) the execution
of a counterpart copy of this Agreement by such additional Member, or (ii) the
execution of an amendment to this Agreement by the Managing Member and the
additional Member, as determined by the Managing Member, or (iii) the execution
by such additional Member of any other writing evidencing the intent of such
person to become an additional Member and to be bound by the terms of this
Agreement and such writing being acceptable to the Managing Member on behalf of
the Company. In addition, each additional Member shall sign a counterpart copy
of the Trust Agreement or any other writing evidencing the intent of such person
to become a party to the Trust Agreement that is acceptable to the Managing
Member on behalf of the Company.

6.2. Withdrawal of Members.

(a) Any Member may Withdraw voluntarily from the Company on the last day of any
calendar month (or on such other date as shall be determined by the Managing
Member in its sole discretion), on not less than 15 days’ prior written notice
by such Member to the Managing Member (or on such shorter notice period as may
be mutually agreed upon between such Member and the Managing Member); provided,
that a Member may not voluntarily Withdraw without the consent of the Managing
Member if such Withdrawal would (i) cause the Company to be in default under any
of its contractual obligations or (ii) in the reasonable judgment of the
Managing Member, have a material adverse effect on the Company or its business;
provided further, that a Member may Withdraw from the Company with respect to
such Member’s GP-Related Member Interest without Withdrawing from the Company
with respect to such Member’s Capital Commitment Member Interest, and a Member
may Withdraw from the Company with respect to such Member’s Capital Commitment
Member Interest without Withdrawing from the Company with respect to such
Member’s GP-Related Member Interest.

 

49



--------------------------------------------------------------------------------

(b) Upon the Withdrawal of any Member, including by the occurrence of any
withdrawal event under the LLC Act with respect to any Member, such Member shall
thereupon cease to be a Member, except as expressly provided herein.

(c) Upon the Total Disability of a Regular Member, such Member shall thereupon
cease to be a Regular Member with respect to such person’s GP-Related Member
Interest; provided, that the Managing Member may elect to admit such Withdrawn
Member to the Company as a Nonvoting Special Member with respect to such
person’s GP-Related Member Interest, with such GP-Related Member Interest as the
Managing Member may determine. The determination of whether any Member has
suffered a Total Disability shall be made by the Managing Member in its sole
discretion after consultation with a qualified medical doctor. In the absence of
agreement between the Managing Member and such Member, each party shall nominate
a qualified medical doctor and the two doctors shall select a third doctor, who
shall make the determination as to Total Disability.

(d) If the Managing Member determines that it shall be in the best interests of
the Company for any Member (including any Member who has given notice of
voluntary Withdrawal pursuant to paragraph (a) above) to Withdraw from the
Company (whether or not Cause exists) with respect to such person’s GP-Related
Member Interest and/or with respect to such person’s Capital Commitment Member
Interest, such Member, upon written notice by the Managing Member to such
Member, shall be required to Withdraw with respect to such person’s GP-Related
Member Interest and/or with respect to such person’s Capital Commitment Member
Interest, as of a date specified in such notice, which date shall be on or after
the date of such notice. If the Managing Member requires any Member to Withdraw
for Cause with respect to such person’s GP-Related Member Interest and/or with
respect to such person’s Capital Commitment Member Interest, such notice shall
state that it has been given for Cause and shall describe the particulars
thereof in reasonable detail.

(e) The withdrawal from the Company of any Member shall not, in and of itself,
affect the obligations of the other Members to continue the Company during the
remainder of its term.

6.3. GP-Related Member Interests Not Transferable. No Member may sell, assign,
pledge or otherwise transfer or encumber all or any portion of such Member’s
GP-Related Member Interest other than as permitted by written agreement between
such Member and the Company; provided, that this Section 6.3 shall not impair
transfers by operation of law, transfers by will or by other testamentary
instrument occurring by virtue of the death or dissolution of a Member, or
transfers required by trust agreements; provided further, that a Regular Member
may transfer, for estate planning purposes, up to 25% of his GP-Related Profit
Sharing Percentage to any estate planning trust, limited partnership, or limited
liability company with respect to which a Regular Member controls investments
related to any interest in the Company held therein (an “Estate Planning
Vehicle”). Each Estate Planning Vehicle will be a Nonvoting Special Member. Such
Regular Member and the Nonvoting Special Member shall be jointly and severally
liable for all obligations of both such Regular Member and such Nonvoting
Special Member with respect to the Company (including the obligation to make
additional GP-Related Capital Contributions), as the case may be. The Managing
Member may at its sole option exercisable at any time require any Estate
Planning Vehicle to withdraw from the

 

50



--------------------------------------------------------------------------------

Company on the terms of this Article VI. Except as provided in the second
proviso to the first sentence of this Section 6.3, no assignee, legatee,
distributee, heir or transferee (by conveyance, operation of law or otherwise)
of the whole or any portion of any Member’s GP-Related Member Interest shall
have any right to be a Member without the prior written consent of the Managing
Member (which consent may be withheld without giving any reason therefor).
Notwithstanding the granting of a security interest in the entire Interest of
any Member, such Member shall continue to be a Member of the Company.

6.4. Consequences upon Withdrawal of a Member.

(a) The Withdrawal of a Regular Member shall not dissolve the Company if at the
time of such Withdrawal there are one or more remaining Regular Members and any
one or more of such remaining Regular Members continue the business of the
Company (any and all such remaining Regular Members being hereby authorized to
continue the business of the Company without dissolution and hereby agreeing to
do so). Notwithstanding Section 6.4(b), if upon the Withdrawal of a Regular
Member there shall be no remaining Regular Member, the Company shall be
dissolved and shall be wound up unless, within 90 days after the occurrence of
such Withdrawal, all remaining Special Members agree in writing to continue the
business of the Company and to the appointment, effective as of the date of such
Withdrawal, of one or more Regular Members.

(b) The Company shall not be dissolved, in and of itself, by the Withdrawal of
any Member, but shall continue with the surviving or remaining Members as
members thereof in accordance with and subject to the terms and provisions of
this Agreement.

6.5. Satisfaction and Discharge of a Withdrawn Member’s GP-Related Member
Interests.

(a) The terms of this Section 6.5 shall apply to the GP-Related Member Interest
of a Withdrawn Member, but, except as otherwise expressly provided in this
Section 6.5, shall not apply to the Capital Commitment Member Interest of a
Withdrawn Member. For purposes of this Section 6.5, the term “Settlement Date”
means the date as of which a Withdrawn Member’s GP-Related Member Interest in
the Company is settled as determined under paragraph (b) below. Notwithstanding
the foregoing, any Regular Member who Withdraws from the Company, and all or any
portion of whose GP-Related Member Interest is retained as a Special Member,
shall be considered a Withdrawn Member for all purposes hereof.

(b) Except where a later date for the settlement of a Withdrawn Member’s
GP-Related Member Interest in the Company may be agreed to by the Managing
Member and a Withdrawn Member, a Withdrawn Member’s Settlement Date shall be his
Withdrawal Date; provided, that if a Withdrawn Member’s Withdrawal Date is not
the last day of a month, then the Managing Member may elect for such Withdrawn
Member’s Settlement Date to be the last day of the month in which his Withdrawal
Date occurs. During the interval, if any, between a Withdrawn Member’s
Withdrawal Date and Settlement Date, such Withdrawn Member shall have the same
rights and obligations with respect to GP-Related Capital Contributions,
interest on capital, allocations of GP-Related Net Income (Loss) and
distributions as would have applied had such Withdrawn Member remained a Member
of the Company during such period.

 

51



--------------------------------------------------------------------------------

(c) In the event of the Withdrawal of a Member, with respect to such Withdrawn
Member’s GP-Related Member Interest, the Managing Member shall promptly after
such Withdrawn Member’s Settlement Date (i) determine and allocate to the
Withdrawn Member’s GP-Related Capital Accounts such Withdrawn Member’s allocable
share of the GP-Related Net Income (Loss) of the Company for the period ending
on such Settlement Date in accordance with Article V and (ii) credit the
Withdrawn Member’s GP-Related Capital Accounts with interest in accordance with
Section 5.2. In making the foregoing calculations, the Managing Member shall be
entitled to establish such reserves (including reserves for taxes, bad debts,
unrealized losses, actual or threatened litigation or any other expenses,
contingencies or obligations) as it deems appropriate. Unless otherwise
determined by the Managing Member in a particular case, a Withdrawn Member shall
not be entitled to receive any GP-Related Unallocated Percentage in respect of
the accounting period during which such Member Withdraws from the Company
(whether or not previously awarded or allocated) or any GP-Related Unallocated
Percentage in respect of prior accounting periods that have not been paid or
allocated (whether or not previously awarded) as of such Withdrawn Member’s
Withdrawal Date.

(d) From and after the Settlement Date of the Withdrawn Member, the Withdrawn
Member’s GP-Related Profit Sharing Percentages shall, unless otherwise allocated
by the Managing Member pursuant to Section 5.3(a), be deemed to be GP-Related
Unallocated Percentages (except for GP-Related Profit Sharing Percentages with
respect to GP-Related Investments as provided in paragraph (f) below).

(e) (i) Upon the Withdrawal from the Company of a Member with respect to such
Member’s GP-Related Member Interest, such Withdrawn Member thereafter shall not,
except as expressly provided in this Section 6.5, have any rights of a Member
(including voting rights) with respect to such Member’s GP-Related Member
Interest, and, except as expressly provided in this Section 6.5, such Withdrawn
Member shall not have any interest in the Company’s GP-Related Net Income
(Loss), or in distributions related to such Member’s GP-Related Member Interest,
GP-Related Investments or other assets related to such Member’s GP-Related
Member Interest. If a Member Withdraws from the Company with respect to such
Member’s GP-Related Member Interest for any reason other than for Cause pursuant
to Section 6.2, then the Withdrawn Member shall be entitled to receive, at the
time or times specified in Section 6.5(i) below, in satisfaction and discharge
in full of the Withdrawn Member’s GP-Related Member Interest in the Company,
(x) payment equal to the aggregate credit balance, if any, as of the Settlement
Date of the Withdrawn Member’s GP-Related Capital Accounts, (excluding any
GP-Related Capital Account or portion thereof attributable to any GP-Related
Investment) and (y) the Withdrawn Member’s percentage interest attributable to
each GP-Related Investment in which the Withdrawn Member has an interest as of
the Settlement Date as provided in paragraph (f) below (which shall be settled
in accordance with paragraph (f) below), subject to all the terms and conditions
of paragraphs (a)-(r) of this Section 6.5. If the amount determined pursuant to
clause (x) above is an aggregate negative balance, the Withdrawn Member shall
pay the amount thereof to the Company upon demand by the Managing Member on or
after the date of the statement referred to in Section 6.5(i) below; provided,
that if the Withdrawn Member was solely a Special Member on his Withdrawal Date,
such payment shall be required only to the extent of any amounts payable to such
Withdrawn Member pursuant to this Section 6.5. Any aggregate negative balance in
the GP-Related

 

52



--------------------------------------------------------------------------------

Capital Accounts of a Withdrawn Member who was solely a Special Member, upon the
settlement of such Withdrawn Member’s GP-Related Member Interest in the Company
pursuant to this Section 6.5, shall be allocated among the other Members’
GP-Related Capital Accounts in accordance with their respective GP-Related
Profit Sharing Percentages in the categories of GP-Related Net Income (Loss)
giving rise to such negative balance as determined by the Managing Member as of
such Withdrawn Member’s Settlement Date. In the settlement of any Withdrawn
Member’s GP-Related Member Interest in the Company, no value shall be ascribed
to goodwill, the Company name or the anticipation of any value the Company or
any successor thereto might have in the event the Company or any interest
therein were to be sold in whole or in part.

(ii) Notwithstanding clause (i) of this Section 6.5(e), in the case of a Member
whose Withdrawal with respect to such Member’s GP-Related Member Interest
resulted from such Member’s death or Incompetence, such Member’s estate or legal
representative, as the case may be, may elect, at the time described below, to
receive a Nonvoting Special Member GP-Related Member Interest and retain such
Member’s GP-Related Profit Sharing Percentage in all (but not less than all)
illiquid investments of the Company in lieu of a cash payment (or Note) in
settlement of that portion the Withdrawn Member’s GP-Related Member Interest.
The election referred to above shall be made within 60 days after the Withdrawn
Member’s Settlement Date, based on a statement of the settlement of such
Withdrawn Member’s GP-Related Member Interest in the Company pursuant to this
Section 6.5.

(f) For purposes of clause (y) of paragraph (e)(i) above, a Withdrawn Member’s
“percentage interest” means his GP-Related Profit Sharing Percentage as of the
Settlement Date in the relevant GP-Related Investment. The Withdrawn Member
shall retain his percentage interest in such GP-Related Investment and shall
retain his GP-Related Capital Account or portion thereof attributable to such
GP-Related Investment, in which case such Withdrawn Member (a “Retaining
Withdrawn Member”) shall become and remain a Special Member for such purpose
(and, if the Managing Member so designates, such Special Member shall be a
Nonvoting Special Member). The GP-Related Member Interest of a Retaining
Withdrawn Member pursuant to this paragraph (f) shall be subject to the terms
and conditions applicable to GP-Related Member Interests of any kind hereunder
and such other terms and conditions as are established by the Managing Member.
At the option of the Managing Member in its sole discretion, the Managing Member
and the Retaining Withdrawn Member may agree to have the Company acquire such
GP-Related Member Interest without the approval of the other Members; provided,
that the Managing Member shall reflect in the books and records of the Company
the terms of any acquisition pursuant to this sentence.

(g) The Managing Member may elect, in lieu of payment in cash of any amount
payable to a Withdrawn Member pursuant to paragraph (e) above, to (i) have the
Company issue to the Withdrawn Member a subordinated promissory note and/or to
(ii) distribute in kind to the Withdrawn Member such Withdrawn Member’s pro rata
share (as determined by the Managing Member) of any securities or other
investments of the Company in relation to such Member’s GP-Related Member
Interest. If any securities or other investments are distributed in kind to a
Withdrawn Member under this paragraph (g), the amount described in clause (x) of
paragraph (e)(i) shall be reduced by the value of such

 

53



--------------------------------------------------------------------------------

distribution as valued on the latest balance sheet of the Company in accordance
with generally accepted accounting principles or, if not appearing on such
balance sheet, as reasonably determined by the Managing Member.

(h) [Intentionally omitted.]

(i) Within 120 days after each Settlement Date, the Managing Member shall submit
to the Withdrawn Member a statement of the settlement of such Withdrawn Member’s
GP-Related Member Interest in the Company pursuant to this Section 6.5 together
with any cash payment, subordinated promissory note and in kind distributions to
be made to such Member as shall be determined by the Managing Member. The
Managing Member shall submit to the Withdrawn Member supplemental statements
with respect to additional amounts payable to or by the Withdrawn Member in
respect of the settlement of his GP-Related Member Interest in the Company
(e.g., payments in respect of GP-Related Investments pursuant to paragraph
(f) above or adjustments to reserves pursuant to paragraph (j) below) promptly
after such amounts are determined by the Managing Member. To the fullest extent
permitted by law, such statements and the valuations on which they are based
shall be accepted by the Withdrawn Member without examination of the accounting
books and records of the Company or other inquiry. Any amounts payable by the
Company to a Withdrawn Member pursuant to this Section 6.5 shall be subordinate
in right of payment and subject to the prior payment or provision for payment in
full of claims of all present or future creditors of the Company or any
successor thereto arising out of matters occurring prior to the applicable date
of payment or distribution; provided, that such Withdrawn Member shall otherwise
rank pari passu in right of payment (x) with all persons who become Withdrawn
Members and whose Withdrawal Date is within one year before the Withdrawal Date
of the Withdrawn Member in question and (y) with all persons who become
Withdrawn Members and whose Withdrawal Date is within one year after the
Withdrawal Date of the Withdrawn Member in question.

(j) If the aggregate reserves established by the Managing Member as of the
Settlement Date in making the foregoing calculations should prove, in the
determination of the Managing Member, to be excessive or inadequate, the
Managing Member may elect, but shall not be obligated, to pay the Withdrawn
Member or his estate such excess, or to charge the Withdrawn Member or his
estate such deficiency, as the case may be.

(k) Any amounts owed by the Withdrawn Member to the Company at any time on or
after the Settlement Date (e.g., outstanding Company loans or advances to such
Withdrawn Member) shall be offset against any amounts payable or distributable
by the Company to the Withdrawn Member at any time on or after the Settlement
Date or shall be paid by the Withdrawn Member to the Company, in each case as
determined by the Managing Member. All cash amounts payable by a Withdrawn
Member to the Company under this Section 6.5 shall bear interest from the due
date to the date of payment at a floating rate equal to the lesser of (x) the
rate of interest publicly announced from time to time by JPMorgan Chase Bank,
N.A. as its prime rate or (y) the maximum rate of interest permitted by
applicable law. The “due date” of amounts payable by a Withdrawn Member pursuant
to Section 6.5(i) above shall be 120 days after a Withdrawn Member’s Settlement
Date. The “due date” of amounts payable to or by a Withdrawn Member in respect
of GP-Related Investments for which the Withdrawn Member has retained a
percentage interest in accordance with paragraph

 

54



--------------------------------------------------------------------------------

(f) above shall be 120 days after realization with respect to such GP-Related
Investment. The “due date” of any other amounts payable by a Withdrawn Member
shall be 60 days after the date such amounts are determined to be payable.

(l) At the time of the settlement of any Withdrawn Member’s GP-Related Member
Interest in the Company pursuant to this Section 6.5, the Managing Member may,
to the fullest extent permitted by applicable law, impose any restrictions it
deems appropriate on the assignment, pledge, encumbrance or other transfer by
such Withdrawn Member of any interest in any GP-Related Investment retained by
such Withdrawn Member, any securities or other investments distributed in kind
to such Withdrawn Member or such Withdrawn Member’s right to any payment from
the Company.

(m) If a Member is required to Withdraw from the Company with respect to such
Member’s GP-Related Member Interest for Cause pursuant to Section 6.2(d), then
his GP-Related Member Interest shall be settled in accordance with paragraphs
(a)-(r) of this Section 6.5; provided, that the Managing Member may elect (but
shall not be required) to apply any or all the following terms and conditions to
such settlement:

(i) In settling the Withdrawn Member’s interest in any GP-Related Investment in
which he has an interest as of his Settlement Date, the Managing Member may
elect to (A) determine the GP-Related Unrealized Net Income (Loss) attributable
to each such GP-Related Investment as of the Settlement Date and allocate to the
appropriate GP-Related Capital Account of the Withdrawn Member his allocable
share of such GP-Related Unrealized Net Income (Loss) for purposes of
calculating the aggregate balance of such Withdrawn Member’s GP-Related Capital
Account pursuant to clause (x) of paragraph (e)(i) above, (B) credit or debit,
as applicable, the Withdrawn Member with the balance of his GP-Related Capital
Account or portion thereof attributable to each such GP-Related Investment as of
his Settlement Date without giving effect to the GP-Related Unrealized Net
Income (Loss) from such GP-Related Investment as of his Settlement Date, which
shall be forfeited by the Withdrawn Member or (C) apply the provisions of
paragraph (f) above, provided, that the maximum amount of GP-Related Net Income
(Loss) allocable to such Withdrawn Member with respect to any GP-Related
Investment shall equal such Member’s percentage interest of the GP-Related
Unrealized Net Income, if any, attributable to such GP-Related Investment as of
the Settlement Date (the balance of such GP-Related Net Income (Loss), if any,
shall be allocated as determined by the Managing Member). The Withdrawn Member
shall not have any continuing interest in any GP-Related Investment to the
extent an election is made pursuant to (A) or (B) above.

(ii) Any amounts payable by the Company to the Withdrawn Member pursuant to this
Section 6.5 shall be subordinate in right of payment and subject to the prior
payment in full of claims of all present or future creditors of the Company or
any successor thereto arising out of matters occurring prior to or on or after
the applicable date of payment or distribution.

(n) The payments to a Withdrawn Member pursuant to this Section 6.5 may be
conditioned on the compliance by such Withdrawn Member with any lawful and
reasonable

 

55



--------------------------------------------------------------------------------

(under the circumstances) restrictions against engaging or investing in a
business competitive with that of the Company or any of its subsidiaries and
Affiliates for a period not exceeding two years determined by the Managing
Member. Upon written notice to the Managing Member, any Withdrawn Member who is
subject to noncompetition restrictions established by the Managing Member
pursuant to this paragraph (n) may elect to forfeit the principal amount payable
in the final installment of his subordinated promissory note, together with
interest to be accrued on such installment after the date of forfeiture, in lieu
of being bound by such restrictions.

(o) In addition to the foregoing, the Managing Member shall have the right to
pay a Withdrawn Member (other than the Managing Member) a discretionary
additional payment in an amount and based upon such circumstances and conditions
as it determines to be relevant.

(p) The provisions of this Section 6.5 shall apply to any Investor Special
Member relating to a Regular Member or Special Member and to any transferee of
any GP-Related Member Interest of such Member pursuant to Section 6.3 if such
Member Withdraws from the Company.

(q) (i) The Company will assist a Withdrawn Member or his estate or guardian, as
the case may be, in the settlement of the Withdrawn Member’s GP-Related Member
Interest in the Company. Third party costs incurred by the Company in providing
this assistance will be borne by the Withdrawn Member or his estate.

(ii) The Company may reasonably determine in good faith to retain outside
professionals to provide the assistance to Withdrawn Members or their estates or
guardians, as referred to above. In such instances, the Company will obtain the
prior approval of a Withdrawn Member or his estate or guardian, as the case may
be, prior to engaging such professionals. If the Withdrawn Member (or his estate
or guardian) declines to incur such costs, the Company will provide such
reasonable assistance as and when it can so as not to interfere with the
Company’s day-to-day operating, financial, tax and other related
responsibilities to the Company and the Members.

(r) Each Member (other than the Managing Member) hereby irrevocably appoints the
Managing Member as such Member’s true and lawful agent, representative and
attorney-in-fact, each acting alone, in such Member’s name, place and stead, to
make, execute, sign and file, on behalf of such Member, any and all agreements,
instruments, documents and certificates which the Managing Member deems
necessary or advisable in connection with any transaction or matter contemplated
by or provided for in this Section 6.5, including, without limitation, the
performance of any obligation of such Member or the Company or the exercise of
any right of such Member or the Company. Such power of attorney is coupled with
an interest and shall survive and continue in full force and effect
notwithstanding the Withdrawal from the Company of any Member for any reason and
shall not be affected by the death, disability or incapacity of such Member.

 

56



--------------------------------------------------------------------------------

6.6. Dissolution of the Company. The Managing Member may dissolve the Company
prior to the expiration of its term at any time on not less than 60 days’ notice
of the dissolution date given to the other Members.

6.7. Certain Tax Matters.

(a) All items of income, gain, loss, deduction and credit of the Company shall
be allocated among the Members for Federal, State and local income tax purposes
in the same manner as such items of income, gain, loss, deduction and credit
shall be allocated among the Members pursuant to this Agreement, except as may
otherwise be provided herein or by the Code or other applicable law. In the
event there is a net decrease in partnership minimum gain or partner nonrecourse
debt minimum gain (determined in accordance with the principles of Regulations
Sections 1.704-2(d) and 1.704-2(i)) during any taxable year of the Company, each
Member shall be specially allocated items of Company income and gain for such
year (and, if necessary, subsequent years) in an amount equal to its respective
share of such net decrease during such year, determined pursuant to Regulations
Sections 1.704-2(g) and 1.704-2(i)(5). The items to be so allocated shall be
determined in accordance with Regulations Section 1.704-2(f). In addition, this
Agreement shall be considered to contain a “qualified income offset” as provided
in Regulations Section 1.704-1(b)(2)(ii)(d). Notwithstanding the foregoing, the
Managing Member in its sole discretion shall make allocations for tax purposes
as may be needed to ensure that allocations are in accordance with the interests
of the Partners within the meaning of the Code and the Regulations. The Managing
Member shall determine all matters concerning allocations for tax purposes not
expressly provided for herein in its sole discretion.

(b) The Managing Member shall cause to be prepared all Federal, State and local
tax returns of the Company for each year for which such returns are required to
be filed and, after approval of such returns by the Managing Member, shall cause
such returns to be timely filed. The Managing Member shall determine the
appropriate treatment of each item of income, gain, loss, deduction and credit
of the Company and the accounting methods and conventions under the tax laws of
the United States, the several States and other relevant jurisdictions as to the
treatment of any such item or any other method or procedure related to the
preparation of such tax returns. The Managing Member may cause the Company to
make or refrain from making any and all elections permitted by such tax laws.
Each Member agrees that he shall not, unless he provides prior notice of such
action to the Company, (i) treat, on his individual income tax returns, any item
of income, gain, loss, deduction or credit relating to his interest in the
Company in a manner inconsistent with the treatment of such item by the Company
as reflected on the Form K-1 or other information statement furnished by the
Company to such Member for use in preparing his income tax returns or (ii) file
any claim for refund relating to any such item based on, or which would result
in, such inconsistent treatment. In respect of an income tax audit of any tax
return of the Company, the filing of any amended return or claim for refund in
connection with any item of income, gain, loss, deduction or credit reflected on
any tax return of the Company, or any administrative or judicial proceedings
arising out of or in connection with any such audit, amended return, claim for
refund or denial of such claim, (A) the Tax Matters Member (as defined below)
shall be authorized to act for, and his decision shall be final and binding
upon, the Company and all Members except to the extent a Member shall properly
elect to be excluded from such proceeding pursuant to the Code, (B) all expenses
incurred by the Tax Matters Member in

 

57



--------------------------------------------------------------------------------

connection therewith (including, without limitation, attorneys’, accountants’
and other experts’ fees and disbursements) shall be expenses of the Company and
(C) no Member shall have the right to (1) participate in the audit of any
Company tax return, (2) file any amended return or claim for refund in
connection with any item of income, gain, loss, deduction or credit reflected on
any tax return of the Company (unless he provides prior notice of such action to
the Company as provided above), (3) participate in any administrative or
judicial proceedings conducted by the Company or the Tax Matters Member arising
out of or in connection with any such audit, amended return, claim for refund or
denial of such claim, or (4) appeal, challenge or otherwise protest any adverse
findings in any such audit conducted by the Company or the Tax Matters Member or
with respect to any such amended return or claim for refund filed by the Company
or the Tax Matters Member or in any such administrative or judicial proceedings
conducted by the Company or the Tax Matters Member. The Company and each Member
hereby designate any Member selected by the Managing Member as the “tax matters
partner” for purposes of Section 6231(a)(7) of the Code (the “Tax Matters
Member”). To the fullest extent permitted by applicable law, each Member agrees
to indemnify and hold harmless the Company and all other Members from and
against any and all liabilities, obligations, damages, deficiencies and expenses
resulting from any breach or violation by such Member of the provisions of this
Section 6.7 and from all actions, suits, proceedings, demands, assessments,
judgments, costs and expenses, including reasonable attorneys’ fees and
disbursements, incident to any such breach or violation.

(c) Each individual Member shall provide to the Company copies of each Federal,
state and local income tax return of such Member (including any amendment
thereof) within 30 days after filing such return.

6.8. Special Basis Adjustments.

In connection with any assignment or transfer of a Company interest permitted by
the terms of this Agreement, the Managing Member may cause the Company, on
behalf of the Members and at the time and in the manner provided in Code
Regulations Section 1.754-1(b), to make an election to adjust the basis of the
Company’s property in the manner provided in Sections 734(b) and 743(b) of the
Code.

ARTICLE VII

CAPITAL COMMITMENT INTERESTS; CAPITAL CONTRIBUTIONS;

ALLOCATIONS; DISTRIBUTIONS

7.1. Capital Commitment Interests, etc.

(a) This Article VII and Article VIII hereof set forth certain terms and
conditions with respect to the Capital Commitment Member Interests and the
Capital Commitment BCRED Interest and matters related to the Capital Commitment
Member Interests and the Capital Commitment BCRED Interest. Except as otherwise
expressly provided in this Article VII or in Article VIII, the terms and
provisions of this Article VII and Article VIII shall not apply to the
GP-Related Member Interests or the GP-Related BCRED Interest.

 

58



--------------------------------------------------------------------------------

(b) Each Member, severally, agrees to make contributions of capital to the
Company (“Capital Commitment-Related Capital Contributions”) as required to fund
the Company’s capital contributions to BCRED in respect of the Capital
Commitment BCRED Interest, if any, and the related Capital Commitment BCRED
Commitment, if any (including, without limitation, funding all or a portion of
the Blackstone Capital Commitment). No Member shall be obligated to make Capital
Commitment-Related Capital Contributions to the Company in an amount in excess
of such Member’s Capital Commitment-Related Commitment. The Commitment
Agreements and SMD Agreements, if any, of the Members may include provisions
with respect to the foregoing matters. It is understood that a Member will not
necessarily participate in each Capital Commitment Investment (which may include
additional amounts invested in an existing Capital Commitment Investment) nor
will a Member necessarily have the same Capital Commitment Profit Sharing
Percentage with respect to (i) the Company’s portion of the Blackstone Capital
Commitment or (ii) the making of each Capital Commitment Investment in which
such Member participates; provided, that this in no way limits the terms of any
Commitment Agreement or SMD Agreement. In addition, nothing contained herein
shall be construed to give any Member the right to obtain financing with respect
to the purchase of any Capital Commitment Interest, and nothing contained herein
shall limit or dictate the terms upon which the Company and its Affiliates may
provide such financing. The acquisition of a Capital Commitment Interest by a
Member shall be evidenced by receipt by the Company of funds equal to such
Member’s Capital Commitment- Related Commitment then due with respect to such
Capital Commitment Interest and such appropriate documentation as the Managing
Member may submit to the Members from time to time.

(c) The Company or one of its Affiliates (in such capacity, the “Advancing
Party”) may in its sole discretion advance to any Member (including any
additional Member admitted to the Company pursuant to Section 6.1 but excluding
any Members that are also executive officers of The Blackstone Group L.P. or any
Affiliate thereof) all or any portion of the Capital Commitment Capital
Contributions due to the Company from such Member with respect to any Capital
Commitment Investment (“Firm Advances”). Each such Member shall pay interest to
the Advancing Party on each Firm Advance from the date of such Firm Advance
until the repayment thereof by such Member. Each Firm Advance shall be repayable
in full, including accrued interest to the date of such repayment, upon prior
written notice by the Advancing Party. The making and repayment of each Firm
Advance shall be recorded in the books and records of the Company, and such
recording shall be conclusive evidence of each such Firm Advance, binding on the
Member and the Advancing Party absent manifest error. Except as provided below,
the interest rate applicable to a Firm Advance shall equal the cost of funds of
the Advancing Party at the time of the making of such Firm Advance. The
Advancing Party shall inform any Member of such rate upon such Member’s request;
provided, that such interest rate shall not exceed the maximum interest rate
allowable by applicable law; provided further, that amounts that are otherwise
payable to such Member pursuant to Section 7.4(a) shall be used to repay such
Firm Advance (including interest thereon). The Advancing Party may, in its sole
discretion, change the terms of Firm Advances (including the terms contained
herein) and/or discontinue the making of Firm Advances; provided, that (i) the
Advancing Party shall notify the relevant Members of any material changes to
such terms and (ii) the interest rate applicable to such Firm Advances and
overdue amounts thereon shall not exceed the maximum interest rate allowable by
applicable law.

 

59



--------------------------------------------------------------------------------

7.2. Capital Commitment Capital Accounts.

(a) There shall be established for each Member on the books of the Company as of
the date of formation of the Company, or such later date on which such Member is
admitted to the Company, and on each such other date as such Member first
acquires a Capital Commitment Interest in a particular Capital Commitment
Investment, a Capital Commitment Capital Account for each Capital Commitment
Investment in which such Member acquires a Capital Commitment Interest on such
date. Each Capital Commitment Capital Contribution of a Member shall be credited
to the appropriate Capital Commitment Capital Account of such Member on the date
such Capital Commitment Capital Contribution is paid to the Company. Capital
Commitment Capital Accounts shall be adjusted to reflect any transfer of a
Member’s interest in the Company related to his Capital Commitment Member
Interest as provided in this Agreement.

(b) A Member shall not have any obligation to the Company or to any other Member
to restore any negative balance in the Capital Commitment Capital Account of
such Member. Until distribution of any such Member’s interest in the Company
with respect to a Capital Commitment Interest as a result of the disposition by
the Company of the related Capital Commitment Investment and in whole upon the
dissolution of the Company, neither such Member’s Capital Commitment Capital
Accounts nor any part thereof shall be subject to withdrawal or redemption
except with the consent of the Managing Member.

7.3. Allocations.

(a) Capital Commitment Net Income (Loss) of the Company for each Capital
Commitment Investment shall be allocated to the related Capital Commitment
Capital Accounts of all the Members (including the Managing Member)
participating in such Capital Commitment Investment in proportion to their
respective Capital Commitment Profit Sharing Percentages for such Capital
Commitment Investment. Capital Commitment Net Income (Loss) on any Unallocated
Capital Commitment Interest shall be allocated to each Member in the proportion
which such Member’s aggregate Capital Commitment Capital Accounts bear to the
aggregate Capital Commitment Capital Accounts of all Members; provided, that if
any Member makes the election provided for in Section 7.6, Capital Commitment
Net Income (Loss) of the Company for each Capital Commitment Investment shall be
allocated to the related Capital Commitment Capital Accounts of all the Members
participating in such Capital Commitment Investment who do not make such
election in proportion to their respective Capital Commitment Profit Sharing
Percentages for such Capital Commitment Investment.

(b) Any special costs relating to distributions pursuant to Section 7.6 or 7.7
shall be specially allocated to the electing Member.

(c) Notwithstanding the foregoing, the Managing Member may make such allocations
as it deems reasonably necessary to give economic effect to the provisions of
this Agreement, taking into account facts and circumstances as the Managing
Member deems reasonably necessary for this purpose.

 

60



--------------------------------------------------------------------------------

7.4. Distributions.

(a) Each Member’s allocable portion of Capital Commitment Net Income received
from his Capital Commitment Investments, distributions to such Member that
constitute returns of capital, and other Capital Commitment Net Income of the
Company (including, without limitation, Capital Commitment Net Income
attributable to Unallocated Capital Commitment Interests) during a fiscal year
of the Company will be credited to payment of the Investor Notes to the extent
required below as of the last day of such fiscal year (or on such earlier date
as related distributions are made in the sole discretion of the Managing Member)
with any cash amount distributable to such Member pursuant to clauses (ii) and
(vii) below to be distributed within 45 days after the end of each fiscal year
of the Company (or in each case on such earlier date as selected by the Managing
Member in its sole discretion) as follows (subject to Section 7.4(c) below):

(i) First, to the payment of interest then due on all Investor Notes (relating
to Capital Commitment Investments or otherwise) of such Member (to the extent
Capital Commitment Net Income and distributions or payments from Other Sources
do not equal or exceed all interest payments due, the selection of those of such
Member’s Investor Notes upon which interest is to be paid and the division of
payments among such Investor Notes to be determined by the Lender or Guarantor);

(ii) Second, to distribution to the Member of an amount equal to the Federal,
State and local income taxes on income of the Company allocated to such Member
for such year in respect of such Member’s Capital Commitment Member Interest
(the aggregate amount of any such distribution shall be determined by the
Managing Member, subject to the limitation that the minimum aggregate amount of
such distribution be the tax that would be payable if the taxable income of the
Company related to all Members’ Capital Commitment Member Interests were all
allocated to an individual subject to the then-prevailing maximum Federal, New
York State and New York City tax rates (taking into account the extent to which
such taxable income allocated by the Company was composed of long-term capital
gains and the deductibility of State and local income taxes for Federal income
tax purposes)); provided, that additional amounts shall be paid to the Member
pursuant to this clause (ii) to the extent that such amount reduces the amount
otherwise distributable to the Member pursuant to a comparable provision in any
other BCE Agreement and there are not sufficient amounts to fully satisfy such
provision from the relevant partnership or other entity; provided further, that
amounts paid pursuant to the provisions in such other BCE Agreements comparable
to the immediately preceding proviso shall reduce those amounts otherwise
distributable to the Member pursuant to provisions in such other BCE Agreements
that are comparable to this clause (ii);

(iii) Third, to the payment in full of the principal amount of the Investor Note
financing (A) any Capital Commitment Investment disposed of during or prior to
such fiscal year or (B) any BCE Investments (other than Capital Commitment
Investments) disposed of during or prior to such fiscal year, to the extent not
repaid from Other Sources;

 

61



--------------------------------------------------------------------------------

(iv) Fourth, to the return to such Member of (A) all Capital Commitment-Related
Capital Contributions made in respect of the Capital Commitment Interest to
which any Capital Commitment Investment disposed of during or prior to such
fiscal year relates or (B) all capital contributions made to any Blackstone
Collateral Entity (other than the Company) in respect of interests therein
relating to BCE Investments (other than Capital Commitment Investments) disposed
of during or prior to such fiscal year (including all principal paid on the
related Investor Notes), to the extent not repaid from amounts of Other Sources
(other than amounts of Capital Commitment Member Carried Interest);

(v) Fifth, to the payment of principal (including any previously deferred
amounts) then owing under all other Investor Notes of such Member (including
those unrelated to the Company), the selection of those of such Member’s
Investor Notes to be repaid and the division of payments among such Investor
Notes to be determined by the Lender or Guarantor;

(vi) Sixth, up to 50% of any Capital Commitment Net Income remaining after
application pursuant to clauses (i) through (v) above shall be applied pro rata
to prepayment of principal of all remaining Investor Notes of such Member
(including those unrelated to the Company), the selection of those of such
Member’s Investor Notes to be repaid, the division of payments among such
Investor Notes and the percentage of remaining Capital Commitment Net Income to
be applied thereto to be determined by the Lender or Guarantor; and

(vii) Seventh, to such Member to the extent of any amount of Capital Commitment
Net Income remaining after making the distributions in clauses (i) through
(vi) above, and such amount is not otherwise required to be applied to Investor
Notes pursuant to the terms thereof.

To the extent there is a partial disposition of a Capital Commitment Investment
or any other BCE Investment, as applicable, the payments in clauses (iii) and
(iv) above shall be based on that portion of the Capital Commitment Investment
or other BCE Investment, as applicable, disposed of, and the principal amount
and related interest payments of such Investor Note shall be adjusted to reflect
such partial payment so that there are equal payments over the remaining term of
the related Investor Note. For a Member who is no longer an employee or officer
of Holdings or its Affiliates, distributions shall be made pursuant to clauses
(i) through (iii) above, and then, unless the Company or its Affiliate has
exercised its rights pursuant to Section 8.1 hereof, any remaining income or
other distribution in respect of such Member’s Capital Commitment Member
Interest shall be applied to the prepayment of the outstanding Investor Notes of
such Member, until all such Member’s Investor Notes have been repaid in full,
with any such income or other distribution remaining thereafter distributed to
such Member.

Distributions of Capital Commitment Net Income may be made at any other time at
the discretion of the Managing Member. At the Managing Member’s discretion, any
amounts distributed to a Member in respect of such Member’s Capital Commitment
Member Interest will be net of any interest and principal payable on his
Investor Notes for the full period in respect of which the distribution is made.

 

62



--------------------------------------------------------------------------------

(b) [Intentionally omitted.]

(c) To the extent that the foregoing Company distributions and distributions and
payments from Other Sources are insufficient to satisfy any principal and/or
interest due on Investor Notes, and to the extent that the Managing Member in
its sole discretion elects to apply this paragraph (c) to any individual
payments due, such unpaid interest will be added to the remaining principal
amount of such Investor Notes and shall be payable on the next scheduled
principal payment date (along with any deferred principal and any principal and
interest due on such date); provided, that such deferral shall not apply to a
Member that is no longer an employee or officer of Holdings or an Affiliate
thereof. All unpaid interest on such Investor Notes shall accrue interest at the
interest rate then in effect for such Investor Notes.

(d) [Intentionally omitted.]

(e) The Capital Commitment Capital Account of each Member shall be reduced by
the amount of any distribution to such Member pursuant to paragraph (a) of this
Section 7.4.

(f) At any time that a sale, exchange, transfer or other disposition of a
portion of a Capital Commitment Investment is being considered by the Company or
BCRED (a “Capital Commitment Disposable Investment”), at the election of the
Managing Member each Member’s Capital Commitment Interest with respect to such
Capital Commitment Investment shall be vertically divided into two separate
Capital Commitment Interests, a Capital Commitment Interest attributable to the
Capital Commitment Disposable Investment (a Member’s “Capital Commitment Class B
Interest”), and a Capital Commitment Interest attributable to such Capital
Commitment Investment excluding the Capital Commitment Disposable Investment (a
Member’s “Capital Commitment Class A Interest”). Distributions (including those
resulting from a direct or indirect sale, transfer, exchange or other
disposition by the Company) relating to a Capital Commitment Disposable
Investment shall be made only to holders of Capital Commitment Class B Interests
with respect to such Capital Commitment Investment in accordance with their
respective Capital Commitment Profit Sharing Percentages relating to such
Capital Commitment Class B Interests, and distributions (including those
resulting from the direct or indirect sale, transfer, exchange or other
disposition by the Company) relating to a Capital Commitment Investment
excluding such Capital Commitment Disposable Investment shall be made only to
holders of Capital Commitment Class A Interests with respect to such Capital
Commitment Investment in accordance with their respective Capital Commitment
Profit Sharing Percentages relating to such Capital Commitment Class A
Interests.

(g) (i) If the Company is obligated under the Giveback Provisions to contribute
a Giveback Amount to BCRED in respect of any Capital Commitment BCRED Interest
that may be held by the Company (the amount of any such obligation of the
Company with respect to such a Giveback Amount being herein called a “Capital
Commitment Giveback Amount”), the Company shall call for such amounts as are
necessary to satisfy such obligation

 

63



--------------------------------------------------------------------------------

of the Company as determined by the Managing Member, in which case each Member
and Withdrawn Member shall contribute to the Company, in cash, when and as
called by the Company, such an amount of prior distributions by the Company with
respect to the Capital Commitment BCRED Interest (the “Capital Commitment
Recontribution Amount”) which equals such Member’s pro rata share of prior
distributions in connection with (a) the Capital Commitment BCRED Investment
giving rise to the Capital Commitment Giveback Amount, and (b) if the amounts
contributed pursuant to clause (a) above are insufficient to satisfy such
Capital Commitment Giveback Amount, Capital Commitment BCRED Investments other
than the one giving rise to such obligation. Each Member shall promptly
contribute to the Company upon notice thereof such Member’s Capital Commitment
Recontribution Amount. Prior to such time, the Company may, at the Managing
Member’s discretion (but shall be under no obligation to), provide notice that
in the Managing Member’s judgment, the potential obligations in respect of the
Capital Commitment Giveback Amount will probably materialize (and an estimate of
the aggregate amount of such obligations).

(ii)(A) In the event any Member (a “Capital Commitment Defaulting Party”) fails
to recontribute all or any portion of such Capital Commitment Defaulting Party’s
Capital Commitment Recontribution Amount for any reason, the Company shall
require all other Members and Withdrawn Members to contribute, on a pro rata
basis (based on each of their respective Capital Commitment Profit Sharing
Percentages), such amounts as are necessary to fulfill the Capital Commitment
Defaulting Party’s obligation to pay such Capital Commitment Defaulting Party’s
Capital Commitment Recontribution Amount (a “Capital Commitment Deficiency
Contribution”) if the Managing Member determines in its good faith judgment that
the Company will be unable to collect such amount in cash from such Capital
Commitment Defaulting Party for payment of the Capital Commitment Giveback
Amount at least 20 Business Days prior to the latest date that the Company is
permitted to pay the Capital Commitment Giveback Amount; provided, that no
Member shall as a result of such Capital Commitment Deficiency Contribution be
required to contribute an amount in excess of 150% of the amount of the Capital
Commitment Recontribution Amount initially requested from such Member in respect
of such default. Thereafter, the Managing Member shall determine in its good
faith judgment that the Company should either (1) not attempt to collect such
amount in light of the costs associated therewith, the likelihood of recovery
and any other factors considered relevant in the good faith judgment of the
Managing Member or (2) pursue any and all remedies (at law or equity) available
to the Company against the Capital Commitment Defaulting Party, the cost of
which shall be a Company expense to the extent not ultimately reimbursed by the
Capital Commitment Defaulting Party. It is agreed that the Company shall have
the right (effective upon such Capital Commitment Defaulting Party becoming a
Capital Commitment Defaulting Party) to set-off as appropriate and apply against
such Capital Commitment Defaulting Party’s Capital Commitment Recontribution
Amount any amounts otherwise payable to the Capital Commitment Defaulting Party
by the Company or any Affiliate thereof. Each Member hereby grants to the
Company a security interest, effective upon such Member becoming a Capital
Commitment Defaulting Party, in all accounts receivable and other rights to
receive payment from the Company or any Affiliate of the Company and agrees
that, upon the effectiveness of such security interest, the Company may sell,
collect or otherwise realize upon such collateral. In furtherance of the
foregoing, each Member hereby appoints the Company as its true

 

64



--------------------------------------------------------------------------------

and lawful attorney-in-fact with full irrevocable power and authority, in the
name of such Member or in the name of the Company, to take any actions which may
be necessary to accomplish the intent of the immediately preceding sentence. The
Company shall be entitled to collect interest on the Capital Commitment
Recontribution Amount of a Capital Commitment Defaulting Party from the date
such Capital Commitment Recontribution Amount was required to be contributed to
the Company at a rate equal to the Default Interest Rate.

(B) Any Member’s failure to make a Capital Commitment Deficiency Contribution
shall cause such Member to be a Capital Commitment Defaulting Party with respect
to such amount.

(iii) A Member’s obligation to make contributions to the Company under this
Section 7.4(g) shall survive the termination of the Company.

7.5. Valuations. Capital Commitment Investments shall be valued annually as of
the end of each year (and at such other times as deemed appropriate by the
Managing Member) in accordance with the principles utilized by the Company (or
any Affiliate of the Company that is a general partner of BCRED) in valuing
investments of BCRED or, in the case of investments not held by BCRED, in the
good faith judgment of the Managing Member, subject in each case to the second
proviso of the immediately succeeding sentence. The value of any Capital
Commitment Interest as of any date (the “Capital Commitment Value”) shall be
based on the value of the underlying Capital Commitment Investment as set forth
above; provided, that the Capital Commitment Value may be determined as of an
earlier date if determined appropriate by the Managing Member in good faith;
provided further, that such value may be adjusted by the Managing Member to take
into account factors relating solely to the value of a Capital Commitment
Interest (as compared to the value of the underlying Capital Commitment
Investment), such as restrictions on transferability, the lack of a market for
such Capital Commitment Interest and lack of control of the underlying Capital
Commitment Investment. To the full extent permitted by applicable law such
valuations shall be final and binding on all Members; provided further, that the
immediately preceding proviso shall not apply to any Capital Commitment
Interests held by a person who is or was at any time a direct partner of a
Managing Member of the Company.

7.6. Disposition Election.

(a) At any time prior to the date of the Company’s execution of a definitive
agreement to dispose of a Capital Commitment Investment, the Managing Member may
in its sole discretion permit a Member to retain all or any portion of its pro
rata share of such Capital Commitment Investment (as measured by such Member’s
Capital Commitment Profit Sharing Percentage in such Capital Commitment
Investment). If the Managing Member so permits, such Member shall instruct the
Managing Member in writing prior to such date (i) not to dispose of all or any
portion of such Member’s pro rata share of such Capital Commitment Investment
(the “Retained Portion”) and (ii) either to (A) distribute such Retained Portion
to such Member on the closing date of such disposition or (B) retain such
Retained Portion in the Company on behalf of such Member until such time as such
Member shall instruct the Managing Member upon 5 days notice to distribute such
Retained Portion to such Member.

 

65



--------------------------------------------------------------------------------

Such Member’s Capital Commitment Capital Account shall not be adjusted in any
way to reflect the retention in the Company of such Retained Portion or the
Company’s disposition of other Members’ pro rata shares of such Capital
Commitment Investment; provided, that such Member’s Capital Commitment Capital
Account shall be adjusted upon distribution of such Retained Portion to such
Member or upon distribution of proceeds with respect to a subsequent disposition
thereof by the Company.

(b) No distribution of such Retained Portion shall occur unless any Investor
Notes relating thereto shall have been paid in full prior to or simultaneously
with such distribution.

7.7. Capital Commitment Special Distribution Election.

(a) From time to time during the term of this Agreement, the Managing Member may
in its sole discretion, upon receipt of a written request from a Member,
distribute to such Member any portion of its pro rata share of a Capital
Commitment Investment (as measured by such Member’s Capital Commitment Profit
Sharing Percentage in such Capital Commitment Investment) (a “Capital Commitment
Special Distribution”). Such Member’s Capital Commitment Capital Account shall
be adjusted upon distribution of such Capital Commitment Special Distribution.

(b) No Capital Commitment Special Distribution shall occur unless any Investor
Notes relating thereto shall have been paid in full prior to or simultaneously
with such Capital Commitment Special Distribution.

ARTICLE VIII

WITHDRAWAL, ADMISSION OF NEW MEMBERS

8.1. Member Withdrawal; Repurchase of Capital Commitment Interests.

(a) Capital Commitment Interests (or a portion thereof) that were financed by
Investor Notes will be treated as Non-Contingent for purposes hereof based upon
the proportion of (a) the sum of Capital Commitment—Related Capital
Contributions not financed by Investor Notes with respect to such Capital
Commitment Interest and principal payments on the related Investor Notes to
(b) the sum of the Capital Commitment—Related Capital Contributions not financed
by Investor Notes with respect to such Capital Commitment Interest, the original
principal amount of such Investor Notes and all deferred amounts of interest
which from time to time comprise part of the principal amount of such Investor
Notes. A Member may prepay a portion of any outstanding principal on the
Investor Notes; provided, that in the event that a Member prepays all or any
portion of the principal amount of the Investor Notes within nine months prior
to the date on which such Member is no longer an employee or officer of the
Managing Member or an Affiliate thereof, the Company (or its designee) shall
have the right, in its sole discretion, to purchase the Capital Commitment
Interest that became Non-Contingent as a result of such prepayment; provided
further, that the purchase price for such Capital Commitment Interest shall be
determined in accordance with the determination of the purchase price of a
Member’s Contingent Capital Commitment

 

66



--------------------------------------------------------------------------------

Interests as set forth in paragraph (b) below. Prepayments made by a Member
shall apply pro rata against all of such Member’s Investor Notes; provided, that
such Member may request that such prepayments be applied only to Investor Notes
related to BCE Investments that are related to one or more Blackstone Collateral
Entities specified by such Member. Except as expressly provided herein, Capital
Commitment Interests that were not financed in any respect with Investor Notes
shall be treated as Non-Contingent Capital Commitment Interests.

(b) (i) Upon a Member (other than a Managing Member) ceasing to be an officer or
employee of the Managing Member or any of its Affiliates, other than as a result
of such Member dying or suffering a Total Disability, such Member (the
“Withdrawn Member”) and the Company or any other person designated by the
Managing Member shall each have the right (exercisable by the Withdrawn Member
within 30 days and by the Company or its designee(s) within 45 days after such
Member’s ceasing to be such an officer or employee) or any time thereafter, upon
30 days notice, but not the obligation, to require the Company, subject to the
LLC Act, to buy (in the case of exercise of such right by such Withdrawn Member)
or the Withdrawn Member to sell (in the case of exercise of such right by the
Company or its designee(s)) all (but not less than all) such Withdrawn Member’s
Contingent Capital Commitment Interests.

(ii) The purchase price for each such Contingent Capital Commitment Interest
shall be an amount equal to the lesser of (A) the Adjusted Unpaid Principal
Amount (as hereinafter defined) with respect to such Contingent Capital
Commitment Interest at the date of the purchase of such Contingent Capital
Commitment Interest by the Company or its designee(s), or (B) the Capital
Commitment Value of such Contingent Capital Commitment Interest (determined in
good faith by the Managing Member as of the most recent valuation prior to the
date of the purchase of such Contingent Capital Commitment Interest by the
Company or its designee(s))

(iii) The “Adjusted Unpaid Principal Amount” with respect to any Contingent
Capital Commitment Interest at the date of any such purchase means the sum of
(A) the outstanding principal amount of the related Investor Note(s) plus
accrued interest thereon to the date of such purchase (such portion of the
purchase price to be paid in cash) and (B) an additional amount (the “Adjustment
Amount”) equal to (x) all interest paid by the Member on the portion of the
principal amount of such Investor Note(s) relating to the portion of the related
Capital Commitment Interest remaining Contingent and to be repurchased, plus
(y) all Capital Commitment Net Losses allocated to the Withdrawn Member on such
Contingent portion of such Capital Commitment Interest, minus (z) all Capital
Commitment Net Income allocated to the Withdrawn Member on such Contingent
portion of such Capital Commitment Interest; provided, that, if the Withdrawn
Member was terminated from employment or his or her position as an officer for
Cause, all amounts referred to in clause (x) or (y) of the Adjustment Amount, in
the Managing Member’s sole discretion, may be deemed to equal zero. The
Adjustment Amount shall, if positive, be payable by the holders of the purchased
Capital Commitment Interests to the Withdrawn Member from the next Capital
Commitment Net Income received by such holders on the Contingent portion of such
Withdrawn Member’s Capital Commitment Interests at the time such Capital
Commitment Net Income is received. If the Adjustment Amount is negative, it
shall be payable to the holders of the purchased Capital Commitment Interest by
the Withdrawn Member (A) from the next Capital Commitment Net

 

67



--------------------------------------------------------------------------------

Income on the Non-Contingent portion of the Withdrawn Member’s Capital
Commitment Interests at the time such Capital Commitment Net Income is received
by the Withdrawn Member, or (B) if the Company or its designee(s) elects to
purchase such Withdrawn Member’s Non-Contingent Capital Commitment Interests, in
cash by the Withdrawn Member at the time of such purchase; provided, that the
Managing Member and its Affiliates may offset any amounts otherwise owing to a
Withdrawn Member against any Adjustment Amount owed by such Withdrawn Member.
Until so paid, such remaining Adjustment Amount will not itself bear interest

(iv) Upon such Member ceasing to be such an officer or employee, all Investor
Notes shall become fully recourse to the Withdrawn Member in his or her
individual capacity (whether or not the Withdrawn Member or the Company or its
designee(s) exercises the right to require repurchase of the Withdrawn Member’s
Contingent Capital Commitment Interests).

(v) If, at any time, the Withdrawn Member or the Company or its designee(s)
exercises the right to require repurchase of such Member’s Contingent Capital
Commitment Interests, then, at the time of such repurchase of such Contingent
Capital Commitment Interests, the related Investor Note(s) shall become due and
payable in full.

(vi) If neither the Withdrawn Member nor the Company or its designee(s)
exercises the right to require repurchase of such Contingent Capital Commitment
Interests, then the Withdrawn Member shall retain the Contingent Capital
Commitment Interests and the related Investor Note(s) shall remain outstanding,
shall be payable in accordance with their remaining original maturity
schedule(s) and shall be prepayable at any time by the Withdrawn Member at his
or her option, and the Managing Member shall apply such prepayments against
outstanding Investor Notes on a pro rata basis; provided that upon any
repurchase of a Withdrawn Member’s Contingent Capital Commitment Interests, the
related Investor Note(s) shall become due and payable in full.

(vii) To the extent that another Member purchases a portion of a Capital
Commitment Interest of a Withdrawn Member, the purchasing Member’s Capital
Commitment Capital Account and Capital Commitment Profit Sharing Percentage for
such Capital Commitment Investment shall be correspondingly increased.

(c) Upon the occurrence of a Final Event with respect to any Member, such Member
shall thereupon cease to be a Member with respect to such Member’s Capital
Commitment Member Interest. If such a Final Event shall occur, no Successor in
Interest to any such Member shall for any purpose hereof become or be deemed to
become a Member. The sole right, as against the Company and the remaining
Members, acquired hereunder by, or resulting hereunder to, a Successor in
Interest to any Member shall be to receive any distributions and allocations
with respect to such Member’s Capital Commitment Member Interest pursuant to
Article VII and this Article VIII (subject to the right of the Company to
purchase the Capital Commitment Interests of such former Member pursuant to
Section 8.1(b) or Section 8.1(d)), to the extent, at the time, in the manner and
in the amount otherwise payable to such Member had such a Final Event not
occurred, and no other right shall be acquired hereunder by, or shall result
hereunder to, a Successor in Interest to such Member, whether by

 

68



--------------------------------------------------------------------------------

operation of law or otherwise, and the Company shall be entitled to treat any
Successor in Interest to such Member as the only person entitled to receive
distributions and allocations hereunder. Until distribution of any such Member’s
interest in the Company upon the dissolution of the Company as provided in
Section 9.2, neither his or her Capital Commitment Capital Accounts nor any part
thereof shall be subject to withdrawal or redemption without the consent of the
Managing Member. The Company shall be entitled to treat any Successor in
Interest to such Member as the only person entitled to receive distributions and
allocations hereunder with respect to such Member’s Capital Commitment Member
Interest.

(d) If a Member dies or suffers a Total Disability, all Contingent Capital
Commitment Interests of such Member shall be purchased by the Company or its
designee (within 30 days after the first date on which the Company knows or has
reason to know of such Member’s death or Total Disability) as provided in
Section 8.1(b) (and the purchase price for such Contingent Capital Commitment
Interests shall be determined in accordance with Section 8.1(b), except that any
Adjustment Amount shall be payable by or to such Member, or, as applicable, such
Member’s estate, personal representative or other Successor-in-Interest, in
cash), and any Investor Notes financing such Contingent Capital Commitment
Interests shall thereupon be prepaid as provided in Section 8.1(b). Upon such
Member’s death or Total Disability, any Investor Notes financing such Contingent
Capital Commitment Interests shall become fully recourse. In addition, in the
case of the death or Total Disability of a Member, if such Member, or, as
applicable, such Member’s estate, personal representative or other
Successor-in-Interest, so requests in writing within 180 days after the Member’s
death or ceasing to be an employee or member (directly or indirectly) of the
Managing Member or any of its Affiliates by reason of Total Disability (such
requests shall not exceed one per calendar year), the Company or its designee
may but is not obligated to purchase for cash all (but not less than all)
Non-Contingent Capital Commitment Interests of such Member as of the last day of
the Company’s then current fiscal year at a price equal to the Capital
Commitment Value thereof as of the most recent valuation prior to the date of
purchase. Each Member shall be required to include appropriate provisions in his
or her will to reflect such provisions of this Agreement. In addition, the
Company may, in the sole discretion of the Managing Member, upon notice to such
Member, or, as applicable, such Member’s estate, personal representative or
other Successor-in-Interest, within 30 days after the first date on which the
Company knows or has reason to know of such Member’s death or Total Disability,
determine either (i) to distribute Securities or other property to such Member,
or, as applicable, such Member’s estate, personal representative or other
Successor-in-Interest, in exchange for such Non-Contingent Capital Commitment
Interests as provided in Section 8.1(e) or (ii) to require sale of such
Non-Contingent Capital Commitment Interests to the Company or its designee as of
the last day of any fiscal year of the Company (or earlier period, as determined
by the Managing Member in its sole discretion) for an amount in cash equal to
the Capital Commitment Value thereof.

(e) In lieu of retaining a Withdrawn Member as a Member with respect to any
Non-Contingent Capital Commitment Interests, the Managing Member may, in its
sole discretion, by notice to such Withdrawn Member within 45 days after his or
her ceasing to be an employee or officer of the Managing Member or any of its
Affiliates, or at any time thereafter, upon 30 days written notice, determine
(1) to distribute to such Withdrawn Member the pro rata portion of the
Securities or other property underlying such Withdrawn Member’s Non-Contingent
Capital Commitment Interests, subject to any restrictions on distributions

 

69



--------------------------------------------------------------------------------

associated with the Securities or other property, in satisfaction of his
Non-Contingent Capital Commitment Interests in the Company or (2) to cause, as
of the last day of any fiscal year of the Company (or earlier period, as
determined by the Managing Member in its sole discretion), the Company or
another person designated by the Managing Member (who may be itself another
Member or another Affiliate of the Managing Member) to purchase all (but not
less than all) of such Withdrawn Member’s Non-Contingent Capital Commitment
Interests for a price equal to the Capital Commitment Value thereof (determined
in good faith by the Managing Member as of the most recent valuation prior to
the date of the purchase). The Managing Member shall condition any distribution
or purchase of voting Securities pursuant to paragraph (d) above or this
paragraph (e) upon the Withdrawn Member’s execution and delivery to the Company
of an appropriate irrevocable proxy, in favor of the Company or its nominee,
relating to such Securities.

(f) The Company may subsequently transfer any Unallocated Capital Commitment
Interest or portion thereof which is purchased by it as described above to any
other person approved by the Managing Member. In connection with such purchase
or transfer or the purchase of a Capital Commitment Interest or portion thereof
by the Company’s designee(s), Blackstone may loan all or a portion of the
purchase price of the transferred or purchased Capital Commitment Interest to
the Company, the transferee or the designee-purchaser(s), as applicable
(excluding any of the foregoing who is an executive officer of The Blackstone
Group L.P. or any Affiliate thereof). To the extent that a Withdrawn Member’s
Capital Commitment Interests (or portions thereof) are repurchased by the
Company and not transferred to or purchased by another person, all or any
portion of such repurchased Capital Commitment Interests may, in the sole
discretion of the Managing Member, (i) be allocated to each Member already
participating in the Capital Commitment Investment to which the repurchased
Capital Commitment Interest relates, (ii) be allocated to each Member in the
Company, whether or not already participating in such Capital Commitment
Investment, and/or (iii) continue to be held by Company itself as an unallocated
Capital Commitment Investment (such Capital Commitment Interests being herein
called “Unallocated Capital Commitment Interests”). To the extent that a Capital
Commitment Interest is allocated to Members as provided in clause (i) and/or
(ii) above, any indebtedness incurred by the Company to finance such repurchase
shall also be allocated to such Members. All such Capital Commitment Interests
allocated to Members shall be deemed to be Contingent and shall become
Non-Contingent as and to the extent that the principal amount of such related
indebtedness is repaid. The Members receiving such allocations shall be
responsible for such related indebtedness only on a nonrecourse basis to the
extent provided in this Agreement, except as otherwise provided in this
Section 8.1 and except as such Members and the Managing Member shall otherwise
agree; provided that such indebtedness shall become fully recourse to the extent
and at the time provided in this Section 8.1. If the indebtedness financing such
repurchased interests is not to be non-recourse or so limited, the Company may
require an assumption by the Members of such indebtedness on the terms thereof
as a precondition to allocation of the related Capital Commitment Interests to
such Members; provided, that a Member shall not, except as set forth in his or
her Investor Note(s), be obligated to accept any obligation that is personally
recourse (except as otherwise provided in this Section 8.1), unless his or her
prior written consent is obtained. So long as the Company itself retains the
Unallocated Capital Commitment Interests pursuant to clause (iii) above, such
Unallocated Capital Commitment Interests shall belong to the Company and any
indebtedness financing the

 

70



--------------------------------------------------------------------------------

Unallocated Capital Commitment Interests shall be an obligation of the Company
to which all income of the Company is subject except as otherwise agreed by the
lender of such indebtedness. Any Capital Commitment Net Income (Loss) on an
Unallocated Capital Commitment Interest shall be allocated to each Member in the
proportion his aggregate Capital Commitment Capital Accounts bear to the
aggregate Capital Commitment Capital Accounts of all Members; debt service on
such related financing will be an expense of the Company allocable to all
Members in such proportions.

(g) If a Member is required to Withdraw from the Company with respect to such
Member’s Capital Commitment Member Interest for Cause, then his or her Capital
Commitment Interests shall be settled in accordance with paragraphs (a) -
(f) and (i) of this Section 8.1; provided, that if such Member was not at any
time a direct partner of the Managing Member, the Managing Member may elect (but
shall not be required) to apply any or all the following terms and conditions to
such settlement:

(i) purchase for cash all of such Withdrawn Member’s Non-Contingent Capital
Commitment Interests; the purchase price for each such Non-Contingent Capital
Commitment Interest shall be the lower of (A) the original cost of such
Non-Contingent Capital Commitment Interest or (B) an amount equal to the Capital
Commitment Value thereof (determined as of the most recent valuation prior to
the date of the purchase of such Non-Contingent Capital Commitment Interest);

(ii) allow the Withdrawn Member to retain such Non-Contingent Capital Commitment
Interests; provided, that the maximum amount of Capital Commitment Net Income
allocable to such Withdrawn Member with respect to any Capital Commitment
Investment shall equal the amount of Capital Commitment Net Income that would
have been allocated to such Withdrawn Member if such Capital Commitment
Investment had been sold as of the settlement date at the then prevailing
Capital Commitment Value thereof; or

(iii) in lieu of cash, purchase such Non-Contingent Capital Commitment Interests
by providing the Withdrawn Member with a promissory note in the amount
determined in (i) above; such promissory note shall have a maximum term of ten
(10) years with interest at the Federal Funds Rate.

(h) (i) The Company will assist a Withdrawn Member or his estate or guardian, as
the case may be, in the settlement of the Withdrawn Member’s Capital Commitment
Member Interest in the Company. Third party costs incurred by the Company in
providing this assistance will be borne by the Withdrawn Member or his estate.

(ii) The Company may reasonably determine in good faith to retain outside
professionals to provide the assistance to Withdrawn Members or their estates or
guardians, as referred to above. In such instances, the Company will obtain the
prior approval of a Withdrawn Member or his estate or guardian, as the case may
be, prior to engaging such professionals. If the Withdrawn Member (or his estate
or guardian) declines to incur such costs, the Company will provide such
reasonable assistance as and when it can so as not to interfere with the
Company’s day-to-day operating, financial, tax and other related
responsibilities to the Company and the Members.

 

71



--------------------------------------------------------------------------------

(i) Each Member hereby irrevocably appoints the Managing Member as such Member’s
true and lawful agent, representative and attorney-in-fact, each acting alone,
in such Member’s name, place and stead, to make, execute, sign and file, on
behalf of such Member, any and all agreements, instruments, documents and
certificates which such Managing Member deems necessary or advisable in
connection with any transaction or matter contemplated by or provided for in
this Section 8.1, including, without limitation, the performance of any
obligation of such Member or the Company or the exercise of any right of such
Member or the Company. Such power of attorney is coupled with an interest and
shall survive and continue in full force and effect notwithstanding the
Withdrawal from the Company of any Member for any reason and shall not be
affected by the death, disability or incapacity of such Member.

8.2. Transfer of Member’s Capital Commitment Interest.

Except as otherwise agreed by the Managing Member, no Member or former Member
shall have the right to sell, assign, mortgage, pledge or otherwise dispose of
or transfer (“Transfer”) all or part of any such Member’s Capital Commitment
Member Interest in the Company; provided, that this Section 8.2 shall in no way
impair Transfers (i) as permitted in Section 8.1 above, in the case of the
purchase of a Withdrawn Member’s or deceased or Totally Disabled Member’s
Capital Commitment Interests, (ii) Transfers by a Member to another Member of
Non- Contingent Capital Commitment Interests, (iii) Transfers of up to 25% of a
Regular Member’s Capital Commitment Member Interest to an Estate Planning
Vehicle and (iv) with the prior written consent of the Managing Member (which
consent may be withheld without giving any reason therefor). No person acquiring
an interest in the Company pursuant to this Section 8.2 shall become a Member of
the Company, or acquire such Member’s right to participate in the affairs of the
Company, unless such person shall be admitted as a Member pursuant to
Section 6.1. A Member shall not cease to be a Member of the Company upon the
collateral assignment of, or the pledging or granting of a security interest in,
its entire Interest in the Company in accordance with the provisions of this
Agreement.

8.3. Compliance with Law.

Notwithstanding any provision hereof to the contrary, no sale or Transfer of a
Capital Commitment Interest in the Company may be made except in compliance with
all Federal, State and other applicable laws, including Federal and State
securities laws.

ARTICLE IX

DISSOLUTION

9.1. Dissolution. The Company shall be dissolved and subsequently terminated:

(a) pursuant to Section 6.6; or

(b) upon the expiration of the Term.

 

72



--------------------------------------------------------------------------------

9.2. Final Distribution. Upon the dissolution of the Company, and following the
payment of creditors of the Company and the making of provisions for the payment
of any contingent, conditional or unmatured claims known to the Company as
required under the LLC Act:

(a) The Members’ respective interests in the Company shall be valued and settled
in accordance with the procedures set forth in Section 6.5 which provide for
allocations to the GP-Related Capital Accounts of the Members and distributions
in accordance with the GP-Related Capital Account balances of the Members; and

(b) With respect to each Member’s Capital Commitment Member Interest, an amount
shall be paid to such Member in cash or Securities in an amount equal to such
Member’s respective Capital Commitment Liquidating Share for each Capital
Commitment Investment; provided, that if the remaining assets relating to any
Capital Commitment Investment shall not be equal to or exceed the aggregate
Capital Commitment Liquidating Shares for such Capital Commitment Investment, to
each Member in proportion to its Capital Commitment Liquidating Share for such
Capital Commitment Investment; and the remaining assets of the Company related
to the Members’ Capital Commitment Member Interests shall be paid to the Members
in cash or Securities in proportion to their respective Capital Commitment
Profit Sharing Percentages for each Capital Commitment Investment from which
such cash or Securities are derived.

The Managing Member shall be the liquidator. In the event that the Managing
Member is unable to serve as liquidator, a liquidating trustee shall be chosen
by the affirmative vote of a Majority in Interest of the Members voting at a
meeting of Members (excluding Nonvoting Special Members).

9.3. Amounts Reserved Related to Capital Commitment Member Interests.

(a) If there are any Securities or other property or other investments or
securities related to the Members’ Capital Commitment Member Interests which, in
the judgment of the liquidator, cannot be sold, or properly distributed in kind
in the case of dissolution, without sacrificing a significant portion of the
value thereof, the value of a Member’s interest in each such Security or other
investment or security may be excluded from the amount distributed to the
Members participating in the related Capital Commitment Investment pursuant to
Section 9.2(b). Any interest of a Member, including his pro rata interest in any
gains, losses or distributions, in Securities or other property or other
investments or securities so excluded shall not be paid or distributed until
such time as the liquidator shall determine.

(b) If there is any pending transaction, contingent liability or claim by or
against the Company related to the Members’ Capital Commitment Member Interests
as to which the interest or obligation of any Member therein cannot, in the
judgment of the liquidator, be then ascertained, the value thereof or probable
loss therefrom may be deducted from the amount distributable to such Member
pursuant to Section 9.2(b). No amount shall be paid or charged to any such
Member on account of any such transaction or claim until its final settlement or
such earlier time as the liquidator shall determine. The Company may meanwhile

 

73



--------------------------------------------------------------------------------

retain from other sums due such Member in respect of such Member’s Capital
Commitment Member Interest an amount which the liquidator estimates to be
sufficient to cover the share of such Member in any probable loss or liability
on account of such transaction or claim.

(c) Upon determination by the liquidator that circumstances no longer require
the exclusion of any Securities or other property or retention of sums as
provided in paragraphs (a) and (b) of this Section 9.3, the liquidator shall, at
the earliest practicable time, distribute as provided in Section 9.2(b) such
sums or such Securities or other property or the proceeds realized from the sale
of such Securities or other property to each Member from whom such sums or
Securities or other property were withheld.

ARTICLE X

MISCELLANEOUS

10.1. Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any and all disputes which cannot be settled amicably, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York, NY, in accordance with
the then-existing Rules of Arbitration of the International Chamber of Commerce.
If the parties to the dispute fail to agree on the selection of an arbitrator
within thirty (30) days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment. The arbitrator
shall be a lawyer and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), the Managing Member may
bring, or may cause the Company to bring, on behalf of the Managing Member or
the Company or on behalf of one or more Members, an action or special proceeding
in any court of competent jurisdiction for the purpose of compelling a party to
arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, and/or enforcing an arbitration award and, for the purposes of this
paragraph (b), each Member (i) expressly consents to the application of
paragraph (c) of this Section 10.1 to any such action or proceeding, (ii) agrees
that proof shall not be required that monetary damages for breach of the
provisions of this Agreement would be difficult to calculate and that remedies
at law would be inadequate, and (iii) irrevocably appoints the Managing Member
as such Member’s agent for service of process in connection with any such action
or proceeding and agrees that service of process upon any such agent, who shall
promptly advise such Member of any such service of process, shall be deemed in
every respect effective service of process upon the Member in any such action or
proceeding.

(c) (i) EACH MEMBER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT
IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (b) OF THIS SECTION 10.1, OR ANY
JUDICIAL

 

74



--------------------------------------------------------------------------------

PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary judicial
proceedings include any suit, action or proceeding to compel arbitration, to
obtain temporary or preliminary judicial relief in aid of arbitration, or to
confirm an arbitration award. The parties acknowledge that the forum(s)
designated by this paragraph (c) have a reasonable relation to this Agreement,
and to the parties’ relationship with one another.

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in paragraph (c)(i) of this Section 10.1 and
such parties agree not to plead or claim the same.

(d) Notwithstanding any provision of this Agreement to the contrary, this
Section 10.1 shall be construed to the maximum extent possible to comply with
the laws of the State of Delaware, including the Delaware Uniform Arbitration
Act (10 Del. C. § 5701 et seq.) (the “Delaware Arbitration Act”). If,
nevertheless, it shall be determined by a court of competent jurisdiction that
any provision or wording of this Section 10.1, including any rules of the
International Chamber of Commerce, shall be invalid or unenforceable under the
Delaware Arbitration Act, or other applicable law, such invalidity shall not
invalidate all of this Section 10.1. In that case, this Section 10.1 shall be
construed so as to limit any term or provision so as to make it valid or
enforceable within the requirements of the Delaware Arbitration Act or other
applicable law, and, in the event such term or provision cannot be so limited,
this Section 10.1 shall be construed to omit such invalid or unenforceable
provision.

10.2. Ownership and Use of the Blackstone Name. The Company acknowledges that
Blackstone TM L.L.C. (“TM”), a Delaware limited liability company with a
principal place of business at 345 Park Avenue, New York, New York 10154, (or
its successors or assigns) is the sole and exclusive owner of the mark and name
BLACKSTONE and that the ownership of, and the right to use, sell or otherwise
dispose of, the firm name or any abbreviation or modification thereof which
consists of or includes BLACKSTONE, shall belong exclusively to TM. The Company
shall not be permitted to use the BLACKSTONE name and service mark without the
prior written consent of TM. To the extent the Company is permitted to use the
BLACKSTONE name and service mark, all services rendered by the Company under the
BLACKSTONE mark and name will be rendered in a manner and with quality levels
that are consistent with the high reputation heretofore developed for the
BLACKSTONE mark by TM and its Affiliates and licensees. The Company understands
that, to the extent TM hereinafter permits the Company to use the BLACKSTONE
name and service mark, TM may thereafter terminate the Company’s right to use
BLACKSTONE at any time in TM’s sole discretion by giving the Company written
notice of termination. Promptly following any such termination, the Company will
take all steps necessary to change its company name to one which does not
include BLACKSTONE or any confusingly similar term and cease all use of
BLACKSTONE or any term confusingly similar thereto as a service mark or
otherwise.

10.3. Written Consent. Any action required or permitted to be taken by a vote of
Members at a meeting may be taken without a meeting if a Majority in Interest of
the Members consent thereto in writing.

 

75



--------------------------------------------------------------------------------

10.4. Letter Agreements; Schedules.

The Managing Member may, or may cause the Company to, enter into separate letter
agreements with individual Members, officers or employees with respect to
GP-Related Profit Sharing Percentages, Capital Commitment Profit Sharing
Percentages, benefits or any other matter. The Managing Member may from time to
time execute and deliver to the Members schedules which set forth the then
current capital balances, GP-Related Profit Sharing Percentages and Capital
Commitment Profit Sharing Percentages of the Members and any other matters
deemed appropriate by the Managing Member. Such schedules shall be for
information purposes only and shall not be deemed to be part of this Agreement
for any purpose whatsoever; provided, that this in no way limits the
effectiveness of any Commitment Agreement.

10.5. Governing Law; Separability of Provisions.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware without regard to principles of conflict of laws. In
particular, the Company has been formed pursuant to the LLC Act, and the rights
and liabilities of the Members shall be as provided therein, except as herein
otherwise expressly provided. If any provision of this Agreement shall be held
to be invalid, such provision shall be given its meaning to the maximum extent
permitted by law and the remainder of this Agreement shall not be affected
thereby.

10.6. Successors and Assigns; Third Party Beneficiaries.

This Agreement shall be binding upon and shall, subject to the penultimate
sentence of Section 6.3(a), inure to the benefit of the parties hereto, their
respective heirs and personal representatives, and any successor to a trustee of
a trust which is or becomes a party hereto; provided, that no person claiming
by, through or under a Member (whether such Member’s heir, personal
representative or otherwise), as distinct from such Member itself, shall have
any rights as, or in respect to, a Member (including the right to approve or
vote on any matter or to notice thereof) except the right to receive only those
distributions expressly payable to such person pursuant to Articles VI and VIII.
Any Member or Withdrawn Member shall remain liable for the obligations under
this Agreement (including any Net GP-Related Recontribution Amounts and any
Capital Commitment Recontribution Amounts) of any transferee of all or any
portion of such Member’s or Withdrawn Member’s interest in the Company, unless
waived by the Managing Member. The Company shall, if the Managing Member
determines in its good faith judgment, based on the standards set forth in
Sections 5.8(d)(ii)(A) and 7.4(g)(ii)(A), to pursue such transferee, pursue
payment (including any Net GP-Related Recontribution Amounts and/or Capital
Commitment Recontribution Amounts) from the transferee with respect to any such
obligations. Nothing in this Agreement is intended, nor shall anything herein be
construed, to confer any rights, legal or equitable, on any person other than
the Members and their respective legal representatives, heirs, successors and
permitted assigns. Notwithstanding the foregoing, solely to the extent required
by the BCRED Agreements, (x) the provisions of Section 5.8(d)(i)(A) and of the
first sentence of clause (A) of Section 5.8(d)(ii) (and the definitions relating
thereto), solely as they relate to any Clawback Amount (for purpose of this
sentence, as defined in paragraph 9.2.8(b) of the BCRED Partnership Agreement)
shall inure to the benefit of the limited partners in BCRED (as third party
beneficiaries), and the persons required by the

 

76



--------------------------------------------------------------------------------

BCRED Agreements to be subject to such provisions shall be subject thereto in
accordance with, and subject to the limitations set forth in, the BCRED
Agreements, and (y) the amendment of the provisions of Section 5.8(d)(i)(A) or
of the first sentence of clause (A) of Section 5.8(d)(ii) (or the definitions
relating thereto), solely as they relate to any Clawback Amount (for purpose of
this sentence, as defined in paragraph 9.2.8(b) of the BCRED Partnership
Agreement), shall be effective against such limited partners only with a Limited
Partner Consent (as such term is used in the BCRED Partnership Agreement).

10.7. Confidentiality.

By executing this Agreement, each Member expressly agrees, at all times during
the term of the Company and thereafter and whether or not at the time a Member
of the Company, to maintain the confidentiality of, and not to disclose to any
person other than the Company, another Member or a person designated by the
Company, any information relating to the business, financial structure,
financial position or financial results, clients or affairs of the Company that
shall not be generally known to the public or the securities industry, except as
otherwise required by law or by any regulatory or self-regulatory organization
having jurisdiction; provided, that any corporate Member may disclose any such
information it is required by law, rule, regulation or custom to disclose.
Notwithstanding anything in this Agreement to the contrary, to comply with
Treasury Regulation Section 1.6011-4(b)(3)(i), each Member (and any employee,
representative or other agent of such Member) may disclose to any and all
persons, without limitation of any kind, the U.S. federal income tax treatment
and tax structure of the Company, it being understood and agreed, for this
purpose, (1) the name of, or any other identifying information regarding (a) the
Members or any existing or future investor (or any Affiliate thereof) in any of
the Members, or (b) any investment or transaction entered into by the Members;
(2) any performance information relating to any of the Members or their
investments; and (3) any performance or other information relating to previous
funds or investments sponsored by any of the Members, does not constitute such
tax treatment or tax structure information.

10.8. Notices.

Whenever notice is required or permitted by this Agreement to be given, such
notice shall be in writing (including telecopy or similar writing) and shall be
given to any Member at its address or telecopy number shown in the Company’s
books and records or, if given to the Managing Member, at the address of the
Company provided herein. Each such notice shall be effective (i) if given by
telecopy, upon dispatch, and (ii) if given by hand delivery, when delivered to
the address of such Member or Managing Member specified as aforesaid.

10.9. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original and all of which together shall constitute a single
instrument.

10.10. Power of Attorney.

Each Member hereby irrevocably appoints the Managing Member as such Member’s
true and lawful representative and attorney-in-fact, each acting alone, in such

 

77



--------------------------------------------------------------------------------

Member’s name, place and stead, to make, execute, sign and file all agreements.
instruments, documents and certificates which, from time to time, may be
required to set forth any amendment to this Agreement or may be required by this
Agreement or by the laws of the United States of America, the State of Delaware
or any other state in which the Company shall determine to do business, or any
political subdivision or agency thereof, to execute, implement and continue the
valid and subsisting existence of the Company. Such power of attorney is coupled
with an interest and shall survive and continue in full force and effect
notwithstanding the subsequent Withdrawal from the Company of any Member for any
reason and shall not be affected by the subsequent disability or incapacity of
such Member.

10.11. Member’s Will.

Each Member and Withdrawn Member shall include in his or her will a provision
that addresses certain matters in respect of his or her obligations relating to
the Company that is satisfactory to the Managing Member and each such Member and
Withdrawn Member shall confirm annually to the Company, in writing, that such
provision remains in his current will. Where applicable, any estate planning
trust of such Member or Withdrawn Member to which a portion of such Member’s or
Withdrawn Member’s Interest is transferred shall include a provision
substantially similar to such provision and the trustee of such trust shall
confirm annually to the Company, in writing, that such provision or its
substantial equivalent remains in such trust. In the event any Member or
Withdrawn Member fails to comply with the provisions of this Section 10.11 after
the Company has notified such Member or Withdrawn Member of his failure to so
comply and such failure to so comply is not cured within 30 days of such notice,
the Company may withhold any and all distributions to such Member until the time
at which such party complies with the requirements of this Section 10.11.

10.12. Cumulative Remedies.

Rights and remedies under this Agreement are cumulative and do not preclude use
of other rights and remedies available under applicable law.

10.13. Legal Fees. Except as more specifically provided herein, in the event of
a legal dispute (including litigation, arbitration or mediation) between any
Member or Withdrawn Member and the Company, arising in connection with any party
seeking to enforce Section 4.1(d) or any other provision of this Agreement
relating to the Holdback, the Clawback Amount, the GP-Related Giveback Amount,
the Capital Commitment Giveback Amount, the Net GP-Related Recontribution Amount
or the Capital Commitment Recontribution Amount, the “losing” party to such
dispute shall promptly reimburse the “victorious party” for all reasonable legal
fees and expenses incurred in connection with such dispute (such determination
to be made by the relevant adjudicator). Any amounts due under this
Section 10.13 shall be paid within 30 days of the date upon which such amounts
are due to be paid and such amounts remaining unpaid after such date shall
accrue interest at the Default Interest Rate.

 

78



--------------------------------------------------------------------------------

10.14. Entire Agreement.

This Agreement embodies the entire agreement and understanding of the parties
hereto in respect of the subject matter contained herein. There are no
restrictions, promises, representations, warranties, covenants or undertakings,
other than those expressly set forth or referred to herein. Subject to
Section 10.4, this Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter.

 

79



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written. In the event that it is impracticable to
obtain the signature of any one or more of the Members to this Agreement, this
Agreement shall be binding among the other Members executing the same.

 

MANAGING MEMBER: BLACKSTONE HOLDINGS III L.P. By:   Blackstone Holdings III GP
L.P., its General Partner By:   Blackstone Holdings III GP Management L.L.C.,
its General Partner   By: /s/ John G. Finley
                                                Name: John G. Finley   Title:
Chief Legal Officer

 

80